Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 1 of 115 PageID #: 947
                                                                                1


    1                       UNITED STATES DISTRICT COURT
    2              DISTRICT OF SOUTH DAKOTA (SOUTHERN DIVISION)
    3     *****************                            *   **********
                                                       *   CR No.
    4     UNITED STATES OF AMERICA, et al,             *   4:16-cv-04115-LLP
                              Plaintiff,               *
    5                                                  *   MOTIONS HEARING
                vs.                                    *
    6                                                  *   JULY 23, 2020
          ASFORA, et al,                               *
    7               Defendants.                        *
          *****************                                **********
    8
    9                       TRANSCRIPT OF MOTIONS HEARING
  10                  BEFORE THE HONORABLE LAWRENCE L. PIERSOL,
  11                           U.S. DISTRICT COURT JUDGE
  12          ALL APPEARANCES OF PARTICIPANTS IN THIS HEARING WERE
  13          REMOTELY BY VIDEOCONFERENCE OR TELEPHONIC CONFERENCE
  14      APPEARANCES:
  15      FOR THE PLAINTIFF: MEGHAN K. ROCHE
                             U.S. Attorney's Office (Sioux Falls)
  16                         PO Box 2638
                             Sioux Falls, SD, 57101-2638
  17                         605-330-4400
                             meghan.roche@usdoj.gov
  18
                                  ELLIE J. BAILEY
  19                              U.S. Attorney's Office (Pierre)
                                  255 South Pierre Street, Suite 337
  20                              PO Box 7240
                                  Pierre, SD, 57501
  21                              605-224-5402
                                  Ellie.Bailey@usdoj.gov
  22
                                  HARIN CHRISTINE SONG
  23                              U.S. Department of Justice - Civil Div
                                  PO Box 261
  24                              Ben Franklin Station
                                  Washington, DC 20044
  25                              202-307-6971.
                                  Harin.C.Song@usdoj.gov
                            SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 2 of 115 PageID #: 948
                                                                                2


    1     APPEARANCES (continued):
    2     FOR THE PLAINTIFF C. DUSTIN BECHTOLD, MD:
    3                             ROBERT B. ANDERSON
                                  MAY, ADAM, GERDES & THOMPSON LLP
    4                             PO BOX 160
                                  Pierre, SD 57501
    5                             605-224-8803
                                  rba@mayadam.net
    6
                                  JAY P. HOLLAND
    7                             JOSEPH GREEWALD & LAAKE P.A.
                                  6404 Ivy Lane, Suite 400
    8                             Greenbelt, MD 20770
                                  240-553-1198
    9                             jholland@jgllaw.com
  10                              VERONICA B. NANNIS
                                  JOSEPH GREEWALD & LAAKE P.A.
  11                              6404 Ivy Lane, Suite 400
                                  Greenbelt, MD 20770
  12                              240-553-1198
                                  vnannis@jgllaw.com
  13
  14      FOR THE DEFENDANT WILSON ASFORA, MD:
  15                              GRANT A. GEYERMAN
                                  WILLIAMS & CONNOLLY LLP
  16                              725 Twelfth Street N.W.
                                  Washington, D.C. 20005
  17                              202-434-5833
                                  ggeyerman@wc.com
  18
                                  BENJAMIN W. GRAHAM
  19                              WILLIAMS & CONNOLLY LLP
                                  725 Twelfth Street N.W.
  20                              Washington, D.C. 20005
                                  202-434-5542
  21                              bgraham@wc.com
  22                              BRETT A. LOVRIEN
                                  CADWELL, SANFORD, DEIBERT & GARRY LLP
  23                              200 E. 10th Street, Suite 200
                                  Sioux Falls, SD 57104
  24                              605-336-0828
                                  blovrien@cadlaw.com
  25

                            SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 3 of 115 PageID #: 949
                                                                                3


    1     APPEARANCES (continued):
    2                             ALEX M. HAGEN
                                  CALDWELL SANFORD DEIBERT & GARRY LLP
    3                             200 E. 10th Street, Suite 200
                                  Sioux Falls, SD 57104
    4                             605-336-0828
                                  ahagen@cadlaw.com
    5
          FOR THE DEFENDANT MEDICAL DESIGNS LLC:
    6
                                  STEPHEN C. LANDON
    7                             CALDWELL SANFORD DEIBERT & GARRY LLP
                                  200 E. 10th Street, Suite 200
    8                             Sioux Falls, SD 57104
                                  605-336-0828
    9                             slandon@cadlaw.com
  10      COURT REPORTER:         SHERI L. NOT HELP HIM, RPR, CRR
                                  Official Court Reporter
  11                              550 Ninth Street, #302
                                  Rapid City, South Dakota 57701
  12                              Phone: (605) 399-6007.
                                  Sheri_Nothelphim@sdd.uscourts.gov
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25


                            SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 4 of 115 PageID #: 950
                                                                                4


    1                       PROCEEDINGS ~ July 23, 2000
    2                  Before Hon. LAWRENCE L. PIERSOL, Judge
    3
    4                 (All appearances at this proceeding are via
    5                 videoconference or telephonic conference.)
    6                 (Proceedings in open court at 12:16 p.m.)
    7                 THE COURT: Good afternoon. This is Judge
    8     Piersol. I'm going to go through appearances to begin
    9     with.
  10                  First of all, who's appearing for the Plaintiff
  11      United States of America? And by the way, as you appear,
  12      if you can't hear me the way I'm speaking now, tell me.
  13      Okay? So who's appearing for the United States of
  14      America?
  15                  MS. ROCHE: Good afternoon, Your Honor. This is
  16      Megan Roche appearing on behalf of the United States, and
  17      I can hear you fine.
  18                  THE COURT: Good. All right.
  19                  MS. BAILEY: Good afternoon, Your Honor. This
  20      is Ellie Bailey appearing on behalf of the United States.
  21      And I can also hear you fine.
  22                  MS. SONG: Good afternoon, Your Honor. This
  23      is --
  24                  THE COURT: Hold on. Hold on. Wait a minute.
  25                  All right. Ms. Bailey. Then next, who's

                            SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 5 of 115 PageID #: 951
                                                                                5


    1     appearing?
    2                 MS. SONG: This is Harin Song, also on behalf of
    3     the United States. And I'm appearing by telephone. And I
    4     can hear you well. Thank you.
    5                 THE COURT: All right. Yes. All right. Thank
    6     you.
    7                 Then for the Plaintiff Dustin Bechtold?
    8                 MR. ANDERSON: Robert B. Anderson at May, Adam,
    9     Gerdes and Thompson in Pierre, appearing for both
  10      plaintiffs Bechtold and Wellman, Your Honor. I can hear
  11      you fine.
  12                  THE COURT: All right. Good.
  13                  Are you Jay Holland?
  14                  MR. HOLLAND: Good afternoon, Your Honor. Yes.
  15      Jay Holland also appearing for Dr. Wellman and Bechtold.
  16                  THE COURT: There is also Veronica Nannis here?
  17                  MS. NANNIS: Yes, Your Honor. Good afternoon.
  18      Veronica Nannis also on behalf of Doctors Wellman and
  19      Bechtold. Thank you.
  20                  THE COURT: And then for the Defendant Wilson
  21      Asfora?
  22                  MR. GEYERMAN: Good afternoon, Your Honor.
  23      Grant Geyerman from Williams and Connolly on behalf of all
  24      defendants.
  25                  THE COURT: All right. Is Benjamin Graham also

                            SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 6 of 115 PageID #: 952
                                                                                6


    1     on the phone?
    2                 MR. GRAHAM: Yes, Your Honor. I'm here. I can
    3     hear you just fine.
    4                 THE COURT: All right. Then the local counsel,
    5     Steve Landon?
    6                 MR. LANDON: Yes, Your Honor. Steve Landon and
    7     Brett Lovrien are here as well.
    8                 THE COURT: And then I understand that
    9     Mr. Landon and Mr. Lovrien, you're in one office. And a
  10      part of yours, Alex Hagen, is in another office. Is that
  11      right?
  12                  MR. LANDON: That's correct.
  13                  MR. HAGEN: Yes, Your Honor. Alex Hagen.
  14                  THE COURT: I'm not seeing you, Alex.
  15                  MR. HAGEN: I'm sorry, Your Honor. I'm not
  16      seeing anyone on mine. I can't see the video. I've lost
  17      the video. But I don't have a speaking role, so I'm
  18      content to just listen. I don't know what the issue is.
  19                  THE COURT: All right. All right.
  20                  THE CLERK: Mr. Landon, you're giving feedback.
  21      Would you mute your mic when you're not speaking, please?
  22                  THE COURT: All right. It's the defendant's
  23      motion, so the defendant will lead off. And identify
  24      yourselves again before you speak.
  25                  MR. GEYERMAN: Thank you, Your Honor . This is

                            SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 7 of 115 PageID #: 953
                                                                                7


    1     Grant Geyerman. Myself, along with my co-counsel, have
    2     the pleasure of representing Dr. Wilson Asfora and his two
    3     wholly owned medical device companies.
    4                 Approximately 30 years ago Dr. Asfora came to
    5     Sioux Falls after receiving his educational medical
    6     training in his native Brazil and from institutions such
    7     as Oxford and Brazil. He's nationally recognized and
    8     likely is the most accomplished neurosurgeon ever to
    9     practice in Sioux Falls, if not the entire state.
  10      Unfortunately, this misguided lawsuit, filed originally by
  11      two younger surgeons who competed for patients with
  12      Dr. Asfora and now joined by the Department of Justice
  13      that intervened as a principal party in interest, has
  14      tarnished that reputation in the final years of his
  15      career.
  16                  All three defendants, Dr. Asfora and his two
  17      wholly owned medical device companies, have moved to
  18      dismiss the complaint in its entirety. In the complaint
  19      the government is asserting violations of the Federal
  20      False Claims Act under one of two distinct theories of
  21      liability. One theory is premised on the supposed taking
  22      and receiving of kickbacks, and the other is predicated on
  23      Dr. Asfora having performed unnecessary surgeries on
  24      federal healthcare beneficiaries.
  25                  And while the complaints -- the government's

                            SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 8 of 115 PageID #: 954
                                                                                8


    1     complaints and its brief at times blurs the line between
    2     these two theories, in doing so it obscures the clear
    3     legal and pleading deficiencies with each theory. They
    4     are, in fact, separate theories, and we're going to talk
    5     about them today separately.
    6                 As to each theory, the defendants have three
    7     separate and independent grounds upon which that claim can
    8     be dismissed and should be dismissed. The first and
    9     predominant theory in the complaint, what we've called the
  10      ownership kickback theory, is not actually where I'd like
  11      to start the presentation today. Given that you're most
  12      interested in the medical necessity theory, that's where I
  13      would plan to start. My colleague, Mr. Graham, will
  14      handle our presentation on the ownership kickback theory,
  15      if that's acceptable to Your Honor for us to split the
  16      argument.
  17                  The False Claims Act, which is the principal
  18      cause of action that's asserted in this case, has three
  19      prima facie elements: One, false or fraudulent claim for
  20      payment. Two, that the defendant acted knowingly; the
  21      mens rea component to the statute. And third, that the
  22      falsity was material to the government's decision to pay.
  23                  This is an Anti-Fraud Statute. It's not in
  24      statute intended to police compliance with regulatory
  25      regimes or to substitute for a medical malpractice action.

                            SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 9 of 115 PageID #: 955
                                                                                9


    1     It's a fraud statute. And because it's an Anti-Fraud
    2     Statute, the heightened pleading requirements of Rule 9(b)
    3     apply in addition to the normal requirements of Rule
    4     12(b)(6), and we have arguments that are predicated on
    5     each of those rules independently.
    6                 So to start, Your Honor, we sent a couple of
    7     hours before the hearing here some slides to your
    8     chambers. We sent them to opposing counsel as well. I
    9     don't know if you got a copy of them or not. There are
  10      just a few of them. But I may reference those slides
  11      during our presentation just to orient us all where we're
  12      at.
  13                  And in -- I'll start with slide three, which is
  14      a slide that lists both the ownership kickback theory and
  15      the separate and independent arguments that we have for
  16      dismissal of those claims, and separates the bases for
  17      dismissal of the medical necessity theory claims. And as
  18      they say, I want to start with the medical necessity --
  19                  THE COURT: Oops. I just lost you.
  20                  MR. GRAHAM: I think I hit space bar and muted.
  21                  THE COURT: Now you're back.
  22                  MR. GEYERMAN: Okay. Thank you. As to the
  23      medical necessity theory, we have three independent
  24      grounds for dismissal: One, the complaint has not
  25      sufficiently alleged repetitive surgeries to support a

                            SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 10 of 115 PageID #: 956
                                                                                 10


    1      false claim on a medical necessity theory; meaning, a
    2      surgery that the allegations demonstrate was medically
    3      unnecessary for a federal beneficiary for which a claim
    4      for payment was submitted to the government.
    5                 Number two, that the complaint's allegations do
    6      not demonstrate that Dr. Asfora's surgeries qualify as
    7      medically unnecessary under the law.
    8                 And three, that the complaint contains
    9      insufficient allegations to demonstrate scienter, as
   10      needed under the False Claims Act, meaning that Dr. Asfora
   11      knew or recklessly disregarded the possibility that his
   12      surgeries were medically unnecessary.
   13                 Each of those grounds is independent of one
   14      another. And if one of the three is granted, all claims
   15      associated with the medical necessity theory would be
   16      dismissed.
   17                 Now, before I get into more detail, I would note
   18      at the outset that the principle under which the first and
   19      the third of those arguments are based is not a real
   20      principle that the government seeks. Rather the
   21      battleground in this case is whether the complaint's
   22      allegations moot that principle.
   23                 As to the second argument, we do have a
   24      disagreement about what the government's legal rule is.
   25      Because as I understand the government's position, they're

                             SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 11 of 115 PageID #: 957
                                                                                 11


    1      saying that per se a trial court cannot dismiss on a
    2      motion to dismiss claims because the allegations are
    3      insufficient to demonstrating lack of medical necessity.
    4                 We disagree with that, based in part on these
    5      four cases cited in our brief where other trial courts
    6      have dismissed claims for inadequate allegations of a lack
    7      of medical necessity of the motion to dismiss. But we are
    8      in agreement on the governing legal principle for two of
    9      these arguments, and we dispute it at the third. So let
   10      me just say that at the outset.
   11                 Moving to discussion, then, of the first legal
   12      ground, that there are not sufficient representative
   13      examples of a claim that could be false under this theory,
   14      within the Eighth Circuit it is well established precedent
   15      that the government later has to prove, quote, "some
   16      representative examples," end quote, of the violation of a
   17      False Claims Act, unless the plaintiff has personal
   18      knowledge of the false claim or otherwise the allegations
   19      bear sufficient indicia of reliability.
   20                 This principle indicates back to the Joshi case
   21      from the Eighth Circuit from 2006 and was reaffirmed as
   22      recently as last year in the Strubbe v. Crawford County
   23      Memorial Hospital case. And the principle is that this is
   24      a fraud statute, and under line B you have to plead fraud
   25      with particularity. And as a manifestation of that in the

                             SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 12 of 115 PageID #: 958
                                                                                 12


    1      Eighth Circuit, you need to prove some representative
    2      examples of a false claim.
    3                 The government's position here is not that every
    4      surgery that Mr. Asfora performed was medically
    5      unnecessary, nor that the government and the two relaters
    6      were in the surgeries when they were performed so they
    7      don't have personal knowledge of this. Therefore, they
    8      are required to follow the representative sample rule that
    9      is a requirement in the Eighth Circuit. And so you need
   10      to, when scrutinizing the public's allegations, look for
   11      three things, three requirements:
   12                 One, was the surgery of a federal beneficiary?
   13                 Two, were there claims for payments put in to
   14      the government for that surgery?
   15                 And three, are they adequately alleging that the
   16      surgery was medically unnecessary?
   17                 If the surgery doesn't check all three of those
   18      boxes, it's inadequate to demonstrate a sample violation
   19      of the False Claims Act under a medical necessity theory.
   20                 And so, to try to respond to where I think
   21      perhaps, Your Honor, might find this argument of most
   22      assistance, we prepared slide four of our set of slides,
   23      which is a table that lays out the 21 different patients
   24      for whom a surgery is referenced in the complaint.
   25      They're listed in complaint number order.

                             SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 13 of 115 PageID #: 959
                                                                                 13


    1                 And we have in the three red columns to our
    2      table, is there an allegation that they're a federal
    3      beneficiary, is there an allegation of a claim for
    4      payment, and what if anything is said on the issue of
    5      medical necessity.
    6                 And so early in this complaint, the first 260
    7      pages -- sorry, paragraphs, that is -- there's lots of
    8      references to difference surgeries that were performed on
    9      federal beneficiaries for whom claims for payment were
   10      submitted to the government. But not -- for not one of
   11      those surgeries is there any suggestion that the surgery
   12      was inappropriate or much less that it was not medically
   13      necessary.
   14                 But then there's a pivot in the complaint to a
   15      section that tries to leave the impression that there were
   16      some surgeries that were performed that were not medically
   17      necessary. And there's really only four surgeries that
   18      are alleged where there's any discussion at all about was
   19      this a good surgery or not, and that's rows 18 through 21
   20      of our table. And for three of those four, they're not
   21      even federal beneficiaries, and there's no reference to a
   22      claim for payment. For all we know they had private
   23      insurance and the government had no role in that surgery
   24      at all. Only for patient Bonnie, who's on line --
   25                 MS. BAILEY: Your Honor, if I could object? I

                             SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 14 of 115 PageID #: 960
                                                                                 14


    1      would object to Mr. Geyerman using any patient names, as
    2      protected health information and in violation of HIPAA,
    3      and in particular 45CFR164.514, which does not allow names
    4      of patients to be identified. So to the extent that
    5      Mr. Geyerman plans to read patient names in open court,
    6      the government would object.
    7                 THE COURT: How can she be identified, then?
    8                 MS. BAILEY: Well, this individual could be
    9      identified if you can connect the individual's name to the
   10      complaint, to the date.
   11                 South Dakota is a small community. Sioux Falls
   12      is a small community. It's not that difficult to connect
   13      the dots. So I think it's inappropriate to utilize names.
   14      And we would prefer that -- excuse me.
   15                 THE COURT: Surgeries in Sioux Falls, though,
   16      come from a fairly wide area. We're a major medical
   17      center. We're the major one between Denver, and Omaha,
   18      and the Mayo Clinic in Rochester, Minnesota. So we draw
   19      from a big area. So I don't know that it's that likely,
   20      if that's your argument.
   21                 MS. BAILEY: Our preference, Your Honor, is that
   22      we utilize paragraph numbers from the complaint, and the
   23      objection is noted. But I understand your position.
   24                 THE COURT: All right. Go ahead.
   25                 MR. GEYERMAN: Your Honor, I intentionally only

                             SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 15 of 115 PageID #: 961
                                                                                 15


    1      used a first name to try to avoid precisely that issue,
    2      names in the complaint. So I will proceed cautiously.
    3      But I wanted -- I want us to be able to know that we're
    4      talking about the same surgery, so that's why I put a name
    5      on it.
    6                  So we're talking about that one patient's
    7      surgery, and she's the only individual for whom she's a
    8      federal beneficiary, claim for payment to the government,
    9      and there's any suggestion that the surgery is in
   10      question.
   11                  Under the Frazier case out of the District of
   12      Arizona that we cited in our brief, every other surgery
   13      referenced in the complaint is irrelevant to their
   14      assertion that there was a violation of a False Claims Act
   15      because he was performing medically unnecessary surgeries.
   16      They don't check all the boxes. Those other surgeries
   17      don't matter at all.
   18                  So let's talk about the four patients, then,
   19      whose surgeries the complaint does allege some level of
   20      criticism about them. And if you flip in our slides to
   21      the next page, slide five, that's a table that drills down
   22      in a little more detail about the four surgeries; again,
   23      three of whom aren't even federal healthcare
   24      beneficiaries.
   25                  But what's obvious from the table is that we're

                             SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 16 of 115 PageID #: 962
                                                                                 16


    1      talking about four surgeries that all involve fusing of
    2      multiple levels of the spine. And this is four surgeries
    3      out of approximately 4,800 during the period of the
    4      alleged conspiracy that this person performed, that
    5      Dr. Asfora performed. Now that number is not in the
    6      complaint; I will admit that. The government didn't
    7      provide any denominator that you can assess how
    8      frequently --
    9                  THE COURT: Where does the 4,800 come from?
   10                  MR. GEYERMAN: Your Honor, it comes from
   11      counsel's investigation of the facts. And I believe that
   12      number has been shared --
   13                  THE COURT: Well, wait a minute. This is a
   14      motion to dismiss. This isn't a motion for summary
   15      judgment.
   16                  MR. GEYERMAN: Understood. And I guess -- the
   17      only point I can make from the complaint, Your Honor, is
   18      the government doesn't identify any denominator from which
   19      Your Honor could draw a conclusion about how prevalent in
   20      terms of how many total surgeries Dr. Asfora performed
   21      these four represent.
   22                  And so the allegation about them is that they
   23      were aggressive, or quite aggressive; that the surgery
   24      might have been more conservative, or that many surgeons
   25      would not have performed this surgery. But what the

                             SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 17 of 115 PageID #: 963
                                                                                 17


    1      allegations do not say is that -- they don't say that any
    2      of these surgeries were medically unnecessary. They're
    3      more equivocal, softer conclusions than that. And
    4      frankly, as is evident, this is a debate over how many
    5      levels of a spine fusion was appropriate. Was three
    6      appropriate, or was four? Was four appropriate, or was
    7      five? We are debating a matter of degree in terms of what
    8      was the best surgery.
    9                 But for purposes of false claims liability, the
   10      question is not what is the best surgery that should have
   11      been performed, but rather was it medically unnecessary.
   12      And I'd submit that when you look at the medical necessity
   13      cases where a complaint is found to have plausibly
   14      alleging a lack of medical necessity, they're not
   15      disputing issues that are a matter of degree, but rather
   16      there was no medical value at all to the surgery or to the
   17      test or to the prescription drug that was at issue.
   18                 And so one would draw a distinction analytically
   19      between the criticisms that are a matter of degree, where
   20      there's no suggestions the surgery shouldn't have been
   21      performed at all, it's rather how many levels of the
   22      spinal fusion were appropriate.
   23                 And to try to bring this home for Your Honor, if
   24      you flip to the next slide, we tried to get as specific as
   25      we could about what it is about the nature of these

                             SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 18 of 115 PageID #: 964
                                                                                 18


    1      criticisms of his spinal surgeries, his four surgeries
    2      that --
    3                  THE COURT: Aside from the individual surgeries,
    4      what about the fact that the use by Dr. Asfora, according
    5      to the allegations, that his use of the bullet cage
    6      increased exponentially as time went on?
    7                  MR. GEYERMAN: Several responses. Number one,
    8      that is really talking about the other theory of liability
    9      that the government is asserting; that he was engaging in
   10      kickback schemes and he profited from his sale of the
   11      bullet cage. I -- it's notable on these four surgeries
   12      that are alleged to have been medically unnecessary, they
   13      don't tell you how many implants were used in those
   14      surgeries, nor do they allege under the surgery he should
   15      have performed that he would have implanted any fewer
   16      implants.
   17                  Which is to say -- that's a demonstration that
   18      there's really no analytical nexus between the complaints
   19      they're making about he shouldn't have been operating a
   20      medical device company that manufactured devices he used
   21      himself. That's one theory. And we're going to talk
   22      about why they fail to state a claim under the kickback
   23      arrangement.
   24                  But completely independent of that is their
   25      assertion in performing medically unnecessary surgeries.

                             SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 19 of 115 PageID #: 965
                                                                                 19


    1      In other words, let's take the patient whose name will go
    2      unspoken where a four-level fusion was performed on her.
    3      The complaint does say that an Aegis screw was used in
    4      that surgery. It doesn't say how many screws were used.
    5      And it also says the complaint is she -- you could have
    6      performed that surgery with fewer levels of fusion.
    7                 Okay. But there's no suggestion that if you'd
    8      done three levels of fusion instead of four you would have
    9      used fewer Aegis screws. We don't even know how many
   10      screws got used in the first place.
   11                 Our position is that whether something was
   12      medically unnecessary analytically is entirely separate
   13      and distinct from the question about what implants were
   14      used. Because they're making a completely different
   15      theory of liability on implants, which is a kickback
   16      theory of liability. They're saying it was necessarily
   17      tainted because he had an ownership interest in the
   18      company supplying devices.
   19                 And it's only because, quite frankly, the
   20      Anti-Kickback Statute is trying to prevent doctors from
   21      overprescribing or performing unnecessary procedures that
   22      caused them to enact the kickback statute in the first
   23      place.
   24                 But there's no actual nexus here between the
   25      surgeries that are alleged to have been unnecessary and

                             SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 20 of 115 PageID #: 966
                                                                                 20


    1      his use of more implants than would otherwise had been
    2      used had it been the appropriate surgery.
    3                 So we view these as separate and distinct legal
    4      theories. We think it's important that Your Honor look at
    5      them as separate and distinct legal theories. And we
    6      think that it's -- as a pleading and tactical matter,
    7      honestly. It's really where the government has decided to
    8      try to blur the lines between those two theories that the
    9      complaint sort of gets confusing. Medical necessity
   10      should have nothing to do with whether he owned or didn't
   11      own Medical Designs. He either performed unnecessary
   12      procedures, or he didn't. It doesn't matter what the
   13      implants were that were a part of that procedure.
   14                 So, rooting this in sort of the case law that
   15      exists with respect to other cases where lack of medical
   16      necessity has been asserted, here's where the complaint in
   17      this case falls short:
   18                 Number one -- this is on slide six where we
   19      tried to put citations into other cases and hide them with
   20      specific insufficiencies with this one. Number one,
   21      there's no definitive allegation of an absence of medical
   22      justification for these four surgeries. Remember, three
   23      of them don't even matter because they're not even federal
   24      beneficiaries. But there's no opinions saying no
   25      reasonable surgeon would have performed this surgery. And

                             SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 21 of 115 PageID #: 967
                                                                                 21


    1      again, the standard to have liability for a lack of
    2      medical necessity is that there is no medical
    3      justification. So you need something akin to no
    4      reasonable surgeon would have done "X."
    5                 This dispute is a matter of degree. And so
    6      really, the foundations in this case are more like the
    7      McFarland case out of the Middle District of Florida where
    8      there the allegation was that the defendant had prescribed
    9      certain medications that were not allegedly medically
   10      necessary.
   11                 And when you scrutinize the complaint, the
   12      allegations were that it was highly unlikely that the
   13      medication would have some appurtatious benefit for the
   14      patient, or it was doubtful that the patient would benefit
   15      clinically from the medication. And the Court said that
   16      doesn't rise to the level of showing an absence of medical
   17      necessity even if it's questionable, highly questionable,
   18      whether there would be some effectiveness.
   19                 Second, the complaint cites no objective
   20      standards underlying the criticisms that are lodged
   21      against Dr. Asfora's surgeries. And that really hits home
   22      when you look at the case the government showcases in its
   23      brief, the Polukoff case out of the Tenth Circuit. There
   24      it was a doctor who was performing a certain heart
   25      surgery. And there was an American Heart Association, an

                             SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 22 of 115 PageID #: 968
                                                                                 22


    1      American Stroke Association guideline that said you do not
    2      perform this surgery for any purpose other than to cure,
    3      essentially, recurring strokes.
    4                 But the allegation in that case was that that
    5      doctor believed that that procedure actually helped cure
    6      migraines. But because insurance didn't cover the surgery
    7      when done to treat migraines, he would misrepresent the
    8      purpose for which he was performing the procedure.
    9                 And the reason the allegations plausibly alleged
   10      a lack of medical necessity is because there was an AMA,
   11      or an American Heart Association, an American Stroke
   12      Association guideline. That guideline had been
   13      specifically adopted by the treating hospital as the
   14      operative internal guideline. And their allegation was
   15      that, quote, general agreement in the medical community
   16      was that that procedure should not be performed for any
   17      purpose other than to prevent recurring strokes.
   18                 That's the kind of concrete, identifiable
   19      standard that should exist if you're going to allege that
   20      performing a procedure is not medically necessary.
   21      Because if you don't have some sort of third-party
   22      objective standard against which to measure whether this
   23      surgery was or wasn't appropriate, you're really running
   24      into the realm of second-guessing clinical judgments. And
   25      the Supreme Court has said that the federal False Claims

                             SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 23 of 115 PageID #: 969
                                                                                 23


    1      Act is not meant to be a statute to punish medical
    2      malpractice. It's not meant to be a replacement for the
    3      state code that regulates doctors.
    4                  This is a fraud statute. And so reasonable
    5      differences of medical judgment don't rise to the level of
    6      demonstrating a lack of medical necessity. And so the
    7      absence of any objective standard that's alleged in the
    8      complaint to show why these surgeries at four levels
    9      instead of three were medically unnecessary is a legally
   10      significant omission.
   11                  Number three, the complaint wasn't identified,
   12      the details about who the individuals are that rendered
   13      these critiques of these surgeries. We're not given
   14      names. We're not given full credentials. And it doesn't
   15      even -- the complaint doesn't even --
   16                  THE COURT: Wait a minute. Wait a minute. That
   17      seems to be stretching it a bit. As one of the details
   18      you have to have in a complaint, you give the name.
   19      That's obviously discoverable, as are the credentials.
   20      But to suggest that in the complaint you have to not only
   21      name the person that you're quoting, but beyond that that
   22      you have to have their credentials, even under a 9(b)
   23      standard, which this is, I think that's one that can be
   24      required.
   25                  MR. GEYERMAN: I'm not trying to set a bright

                             SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 24 of 115 PageID #: 970
                                                                                 24


    1      line rule, Your Honor. Ultimately the standard is have
    2      they specifically pled details under the Eighth Circuit's
    3      representative sample requirement to sufficiently prove to
    4      Your Honor this is a claim that if proven true would be a
    5      violation of the statute.
    6                 And in the absence of a third-party, an
    7      objective standard, in the absence of -- in the
    8      circumstance here, again, it's a matter of degree. It's
    9      not he should never have performed any surgery on these
   10      four people at all; it's that he should have just fused
   11      fewer levels of the spine instead of the number of levels
   12      that he did.
   13                 Our submission is from a holistic consideration
   14      of how good are these allegations? Do they warn of chinks
   15      going forward into discovery against this defendant? We
   16      submit that the fact that we don't even know who these
   17      reviewers are is significant. And one reason we don't
   18      know is we don't even know their name.
   19                 THE COURT: Well, you do -- you'll know them
   20      pretty soon if the case goes forward.
   21                 MR. GEYERMAN: Well, I'll only know them if they
   22      tell me or if I ask. You're right.
   23                 And the fourth point I would add is that in some
   24      cases when a complaint has been found to not plausibly
   25      allege medical necessity, the plaintiff went as far as to

                             SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 25 of 115 PageID #: 971
                                                                                 25


    1      even attach the underlying report of the surgery or the
    2      procedure so that when a court is evaluating on a (9)(d)
    3      analysis, are there specific details here: Is there
    4      enough to have this case survive the pleading stage? I
    5      can at least look at the full medical record and report.
    6                 The complaint here doesn't do that. Rather --
    7                 THE COURT: It was suggestion --
    8                 MR. GEYERMAN: -- we only have --
    9                 THE COURT: -- can't hear what the -- just a
   10      minute.
   11                 You're suggesting a standard with an attachment
   12      of medical reports and so on to a complaint, that even on
   13      a 9(b) I think is beyond the requirements of a 9(b), just
   14      so you know --
   15                 MR. GEYERMAN: Well, again --
   16                 THE COURT: -- to be discovered.
   17                 MR. GEYERMAN: I'm not advocating or suggesting
   18      that a bright line removal be created. But again, from a
   19      holistic evaluation of this complaint, are the allegations
   20      sufficiently specific? The fact that they have shared and
   21      served certain quotations -- not even complete sentences,
   22      I might add, not even a block quoting. This is the
   23      entirety of the conclusions section. They've not quoted
   24      it.
   25                 And we obviously know more about these

                             SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 26 of 115 PageID #: 972
                                                                                 26


    1      procedures than are in the complaint, and if -- we have a
    2      lot to say about this. But I'm limiting it to this point
    3      as to what's in the complaint, and it's not very much, and
    4      they're not even attaching the whole medical record.
    5                 So that's our second basis for dismissal of the
    6      medical necessity claims, is that there aren't sufficient
    7      allegations to demonstrate these -- this one procedure is
    8      in fact medically unnecessary.
    9                 And with the third and final ground for
   10      dismissal of the medical necessity claim is that there are
   11      no allegations in this complaint that Dr. Asfora himself
   12      actually believed these procedures were medically
   13      unnecessary. And that is a fatal omission to this
   14      complaint. Because the knowing submission of false claims
   15      is a prima facia element of a cause of action. And so not
   16      only does the surgery had to have been medically
   17      unnecessary --
   18                 THE COURT: Just a minute. Just a minute.
   19      Let's touch that a little bit. Because there's a claim by
   20      the defense that says risk assessment, so to speak, is
   21      going to 95 percent. That goes to the top five percent of
   22      the risk element. And so -- that he put in his medical
   23      notes, I didn't think this was necessary surgery, he
   24      obviously isn't going to do that.
   25                 So the -- it could be said that the government

                             SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 27 of 115 PageID #: 973
                                                                                 27


    1      gets the opportunity to try and show to a jury that, in
    2      fact, he didn't or loosely have significant wording that
    3      he was going to -- the situation wasn't medically
    4      necessary since the score level is so high.
    5                 And what kind of evidence do you extract for
    6      ability to show intent? Intent is usually shown by
    7      circumstantial evidence.
    8                 MR. GEYERMAN: It is typically shown by
    9      circumstantial evidence. But they don't have any -- they
   10      don't allege any circumstances about him in these
   11      surgeries at all.
   12                 As to the risk score point, that -- there's very
   13      little that's alleged in the complaint about what that
   14      risk score means. They call it a risk score, but they
   15      don't actually allege very much about that Vanderbilt
   16      University scaling score. What they do allege is that it
   17      measures patient satisfaction. That's the only concrete
   18      fact that is alleged in the complaint about what that
   19      measures. And it says that he has a high risk score on
   20      a -- on something that leads to customer satisfaction.
   21                 So in terms of -- I don't think a fair inference
   22      can be drawn between him having a high score on that and
   23      the fact that he had some reason to believe that a
   24      particular surgery was medically unnecessary. They're
   25      certainly drawing no connection between the four surgeries

                             SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 28 of 115 PageID #: 974
                                                                                 28


    1      they complain about and that risk score. There's nothing
    2      direct to the complaint to that fact. And I would say
    3      that we've cited cases where the Court, in dismissing at
    4      the motion to dismiss stage a medical necessity claim,
    5      makes note of the fact that there are no allegations that
    6      suggest the defendant believed the surgery was
    7      unnecessary.
    8                 It's a prima facie element. And we're not
    9      asking you to obviously judge any evidence in this case,
   10      but we are asking that the plausibility of their
   11      allegations be scrutinized. And even giving them the
   12      benefit of all inferences for what they've alleged, we
   13      believe that they haven't plausibly alleged any facts on
   14      misuse of scienter, because they don't say anything about
   15      him and these particular surgeries.
   16                 I guess I would just note that the government in
   17      its brief argues that it's essentially impossible for a
   18      defendant to prevail on the argument that allegations in a
   19      complaint don't demonstrate medical necessity at the
   20      motion to dismiss stage. And we cited McFarland, Plavix,
   21      the Health Management Associates case infringer that all
   22      did the exact opposite. And the conclusion there is not
   23      the procedures were medically necessary, but rather the
   24      complaint's allegations are not sufficiently plausible and
   25      specific to suggest that they're not medically necessary.

                             SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 29 of 115 PageID #: 975
                                                                                 29


    1      That's the specific procedural test before Your Honor, and
    2      we don't think that they've done it.
    3                 That -- those are our three points for grounds
    4      for dismissal of the medical necessity claim. This is not
    5      any -- this is not a medical malpractice statute; it's an
    6      Anti-Fraud Statute. And we don't believe that they've met
    7      their pleading burden.
    8                 Unless Your Honor has more questions on that
    9      theory, I would turn it over to Mr. Graham to talk about
   10      the ownership kickback theory, if Your Honor would like.
   11                 THE COURT: All right. No, I don't have any
   12      further questions.
   13                 I was obviously concerned about medical
   14      necessity. That's one of the reasons I keyed it up for
   15      people to argue. I'm not so concerned about the owner
   16      kickbacks, so we'll see how your partner does on that.
   17                 MR. GRAHAM: Thank you, Your Honor. This is Ben
   18      Graham from Williams and Connolly. I'll be addressing the
   19      second theory that is raised in the complaint, which we
   20      have described as the ownership kickback theory.
   21                 Now, I'd like to be clear at the outset about
   22      what the government's theory of the case is here. On the
   23      government's view as expressed in the complaint and the
   24      opposition brief, any time a doctor wholly owns a medical
   25      device company, uses a device from that company in one of

                             SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 30 of 115 PageID #: 976
                                                                                 30


    1      his surgeries, and then receives his ordinary profit
    2      distribution from that company, the government believes
    3      that doctor has committed a crime in violation of the
    4      Anti-Kickback Statute.
    5                 That is a novel and sweeping theory of
    6      liability, and it should be dismissed for any one of three
    7      reasons that you identified, both in the slides we handed
    8      up this morning and also the briefs from this case.
    9                 The first reason applies generally as a matter
   10      of law. There is no kickback. The complaint fails to
   11      even -- does not allege and pursue a cognizable theory as
   12      a general matter under the Anti-Kickback Statute. That's
   13      true in this case and in every other.
   14                 The second theory is more particular to the
   15      allegations about Dr. Asfora and Medical Designs in
   16      particular. And the second ground is that as applied to
   17      Dr. Asfora and his company, the complaint does not
   18      adequately allege scienter. The AKS, as you know, is a --
   19                 (Static and sound distortion.)
   20                 (Reporter asked for clarification.)
   21                 MR. GRAHAM: The second ground, Your Honor, is
   22      scienter; that under the AKS, that's a heightened mens rea
   23      burden, and the government must allege that Dr. Asfora and
   24      his companies knowingly and willfully engaged in the
   25      unlawful conduct.

                             SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 31 of 115 PageID #: 977
                                                                                 31


    1                 And the third ground is that the complaint for
    2      similar reasons does not allege materiality, which is a
    3      necessary element under the False Claims Act.
    4                 Now, I'd like to go through those in order, and
    5      I'll try to do so briefly.
    6                 So the first is the very nature of this
    7      ownership kickback theory. Now under the Anti-Kickback
    8      Statute, it criminalizes behavior where two actors
    9      exchange financial incentives to encourage the other actor
   10      to shift government beneficiaries towards the first's
   11      services or medical -- medical services.
   12                 Now, the government here in this case is
   13      pursuing a novel theory: That a doctor who wholly owns a
   14      medical device company kicks back to himself by receiving
   15      profit distributions. To our knowledge and based on
   16      everything that the government has attempted to put in in
   17      the opposition, no court has ever held that that was a
   18      viable theory. No agency guidance from HHS has ever
   19      reached so far. And indeed, based on the government's
   20      complaints that are reached for as attachments to its
   21      opposition, it doesn't even appear that the government
   22      itself has ever brought a case on that theory, targeting a
   23      doctor who wholly owns a medical device company. And
   24      that's for good reason.
   25                 The AKS focuses on inducement, as the efforts of

                             SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 32 of 115 PageID #: 978
                                                                                 32


    1      one actor through financial incentives to change the
    2      behavior of another. The cases we cited to Your Honor say
    3      that's the gravamen of Medicare fraud. Here, the AKS
    4      violation is inducement.
    5                  And I think the clearest case to explain this
    6      standard and the structure that we care about when looking
    7      at kickbacks is probably the Patzer case, from the Eastern
    8      District of Wisconsin. We cite that on page 14 of the
    9      brief. And I'll just quot a couple of sentences from it,
   10      because I think it encapsulates the core of our defense
   11      and it's one to which the government has not offered a
   12      response.
   13                  "The very definition of kickback requires that a
   14      person provide something of value; one, to another person;
   15      and two, to improperly obtain or reward favorable
   16      treatment."
   17                  Now those two elements are the very elements
   18      that are lacking here. There are not distinct people, and
   19      nothing was offered to induce or to change the behavior of
   20      the other.
   21                  The Court in Pastor continues to say, "Implicit
   22      in this definition is the idea that each party of the
   23      kickback transaction is acting independently and can
   24      choose or could have chosen not to deal with the other.
   25      If such independence is lacking, then one party who is

                             SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 33 of 115 PageID #: 979
                                                                                 33


    1      providing something of value for another could not be
    2      viewed as incentive."
    3                 THE COURT: Let me ask you a question.
    4                 MR. GRAHAM: Yes.
    5                 THE COURT: According to the allegations, again,
    6      Dr. Asfora approached other physicians in saying if you
    7      use my bullet, then I'll kickback, frankly, "X" number of
    8      dollars for every one that you used. And according to the
    9      allegations again, they said I can't do that, that's
   10      illegal.
   11                 But how is that different than if you consider
   12      his corporation to be a separate entity, how is it any
   13      different than when Dr. Asfora winds up getting, in
   14      essence, a sum of money separate and apart from the
   15      surgery that he performed, for doing it? How's that any
   16      different from what he offered to do with some other
   17      surgeon who turned him down?
   18                 MR. GRAHAM: Your Honor, two responses to that.
   19      The first is that the alleged payment and his consulting
   20      fees to other physicians and other surgeons, those aren't
   21      part of this case, because those are investigated and
   22      settled and released as part of the DuBay investigation,
   23      (indiscernible) 2011 to 2013.
   24                 Now as to the hypothetical Asfora approaches
   25      another doctor and offers to pay them --

                             SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 34 of 115 PageID #: 980
                                                                                 34


    1                 THE COURT: We've got an audio problem a little
    2      bit. You're getting scrambled. Let's do a testing. One,
    3      two, three, four.
    4                 MR. GRAHAM: One, two, three, four.
    5                 THE COURT: That was clear. So I think maybe --
    6      Misty? Maybe a little more slowly. You weren't speaking
    7      that fast, but it was getting a little bit garbled here.
    8      So go ahead. Not that what you're saying is garbled at
    9      all, but the way it was coming was garbled, okay.
   10                 MR. GRAHAM: I'll ask my computer to be a better
   11      messenger.
   12                 So the difference is, Your Honor, I think is on
   13      a couple of fronts. One of those is that in that context,
   14      there is a different actor. And in that allegation,
   15      Dr. Asfora alleged to be offering remuneration to a third
   16      party for purposes of directing patients towards devices
   17      from his company.
   18                 In the context of Dr. Asfora and his company
   19      directly, you have to look at the verbs in the statute.
   20      There is no "offer." There is no "inducement." The there
   21      isn't a "solicitation." Dr. Asfora does not need to
   22      solicit his profit distribution from his company. His
   23      company does not offer the profit distribution to
   24      Dr. Asfora. Those terms don't even apply in the context
   25      of a wholly owned medical device company; which sets this

                             SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 35 of 115 PageID #: 981
                                                                                 35


    1      apart from all of the other cases the government would
    2      like to discuss about the doctor-owned distributorships.
    3                 And I think those cases are instructive on this
    4      point. Because if you look at the HHS guidance and the
    5      special fraud alerts, what they say is that a company that
    6      is owned by a physician is not unlawful, but it should be
    7      subject to scrutiny.
    8                 THE COURT: Well, one of the companies was owned
    9      by the physician and his wife. The other one was owned by
   10      him solely. Isn't that the case?
   11                 MR. GRAHAM: That's right, Your Honor.
   12                 THE COURT: What about this one that was with
   13      the physician and his wife? Even if you take your theory
   14      that he can't solicit himself, what about the fact that
   15      there's a third party involved with regard to at least the
   16      conspiracy claim?
   17                 MR. GRAHAM: So in this context, and under the
   18      statute, a physician and his wife are treated as one in
   19      the same purposes, one in the same person. The government
   20      disregards the distinction between them for the ownership
   21      interest. The so that's why I refer to them as wholly
   22      owned.
   23                 In our opening brief we cited statutory
   24      authority for that, which I can flip back to in a moment
   25      and probably forward you in response. So there is for

                             SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 36 of 115 PageID #: 982
                                                                                 36


    1      this only one owner, and that is the married entity, and
    2      it disregards payments to a spouse.
    3                 So in both Medical Designs and in Sicage, for
    4      purposes of this statute and for the healthcare laws,
    5      there is one owner in both.
    6                 And that sole ownership is a distinguishing
    7      factor in this case from the others in which the
    8      government has pursued claims against entities that have
    9      physician owners.
   10                 Now, in those cases, Your Honor, I would
   11      actually just direct you to the ones the government cites
   12      in their brief. If you read those cases, in each of them
   13      the entity that was at issue, the pod or physician-owned
   14      distributor, was generally a new entity that was created;
   15      It was one that solicited investments from multiple
   16      different doctors explicitly for the purpose of demanding
   17      that they make referrals through that entity, and then
   18      siphoning money back through it to disguise cash payments.
   19      And the hallmarks of fraud are all over those entities.
   20                 For example, in the Iqbal case from the Eighth
   21      Circuit, someone approached for a business relationship --
   22      the defendant approached another entity for a business
   23      relationship where he would direct referrals to that
   24      company and demanded a share of the proceed in return.
   25      And to get that off the ground, they created, quote, bogus

                             SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 37 of 115 PageID #: 983
                                                                                 37


    1      consulting agreements.
    2                 In the Bruno v Schaeffer case, also in the
    3      government's brief, positions were offered for investments
    4      in laboratory entities, but, quote, existed in name only
    5      and didn't physically exist and were not licensed labs.
    6                 By contrast to all of those cases, there is a
    7      sole owner who is a real doctor, who created real
    8      companies for the purpose of making real products.
    9      Medical Designs was founded in the nineties, so that
   10      Dr. Asfora could create his bullet cage, patent that
   11      product, get FDA approval for it, and then use it in his
   12      operations. That's a far cry from the abusive fraud
   13      tactics that are at issue in the other cases the
   14      government cites.
   15                 And still, in none of those cases has the
   16      government sought to bring a charge against a sole owner
   17      of a medical device company. That's why this theory in
   18      this case is novel and would sweep far too broadly and,
   19      frankly, wreak havoc across the entirety of the medical
   20      industry. And it has bad policy outcomes, too.
   21                 We want expert physicians like Dr. Asfora, who
   22      is one of the best and most renowned physicians practicing
   23      in the Midwest, to be able to develop products for use in
   24      these complex surgeries.
   25                 Your Honor, I'd also like to touch briefly on

                             SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 38 of 115 PageID #: 984
                                                                                 38


    1      the second two grounds for why this ownership kickback
    2      theory would have to be dismissed in relation to
    3      Dr. Asfora in particular. As I said, the AKS is a
    4      criminal statute. Under Eighth Circuit law there's a
    5      heightened mens rea burden. And under the Jayne case what
    6      it means is the government has to show that conduct was,
    7      quote, obviously evil, or that Dr. Asfora intended to
    8      engage in unlawful conduct.
    9                 Now, as Your Honor pointed out, mens rea can be
   10      established through circumstantial evidence, but there are
   11      precisely no allegations in the complaint that Dr. Asfora
   12      believed that this was unlawful conduct. There are
   13      allegations about what other people said, to be sure. And
   14      it's also the case that other companies and other
   15      hospitals didn't want to do business with physician-owned
   16      entities because they were concerned about precisely this
   17      situation. The government has been very aggressive in
   18      pushing these theories. There are trouble indicatives
   19      under the FCA, and there's good reason why someone in
   20      business might want to avoid this as a prophylactic
   21      matter. But that doesn't mean that it's unlawful. And in
   22      fact, Dr. Asfora had very good reason to believe that his
   23      ownership structure was lawful.
   24                 The DuBay investigation revealed that he was the
   25      owner of Medical Designs, that he was using Medical

                             SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 39 of 115 PageID #: 985
                                                                                 39


    1      Designs for products in his surgeries, and that he was
    2      receiving profit distributions from Medical Designs.
    3                 The government received that information in a
    4      complaint from a relater. HSS, the Office of Inspector
    5      General, the very agency responsible for paying Medicare
    6      claims, issued subpoenas and investigated the matter and
    7      reached resolution. And they did not pursue a claim that
    8      the ownership structure was a violation of the AKS.
    9                 So in contrast to every other actor who might
   10      tread lightly in this area that might be concerned about
   11      government overreach, Dr. Asfora had already been through
   12      this investigation, and the government had not made a
   13      claim on the basis of his ownership structure.
   14                 That is the same ownership structure under the
   15      entirety of the ownership kickback theory. They believe
   16      that the mere fact of ownership, use of the product, and
   17      receipt of product distributions violates the AKS. When
   18      Dr. Asfora had very good reason that that was not the
   19      case, because all let it passed on the very claim.
   20                 Now the --
   21                 THE COURT: Just a minute. Just a minute.
   22                 Now you're saying that because of the DuBay
   23      case, that Dr. Asfora has reason to believe that what he
   24      was doing was fine? Is that what you're saying?
   25                 MR. GRAHAM: Yes. Yes, Your Honor, we are.

                             SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 40 of 115 PageID #: 986
                                                                                 40


    1                 THE COURT: So why did he pay $650,000 in
    2      settlement?
    3                 MR. GRAHAM: Over a different allegation than
    4      DuBay, Your Honor. The one allegation was that Dr. Asfora
    5      was paying cash payments through the closing agreements to
    6      other doctors. That was one of the allegations in DuBay.
    7      DuBay overrid the allegation that Dr. Asfora himself was
    8      using these products and receiving a product fee. Those
    9      are in the complaint. Those are the kinds of information
   10      that were sought by the subpoena. And then the actual
   11      settlement agreement did not raise as misconduct the
   12      receipt of profit distributions. The settlement only
   13      focused on the cash payments to other doctors.
   14                 And as we discussed earlier in the hypothetical
   15      that Your Honor raised, payments to other parties, to
   16      third parties, is the kind of thing that creates AKS
   17      liability. And in the settlement Dr. Asfora of course
   18      admitted -- (sound distorted) -- but the prevailing part
   19      is that the government did not pursue a claim in that case
   20      that the ownership and profit distribution was also an AKS
   21      violation.
   22                 So after being sent through the wringer with the
   23      government and sitting through subpoenas and with
   24      negotiating the settlement with the government, Dr. Asfora
   25      had good reason to believe that the ownership part --

                             SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 41 of 115 PageID #: 987
                                                                                 41


    1                 THE COURT: Wait a minute. Wait a minute.
    2                 The settlement wasn't actually with the
    3      government, because the government declined to undertake
    4      the case. And so the other parties received it. And
    5      under the (sound garbled) proceedings, the government has
    6      to give notice of it in case they're going to intercede in
    7      order to object to the settlement. So the settlement
    8      wasn't with the government. Right?
    9                 MR. GRAHAM: Two points, Your Honor. The
   10      government -- in false claims cases has right of approval
   11      for settlement agreements and can intervene at any time.
   12      The government did decline to intervene. But the
   13      government also played an active role in that case when it
   14      issued the subpoenas and received information about Dr.
   15      Asfora's ownership.
   16                 THE COURT: Right. But the Anti-Kickback Act
   17      requires that they receive the information during the
   18      proceedings. But when you look at the pleadings in the
   19      case, there wasn't anything in the pleadings. No
   20      discovery was reflected. There's not even an answer
   21      reflected.
   22                 MR. GRAHAM: Well, Your Honor, the discovery
   23      happens before the complaint is unsealed. So when the
   24      complaint is filed or (indiscernible) files it under seal,
   25      the government gets the notice and the government issues

                             SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 42 of 115 PageID #: 988
                                                                                 42


    1      subpoenas, conducts a thorough investigation, and then
    2      will make a decision whether or not to intervene before
    3      the case --
    4                 THE COURT: Yes, I'm familiar with that.
    5                 MR. GRAHAM: As you may know from this case, if
    6      not from others, the government was involved in that
    7      investigation. The subpoenas that we attached to our
    8      motion to dismiss, Your Honor, I believe it's ECF number
    9      74-2, is a subpoena issued by HHS which they --
   10                 THE COURT: What do you have to say then about
   11      even the warnings that he got from his own lawyers that he
   12      shouldn't -- you can't do this? What about that?
   13                 MR. GRAHAM: Well, Your Honor, the lawyers, as
   14      you know, are notoriously risk averse. And Dr. Asfora's
   15      counsel advised him that there were risks associated with
   16      some of the transactions he was contemplating agreeing to
   17      with these other third parties and the licensing
   18      arrangements. But they also said that it would expose
   19      Dr. Asfora potentially to a qui tam action, could expose
   20      him potentially to an action by the government, but that
   21      there would be defenses. Dr. Asfora's counsel never told
   22      him that this was illegal or unlawful. They did counsel's
   23      job and advised him of the risks.
   24                 And that advice ended up being correct in that
   25      respect. The government has pursued a claim, and it has

                             SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 43 of 115 PageID #: 989
                                                                                 43


    1      led to the result of Dr. Asfora suffering tremendous
    2      economic harm. That doesn't change the fact that under
    3      the scienter standard, materiality standard, or the basic
    4      nature of an ownership kickback, there is no liability
    5      under the AKS, despite the government pursuit of it.
    6                 And, Your Honor, speaking to the government's
    7      role in the DuBay investigation as well, that underpins
    8      the third reason for dismissing the ownership kickback
    9      theory. And I think it's under the False Claims Act
   10      there's a materiality requirement. And under the Supreme
   11      Court's reasoned decision in Escobar, that is a rigorous
   12      standard and it's one that should be enforced on a motion
   13      to dismiss.
   14                 And here's the issue: Under Escobar, if the
   15      government is aware of what it perceives to be predicate
   16      facts that would indicate that there was an HHS violation,
   17      and it does nothing for years and continues unabated to
   18      pay the claims that Dr. Asfora submits under that same
   19      very ownership structure that the government was on notice
   20      of, then under the Supreme Court's holding in Escobar,
   21      that is strong evidence that there is no materiality.
   22                 In other words, if the government is correct on
   23      the first hand that there is this broad, sweeping
   24      liability under the ownership kickback theory -- which we
   25      contest but they seem to believe there is -- they knew

                             SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 44 of 115 PageID #: 990
                                                                                 44


    1      every predicate element --
    2                 THE COURT: (Static and garbled sound.)
    3                 MR. GRAHAM: I'm sorry, Your Honor?
    4                 THE COURT: Strong evidence. Not that this
    5      evidence is strong and this is enough to kick out the
    6      claim and so on. Strong evidence doesn't sound like
    7      something that a court should be considering in its ruling
    8      on the 12(b)(6) motion as opposed to a summary judgment
    9      motion.
   10                 MR. GRAHAM: Your Honor, courts do dismiss FCA
   11      claims on the grounds of materiality on the pleadings.
   12      And we're not asking Your Honor to balance the evidence.
   13      But the government does have a burden under Rule 8(a) and
   14      12(b)(6) to name plausible inference of a materiality
   15      theory, and the Supreme Court emphasizes that this is a
   16      rigorous standard.
   17                 It's the kind of bait and switch that Escobar
   18      was trying to prevent. The government knew that
   19      Dr. Asfora owned this company and was using these devices.
   20      It was front-page news for years. And they allowed him to
   21      continue making a claim for payment and paying them. HHS,
   22      the same entity that investigated the allegations in
   23      DuBay, continued to make those payments . And what the
   24      government is not allowed to do under the Escobar standard
   25      is to lead an doctor down the garden path and then years

                             SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 45 of 115 PageID #: 991
                                                                                 45


    1      later turn around and sue for liability. It's unfair, and
    2      it is dismissible under the Escobar standard.
    3                 So, Your Honor, for any of these three reasons,
    4      because the ownership kickback theory at large does not
    5      constitute a kickback, because there was no plausible
    6      allegation of scienter, even when investigated before, and
    7      because the government continued to pay without raising
    8      the issue for nearly a decade, each of which is an
    9      independent reason that we think the ownership kickback
   10      theory should be dismissed. Thank you.
   11                 THE COURT: Thank you. I'll hear from the
   12      government.
   13                 MR. GEYERMAN: Your Honor, before the government
   14      starts -- I would just add there are several sort of
   15      secondary claims brought for conspiracy, payment by
   16      mistake, and unjust enrichment. We're happy to rest on
   17      the papers on that, unless Your Honor has questions.
   18                 And because Your Honor asked specifically about
   19      the settlement agreement from the DuBay case, I direct you
   20      to docket number 743. The settlement agreement from DuBay
   21      is in the record on the motion to dismiss, and the
   22      government is a signatory to that settlement agreement.
   23      And a Sanford hospital paid one hundred percent of the
   24      settlement payment. There was no payment by Dr. Asfora.
   25                 THE COURT: Except that I have the settlement

                             SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 46 of 115 PageID #: 992
                                                                                 46


    1      agreement right here with me, And there's nothing in the
    2      record that says that Sanford paid a hundred percent.
    3                 MR. GEYERMAN: That part is true; that is not in
    4      the record. But I am representing that that is true.
    5                 THE COURT: I don't question your
    6      representation. I just point that out, you know. Because
    7      this is kind of an unusual 12(b)(6) hearing because we're
    8      talking about a lot of things, some of which aren't in the
    9      record. That's why I make the point. I don't question
   10      your representation; on the other hand, I don't accept it
   11      as being a part of the record before me.
   12                 All right. With regard to the other claims, the
   13      unjust enrichment and the other things, the duplicate
   14      recovery and all that, you've briefed all that, so I don't
   15      have any questions with regard to those.
   16                 I pointed counsel specifically to the things I
   17      was especially concerned about, which you've covered well
   18      in your briefs as well as here. And the other things have
   19      been covered adequately already. Well, as to those two
   20      issues too. But I'm obviously interested in hearing on
   21      the two issues I specified not only from you, but likewise
   22      from the government, because those are ones that you've
   23      put forward forcefully in your briefing.
   24                 All right thank you, then.
   25                 Let me hear from the United States.

                             SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 47 of 115 PageID #: 993
                                                                                 47


    1                  MS. ROCHE: Thank you, Your Honor. This is
    2      Megan Roche, speaking again after you requested that we
    3      identify ourselves. Can you hear me okay, Your Honor?
    4                  THE COURT: Yes. Go ahead.
    5                  MS. ROCHE: Thank you. And may it please the
    6      Court, counsel.
    7                  The United States respectfully requests that the
    8      Court deny defendant's motion to dismiss United States'
    9      complaint in intervention.
   10                  THE COURT: Just a moment. I've lost my
   11      realtime.
   12                  (Off the record to resolve technical issues.)
   13                  MS. ROCHE: As I was saying, the United States
   14      respectfully requests that the court deny defendant's
   15      motion to dismiss.
   16                  The United States' complaint in intervention,
   17      the United States has met the necessary standard in
   18      Federal Rule of Civil Procedure 12(b)(6) and then has
   19      stated sufficient factual matter. It's well pleaded and
   20      accepted as true that the stated claim for relief is
   21      plausible on its face.
   22                  The United States has acknowledged, just as
   23      defendants have already stated, that 9(b) is, of course,
   24      at issue in this case as we are discussing matters under
   25      the False Claims Act. And so the United States does have

                             SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 48 of 115 PageID #: 994
                                                                                 48


    1      to state with particularity the circumstances constituting
    2      fraud. The defendant has already established there are
    3      essentially the two theories of the case: The medical
    4      necessity claims, and the Anti-Kickback Statute
    5      violations. As the Court has suggested it's more
    6      interested in the medical necessity claims, there's where
    7      I will begin and attempt to respond to the arguments
    8      that --
    9                  THE COURT: Let me ask you -- just a moment.
   10                  On the medical necessity claim, in this
   11      complaint there's less detail with regard to specific
   12      cases than there was originally. Isn't that correct?
   13                  MS. ROCHE: You mean by originally the
   14      difference between relaters' complaint and the United
   15      States' complaint?
   16                  THE COURT: Yes.
   17                  MS. ROCHE: Yes, that's a fair -- as far as
   18      discussing specific procedures and attacking medical
   19      judgment and medical choices and procedures, that's a fair
   20      assessment. There was a number of discussions of specific
   21      provision violators in the complaint.
   22                  THE COURT: Hum. They told us -- (sound
   23      garbled).
   24                  MS. ROCHE: What's that?
   25                  THE COURT: That was the reason for calling

                             SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 49 of 115 PageID #: 995
                                                                                 49


    1      some -- for removing some of the detail, culling some of
    2      the detail.
    3                 MS. ROCHE: Right, Your Honor. And I'll get to
    4      that, as to what I think that the United States' pleading
    5      requirement is under 9(b) as to what needs to be pleaded
    6      for 9(b) to be satisfied for the medical necessity claim.
    7                 And so just a quick snapshot and some background
    8      information, considering we've talked about what
    9      constitutes medical necessity as defendants began arguing.
   10      And of course Medicare and Medicaid only cover services
   11      and items that are reasonable and necessary for the
   12      diagnosis or treatment of illness or injury.
   13                 Of course as the parties already have briefed
   14      that if there's a nonreimbursable claim that's submitted
   15      to federal healthcare programs, that claim is false. And
   16      if a claim is not medically necessary, that is also false.
   17      I don't think there's any disagreement about that.
   18                 But the defendants have already discussed sort
   19      of this degree of difference between medical judgment and
   20      that information. I'll get into that a little bit further
   21      here. But we did want to discuss in the Polukoff case, a
   22      Tenth Circuit case, that case -- and we cited it in our
   23      briefs -- specifically said that to be reasonable and
   24      necessary a procedure must be among other things
   25      appropriate, and that includes the duration and the

                             SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 50 of 115 PageID #: 996
                                                                                 50


    1      frequency, and furnished in accordance with accepted
    2      standards of medical practice. And then finally, meets
    3      but does not exceed patient's medical need.
    4                 And that's just one case, Polukoff, and it's
    5      cited in the brief. And that's something to just keep in
    6      mind as I guess into the next argument about what the
    7      standard is in the Eighth Circuit as to what the United
    8      States has to show under 9(b) at this stage of the
    9      litigation regarding the medical necessity claim.
   10                 So the defendants have asserted at this stage
   11      that it's imperative that the representative sample, the
   12      representative or example patient be pleaded at this
   13      point. And we would actually disagree with that at this
   14      stage and based on the law in the Eighth Circuit. Of
   15      course the parties talked about Joshi a fair amount, and
   16      in the pleadings and also here in argument today, but the
   17      Eighth Circuit has a different test. And it was briefly
   18      mentioned, but I don't think it was highlighted enough.
   19      And that's discussed in the Thayer case, the Thayer versus
   20      Planned Parenthood. And that was cited in our opposition
   21      brief. And in Thayer, the Court there noticed -- it's a
   22      Judge Wollmann opinion -- a party can satisfy Rule 9(b)
   23      without pleading representative examples of false claims
   24      if the party can otherwise plead that the particular
   25      details of a scheme to submit false claims paired with

                             SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 51 of 115 PageID #: 997
                                                                                 51


    1      reliable indicia that lead to a strong inference that
    2      claims were actually submitted.
    3                 And so that was a case, Thayer, that essentially
    4      said Joshi always saying there must be a representative
    5      patient example is not the law. And Thayer was a little
    6      bit different in the fact that there was a pretty wide
    7      Circuit sweep and a Circuit analysis. And I think that
    8      Thayer discussed or cited at least seven but probably
    9      eight other sister Circuits that also talked about the
   10      reliable indicia test under Thayer.
   11                 And so in examining that is sort of where
   12      defendants have said that the lines get blurred. And in
   13      this instance we do believe that in some respects the
   14      lines should get blurred. Because if you're talking about
   15      all of the specific and the particular details that are in
   16      the United States' complaint, it covers the majority of
   17      all the paragraphs in that complaint, a lot of which is
   18      talking about the ownership interest, the ownership
   19      theory, the alleged kickbacks, the structure and
   20      arrangement of the types of distributions that Medical
   21      Designs was engaged in, that Sicage was engaged in, that
   22      Dr. Asfora was engaged in.
   23                 And so to talk about the particular details of
   24      the scheme for the whole -- the entirety of the United
   25      States' claim, we have to talk about all of the things

                             SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 52 of 115 PageID #: 998
                                                                                 52


    1      that were alleged and what schemes were alleged.
    2                 The schemes that were alleged are more
    3      specifically talking about what was Medical Designs doing,
    4      what was Dr. Asfora doing, what was Sicage doing, how are
    5      the arrangements starting? Talking about the bullet cage.
    6      Although the bullet cage was FDA cleared long ago, it was
    7      substantially equivalent to other things.
    8                 And so like Your Honor has suggested earlier
    9      with questions, at that time Medical Designs was not
   10      finding very many users for the bullet cage. And so
   11      Dr. Asfora, as an owner and also as an agent, approached a
   12      number and a varied amount of other people, including his
   13      coworkers at Sanford, and also including just a random
   14      surgeon, a random neurosurgeon in the Dakota Dunes and
   15      expressly said I will give you "X" amount of money simply
   16      for you using this device.
   17                 And so that was alleged with particularity, and
   18      there was sufficient details of that whole theory of the
   19      case just talking about the bullet cage, in talking about
   20      Medical Designs, in talking about how money flowed
   21      between -- if Dr. Asfora is going to order a product that
   22      Medical Designs manufactures, like the bullet cage, he
   23      says I have a surgery on this date and I need "X" amount
   24      of screws, I need "X" amount of cages, and submits for --
   25      you know, basically submits to Medical Designs this is

                             SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 53 of 115 PageID #: 999
                                                                                 53


    1      what I need, and those -- you know, the Medical Designs
    2      then bills Medicare for all of those devices, and
    3      eventually throughout the process distributes those
    4      proceeds back to Dr. Asfora. That's exactly the sort of
    5      harm and concern and the corruption of medical judgment
    6      that the Anti-Kickback Statute is intending to reach.
    7                 And so it's not just that; it's all of the
    8      schemes. It's about the bullet cage. It's about the
    9      SAMBA screw. It's about Sicage and how Sicage was created
   10      essentially to be a replacement billing source for
   11      Dr. Asfora, because he could no longer distribute -- or
   12      Medical Designs could no longer distribute the SAMBA screw
   13      because it was sold to Orthofix.
   14                 And so it really is sort of -- if we're talking
   15      about all of the schemes that the government has alleged,
   16      it has to be the entirety of the complaint and not just
   17      the medical necessity claims, which we'll get to.
   18                 And I can talk about, you know, the -- a lot of
   19      the really concerning evidence in those schemes. Not just
   20      those was kickbacks that we already discussed, where
   21      Dr. Asfora offered physicians money to use Medical
   22      Designs' products. But other things: A lot of secretive
   23      and furtive behavior as far as what Dr. Asfora told
   24      Sanford, what Dr. Asfora told CMS, what Dr. Asfora told --
   25      through various forms and things like that.

                             SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 54 of 115 PageID #: 1000
                                                                               54


     1                 But also Orthofix is a very big and important
     2     scheme that's discussed with extensive paragraphs in the
     3     complaint. And part of the reason that Orthofix is so
     4     concerning, Your Honor, is because Dr. Asfora, in that
     5     instance, had innovated, and he had brought something to
     6     market that other users besides himself were using -- the
     7     SAMBA screw -- to the point where it was sold to another
     8     distributor who wanted to distribute that product. And
     9     there was a lot of back and forth during the negotiation
    10     that's discussed in the complaint in detail and with
    11     particularity, and discusses throughout that whole process
    12     that Dr. Asfora's continuing to negotiate on behalf of
    13     Medical Designs, back and forth, back and forth. He
    14     wanted to be able to make money when he, himself,
    15     Dr. Asfora the physician, used the SAMBA screw at Sanford,
    16     at the Sioux Falls Specialty Hospital, and other places.
    17     And Orthofix had to come back repeatedly and say you can't
    18     get royalties off of your own use of the device. You
    19     don't want to violate the anti-kickback laws.
    20                 And there was this tension of continually going
    21     back and forth, continually going back and forth. And
    22     eventually there was a transfer in who could distribute
    23     the SAMBA screw, and Orthofix became the licensee or the
    24     distributor of that device. And still Dr. Asfora is
    25     constantly asking, I want Medical Designs to get it back,

                             SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 55 of 115 PageID #: 1001
                                                                               55


     1     just for my practice. I want to get it back, just for my
     2     practice. And to the point where he's saying again and
     3     again, I'm motivated to market my SI practice. I'm
     4     motivated to do more surgeries. And that's going on back
     5     and forth. And he's getting all these warnings for
     6     Orthofix.
     7                 And so all of these -- all of these allegations
     8     are viewed together about what's in Dr. Asfora's mind,
     9     what's happening between the business decisions of Medical
    10     Designs and Sicage with Dr. Asfora as an owner or agent,
    11     versus Dr. Asfora as the surgeon.
    12                 And so we've got the bullet cage instances.
    13     We've got the Orthofix instances, where eventually even
    14     though Medical Designs was not the distributor of SAMBA
    15     screw, Medical Designs continued anyway to distribute the
    16     SAMBA screw when Dr. Asfora was utilizing the SAMBA screw
    17     in a procedure and didn't tell Orthofix about that.
    18                 And thus he con -- Medical Designs continued to
    19     attempt to make money; and thus Dr. Asfora, in the
    20     process, continued to make money on a device that he had
    21     already sold.
    22                 And additionally with the Sicage, that's another
    23     variation, I suppose, on the kickback and ownership theory
    24     as it's discussed. Because Sicage was another example
    25     where it's an SI screw substantially equivalent to the

                             SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 56 of 115 PageID #: 1002
                                                                               56


     1     SAMBA screw that was sold to Orthofix, and Sicage was
     2     essentially a Dr. Asfora and Medical Designs, essentially
     3     Medical Designs as a distributor, can no longer catch the
     4     proceeds from utilizing an SI screw it developed, Medical
     5     Designs and Dr. Asfora developed, a substantially
     6     equivalent product.
     7                 And so then Medical Designs, which became
     8     Sicage, which is another sort of thing, Sicage was created
     9     as a separate LLC but it has a nearly identical address,
    10     the same employees, Dr. Asfora as the sole owner. But
    11     it's a separate entity. We'll admit that.
    12                 But that entity was created essentially, we
    13     believe the evidence shows and we've alleged and we've
    14     pled with particularity that for the purpose of
    15     Dr. Asfora and Medical Designs wanting to be able to
    16     capture the proceeds from his use of an SI screw at
    17     Sanford.
    18                 And so that sort of furtive and behavior of
    19     creating a new entity, depending on what was happening
    20     with the Orthofix agreement about the SAMBA screw, but
    21     this new entity and creating it to allow Sicage to
    22     distribute this SI screw for Dr. Asfora's use at Sanford.
    23                 So there's a lot of these sort of -- all these
    24     things are swirling together and I don't think can be set
    25     aside, especially when Thayer tells us what are the

                             SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 57 of 115 PageID #: 1003
                                                                               57


     1     particular details of the scheme? And that scheme
     2     includes the kickback theories, and that scheme includes
     3     the medical necessity claim.
     4                 But the second part, not just of the particular
     5     details of the scheme in Thayer, is we're talking about
     6     the reliable indicia. And so reliable indicia, in at
     7     least one case that's already been discussed today here
     8     where a court has decided what has constituted reliable
     9     indicia is that Polukoff case out of the Tenth Circuit.
    10     In there the Tenth Circuit found that the relater, who is
    11     the relater not the government in that case, had stated a
    12     claim where among other things that surgeon had allegedly
    13     performed an unusually large number of procedures; that
    14     other physicians had object the to the surgeon's practice;
    15     and procedures violated industry and hospital guidelines,
    16     which was discussed to some degree earlier here today.
    17                 And the government would suggest that the
    18     reading of the complaint at the pleadings stage, the
    19     reliable indicia that you have to look at and you have to
    20     consider is exactly that PARS data that Your Honor has
    21     already raised where as alleged in the complaint Sanford
    22     is giving Dr. Asfora essentially his risk score for the
    23     years of 2008 to 2014. And as we noted in the complaint,
    24     that risk score increased each year. I think during that
    25     period it doubled, various times, as we allege in the

                             SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 58 of 115 PageID #: 1004
                                                                               58


     1     complaint.
     2                 Eventually, in that last reporting year in 2014,
     3     Dr. Asfora was in the top .5 percent of all physicians,
     4     and I think was the 12th neurosurgeon among all
     5     neurosurgeons in the United States. And that's for his
     6     specialty. Neurosurgery is a high-end surgery. It's
     7     risky. You're in brains. You're in backs.
     8                 And so that's particularly relevant, I think in
     9     this case, when we're talking about the statistics or
    10     items like that, that the Polukoff court may have
    11     considered.
    12                 The physician complaints are particularly
    13     important in this case. Your Honor has already addressed
    14     that the relaters themselves -- one is a neurosurgeon; one
    15     is an orthopedic surgeon -- but both had overlapping
    16     practices with Dr. Asfora. And we can assume, I think, at
    17     this stage and based on all of the allegations in the
    18     complaint, there was a sharing of patients. And I think
    19     it was noted in the complaint that Dr. Bechtold is a
    20     specialist in hip procedures, and the hip is very close to
    21     the SI joint for the SAMBA screw that Sicage. And of
    22     course Dr. Roman, the other relater, is a partner or was a
    23     partner, neurosurgeon doing a lot of the same spine work.
    24                 But to be honest about the complaints that are
    25     specifically alleged in our complaints, the United States,

                             SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 59 of 115 PageID #: 1005
                                                                               59


     1     the controlling complaint, there was a Sanford
     2     physician -- and we've talked about that in the complaint
     3     at paragraph 133 -- that specifically said and was
     4     concerned that Dr. Asfora owns the company that makes the
     5     bullet cage, he has an income from his use of the cage.
     6     After the cage was FDA cleared he was using the cage also
     7     exclusively. He's doing a large number of multiple-level
     8     spinal fusions. And specifically this physician used the
     9     word "outlier."
    10                 And so that was particularly relevant and very
    11     specific, very detailed, talking about the owners with
    12     interest that we've already discussed, talking about the
    13     potential harm to patients as far as solely using just one
    14     device in which he has an ownership interest and receives
    15     money, doing a large number of multiple-level spinal
    16     fusions, which as you'll see in a lot of the external and
    17     internal peer reviews alleged in the complaint are called
    18     extremely rare in various circumstances. And we'll also
    19     see in those peer reviews that many are noted to be very
    20     dangerous to the patient, depending on the patient's
    21     characteristics.
    22                 And I'll get into those in the peer reviews.
    23     There were some internal peer reviews that we noted in the
    24     complaint. And there was one case in that instance, it
    25     was a five-level fusion; internally the committee that

                             SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 60 of 115 PageID #: 1006
                                                                               60


     1     reviewed it, there was eight Sanford surgeons that
     2     reviewed that case, and that was a specific instance where
     3     five bullet cages were used. Obviously we know Dr. --
     4     Medical Designs and Dr. Asfora had an interest in bullet
     5     cages. That committee found that that procedure was
     6     aggressive in the situation -- that's at complaint
     7     paragraph 272. It varied from the standard of care. It
     8     was a lengthy procedure, meaning it may have been more
     9     expansive than necessary than what the patient's need was.
    10                 THE COURT: That's a -- just a moment. Just a
    11     moment. "Varied from the standard of care," well, that's
    12     the sort of thing that you hear in medical malpractice
    13     cases. But how much does that help you where we've got a
    14     fraud case?
    15                 MS. ROCHE: No, I think that's right, Your
    16     Honor. And we don't disagree that the standard is not
    17     whether somebody was negligent. I think the reason that
    18     we're using a lot of these -- a lot of these peer reviews,
    19     especially, is because they're independent at this point,
    20     and it's not the government's expert telling everyone that
    21     this is a medically unnecessary procedure. These are
    22     independent parties. And if we're talking about something
    23     to the effect of the degree to -- which we touched upon
    24     earlier, the Polukoff case did say that whether or not a
    25     specific procedure or -- is reasonable and necessary, you

                             SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 61 of 115 PageID #: 1007
                                                                               61


     1     can consider the appropriateness of the procedure, the
     2     duration and the frequency. Also, one that itemizes that
     3     the procedure be one that meets but that does not exceed
     4     the patient's medical need.
     5                 And so I think especially when you're dealing
     6     with the spine and levels, it is sort of a unique
     7     situation in comparison to stents or things like that,
     8     just because there are so many levels. And it's just a
     9     sort a different animal.
    10                 But we think all of this information is
    11     certainly relevant and is something that should be
    12     considered when we're talking about reliable indicia, when
    13     we're talking about schemes, when we know that Dr. Asfora
    14     has that ownership interest. And so a lot of these peer
    15     reviewers are saying why is there no documentation about
    16     why these two extra levels were done? Well, why -- why is
    17     this physician so aggressive? Or this sort of case would
    18     go to review in my hospital for analysis of what was done
    19     here.
    20                 And it's really to understand exactly what the
    21     government's concern here is that Dr. Asfora was motivated
    22     by greed and was motivated by making money. And at this
    23     stage the degree matters, I think, in the spine.
    24     Especially in some of these cases where the reviewers
    25     found that there was harm as a result of a procedure being

                             SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 62 of 115 PageID #: 1008
                                                                               62


     1     too long or being too aggressive. Because I think in one
     2     instance, at least, there was paraparesis; and I think
     3     that's the case that we're talking about presently, the
     4     internal purity case, the five-level fusion, and patient
     5     harm. And I think there was also the discussion of
     6     increase in surgical time. That can have dramatic harm on
     7     patients. The but that's just one of the examples. And
     8     that's with eight physicians reviewing it and coming to a
     9     consensus.
    10                 The external peer reviews we find are even more
    11     stark and even more helpful. Because -- you know, the
    12     common lay person may not know how often an internal
    13     purity process may happen. But an external purity
    14     process, you know, for the most part at this point, it's
    15     either eventually the government's expert that's talking
    16     about medical necessity, but here it's independent
    17     physicians with no stake in the outcome in this matter,
    18     and they're not being paid -- well, they're being paid,
    19     but not for the specific purpose of a litigation.
    20                 And there's this sort of distinction between
    21     whether or not the government can rely on these other
    22     cases if there's not a medical beneficiary. But again, we
    23     think it goes back to the way in which that we had to
    24     plead with particularity the scheme itself. And the
    25     scheme itself definitely involves how many devices

                             SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 63 of 115 PageID #: 1009
                                                                               63


     1     Dr. Asfora was using in a procedure, you know, for those
     2     20 patient examples that was listed in the chart here, the
     3     defendants put up. We still think that those are
     4     relevant, especially understanding the ownership
     5     interests.
     6                 It's important for the Court to know, and it's
     7     relevant under the scheme as indicia how much money are we
     8     talking about here. Because in the response brief
     9     defendants routinely say things like Dr. Asfora wouldn't
    10     do something for a couple hundred dollars or, you know,
    11     thousands of dollars, or whatever. But there's some very
    12     high dollar amounts in those instances, and there's a lot
    13     of overlap between the products that Dr. Asfora has an
    14     ownership interest. So in a lot of cases there's SAMBA
    15     screws, there's bullet cages, there's Aegis screws,
    16     there's a surgical plate onto other devices that Medical
    17     Designs distributes. And so all of that is relevant.
    18                 While it may not be something that was actually
    19     submitted to Medicare or to a federal payer, it's still
    20     relevant when discussing Thayer in this larger idea of
    21     what's the scheme and what's the reliable indicia under
    22     Thayer.
    23                 And so the other two cases here, there's some
    24     really, really good language about -- at least in one case
    25     in the external peer review, it's a four-level fusion from

                             SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 64 of 115 PageID #: 1010
                                                                               64


     1     2012. And that was -- and in that instance Life Spine
     2     product was used. And in the previous case there was
     3     bullet cages used. And in the next case Life Spine
     4     products were used. And that's in the complaint in
     5     paragraphs 275 and 281. In there the reviewer found
     6     that the additional two --
     7                 THE COURT: Ma'am, whoa. Whoa. Two different
     8     cases, and I don't know what you're looking at. What are
     9     you talking about?
    10                 MS. ROCHE: I'm sorry. So we're talking about
    11     the four representative cases that the defendants have
    12     been discussing this their chart At the end of their
    13     complaint. There's three external peer review patients,
    14     essentially, that are discussed in the complaint. So the
    15     first one that I'm talking about is discussed in the
    16     complaint at paragraphs 275 and 281.
    17                 And it's really just to say to the Court that
    18     the reviewer there found that Dr. Asfora was aggressive,
    19     and that going additionally above two levels and adding
    20     two levels in a spinal surgery went against conventional
    21     neurosurgical teaching and practice.
    22                 But essentially at this point, I've been talking
    23     for a long time about it, but I think the important thing
    24     to note here is just that most of the -- the four example
    25     cases that we have, one that was an internal peer review

                             SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 65 of 115 PageID #: 1011
                                                                               65


     1     and three that were external peer reviews, are relevant to
     2     the analysis under Thayer. The 20 surgeries that were
     3     discussed in the complaint, and also that the defendants
     4     put on their example here in the slides, are all relevant
     5     and should be considered as far as what was motivating
     6     Dr. Asfora to do a lot of these surgeries.
     7                 And so I think Thayer tells us that the
     8     government's detailed recitations of the schemes involved
     9     here, with extensive allegations and extensive details
    10     about the scheme, and the reliable indicia that we just
    11     talked about and that Polukoff discussed are sufficient on
    12     their own to satisfy Rule 9(b) in this instance.
    13                 But as is sort have been alluded to here in the
    14     alternative, the government does have a representative
    15     example case. It is the case whose patient's name we will
    16     not say. But --
    17                 THE COURT: What paragraph are you looking at
    18     now?
    19                 MS. ROCHE: Yes, sir. Absolutely. So first we
    20     would be looking at in the complaint, this patient would
    21     be discussed at paragraph 282. And paragraph 282 notes
    22     that this patient was a Medicare beneficiary and has the
    23     date of birth year as 1942.
    24                 And then there's a discussion about in 287 and
    25     288 of the complaint about the ways that a reviewer found

                             SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 66 of 115 PageID #: 1012
                                                                               66


     1     that the procedure discussed was aggressive, more
     2     specifically in the language that was actually used that
     3     this was a four-level fusion. And the reviewer noted that
     4     these are rare surgeries performed in a patient without
     5     spinal cord compression. The reviewer also noted here in
     6     287 that the patient's complaints of mostly neck and arm
     7     pain could have been addressed with fewer levels included
     8     in the surgery. In 288 the reviewer also alleged that
     9     Asfora did not document in any of the paperwork associated
    10     with surgery or post-op care why he had extended the
    11     fusion into the upper thoracic spine. And the reviewer
    12     noted that they can be dangerous and rarely are performed,
    13     particularly in the case of the patient here.
    14                 And again, this is where the reviewer said that
    15     this case would be subject to peer review --
    16                 THE COURT: Excuse me. Let me ask a question.
    17     With regard to 288, you know, it says it would be -- such
    18     fusions can be dangerous and normally aren't performed
    19     particularly in degenerative spine cases like patient
    20     blank. In conclusion, the reviewer warned that in an
    21     academic medical center with peer review and other spine
    22     surgeons, such a case would quality for a morbidity and
    23     morality discussion.
    24                 What does that mean, a morbidity and morality
    25     discussion? I think that's code for -- what?

                             SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 67 of 115 PageID #: 1013
                                                                               67


     1                 MS. ROCHE: I can't say that I know. I would
     2     just assume that it would be sort of round-tabled on what
     3     was done wrong, what was done right, correct or incorrect.
     4     But that's just me speculating at this time on that.
     5                 But I think the important part of that paragraph
     6     is that what was done was dangerous and rarely are
     7     performed, especially in this instance, talking about
     8     potential patient harm and also talking about going above
     9     and beyond what was necessary and reasonable for this
    10     patient based on this patient's symptoms and history and
    11     whatever the case may be.
    12                 And then importantly, as well, in the next
    13     paragraph, which is 289, the government alleges that then,
    14     thereafter, Sanford submitted those claims to Medicare for
    15     payment. And it was the amounts that were paid for the
    16     claim.
    17                 And also relevant is paragraph 38 of the
    18     government's complaint where the government alleges that
    19     for all of the complaint discussed in the complaint,
    20     meaning the specific patients, Dr. Asfora was certified to
    21     CMS that what we've done was reasonably and medically
    22     necessary.
    23                 THE COURT: Let me go back to 277, make sure you
    24     covered that. 277 where it say reported that the patient
    25     presented with no signs or symptoms of neurologic

                             SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 68 of 115 PageID #: 1014
                                                                               68


     1     dysfunction and had a normal EMG with no evidence of
     2     myopathy. To me, to the lay person, that means there
     3     wasn't a reason to operate on them. Am I misreading that?
     4                 MS. ROCHE: Are you in 287? Or 277?
     5                 THE COURT: 277.
     6                 MS. ROCHE: Oh, just one moment. Yes, I would
     7     agree with your lay interpretation of that, especially at
     8     the pleadings stage, which we don't yet have an expert.
     9     We will get an expert. Defendants will get an expert.
    10     Discovery where everyone will go through all of these
    11     medical records line by line and talk about what
    12     indications were there for surgery, what the history was,
    13     did they try any alternatives. Were there -- did they try
    14     therapy, did they try shots, did they try this, did they
    15     try that.
    16                 But I agree with Your Honor's assessment in this
    17     instance. And I think at least in one instance these
    18     reviewers would say things like, "if any procedure was
    19     necessary at all," or something, some qualifying language
    20     to that. And I would say that -- I would imagine that
    21     reviewers in the peer review setting are more -- withhold
    22     or use appropriate language more so than experts for both
    23     defendants and for the government would use when analyzing
    24     a case like this.
    25                 But yes, I agree with the Judge's assessment in

                             SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 69 of 115 PageID #: 1015
                                                                               69


     1     277.
     2                 All right. So as we just discussed in the
     3     representative example of the patient who will not be
     4     named, but at least in the information the Court is aware,
     5     and there's also as was discussed, essentially the United
     6     States has met its burden under 9(b); under either the
     7     Thayer test that we just discussed or the records of the
     8     example that was pleaded with particularity regarding that
     9     it was excessive care of this patient's procedure, that it
    10     was submitted to Medicare. It's also important that it
    11     involved an implant in which Medical Designs distributed
    12     the device and Dr. Asfora got monetary payment as a
    13     result.
    14                 So the next --
    15                 THE COURT: Let me ask you, let me ask you --
    16                 THE DEFENDANT: Yes, Your Honor.
    17                 THE COURT: If you -- hypothetically, if you
    18     haven't shown enough under 9(b) for pleading medical
    19     necessity, just hypothetically assume that, then why, in
    20     your lawsuit?
    21                 MS. ROCHE: Well, in theory what the kickback
    22     violation -- because we've claimed two varieties of
    23     falsity under the False Claims Act. And so the first
    24     version of the falsity, the ownership -- you know, the
    25     ownership theory or basically the violation of the

                             SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 70 of 115 PageID #: 1016
                                                                               70


     1     Anti-Kickback Statute remains. So that would be the stage
     2     unless there's an amended complaint in the future.
     3                 THE COURT: All right. Go ahead.
     4                 MS. ROCHE: All right. The next argument that
     5     defendants raise is sort of a blurring, talking about an
     6     objective standard or the need for sort of more of a
     7     bright line standard on what sort of -- and a type, I
     8     guess, of procedure. It's really talking about the degree
     9     sort of incident, again.
    10                 But I think this really goes to a broader sort
    11     of interpretation of objective falsity or whether or not
    12     medical necessity claims can be false, because medical
    13     judgments cannot be false. Which that theory should be
    14     rejected. That is not the clear law. The clear law is
    15     medical opinion can be false and are not shielded from
    16     scrutiny under the False Claims Act. And that's the
    17     Polukoff case.
    18                 And we're going back and forth talking about
    19     medical necessity claims and who's arguing which cases
    20     they didn't control. And this party is arguing that other
    21     cases control. But at the end of the day, all the parties
    22     can see that there are instances of medical necessity
    23     claims -- that in fact have survived the pleading stage of
    24     litigation, and have proceeded to discovery, have
    25     proceeded to trial, and have gotten past this point.

                             SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 71 of 115 PageID #: 1017
                                                                               71


     1                 As far as I know, nothing in the case law
     2     suggests that there has to be this objective standard or
     3     that it has to be so clear-cut. I think the more helpful
     4     analysis when talking about what should be considered as
     5     far as medical judgment is really that medical opinions
     6     may trigger liability for fraud when they're not honestly
     7     held by their maker. And that's from the Paulus case,
     8     P-A-U-L-U-S, cited in our brief. Or when the speaker
     9     knows of facts that are fundamentally incompatible with
    10     his opinion. And that's, again, a Sixth Circuit case
    11     talking about medical judgment and opinions and when and
    12     how those should be sort of parsed.
    13                 And I guess it's really -- what we're saying
    14     sort of at this stage is really -- this isn't an
    15     appropriate determination to be making at the pleading
    16     stage, talking about who did what and who views what
    17     as being correct or incorrect or was standard for spinal
    18     surgery is the standard. And that's just really not what
    19     the law says or what we're required to do at the pleading
    20     stage. It clearly does much more.
    21                 If we get into discovery and are able to depose
    22     Dr. Asfora about specific surgeries and what was in his
    23     mind, what was not in his mind, and I think the Paulus
    24     case where it says opinions may trigger liability for
    25     fraud when they are not honestly held by their maker.

                             SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 72 of 115 PageID #: 1018
                                                                               72


     1     Considering the fact that Dr. Asfora has this financial
     2     incentive in the back of his mind for every procedure that
     3     he's doing, it can lead to the conclusion or the inference
     4     at this stage, based on the facts alleged in all the
     5     schemes, that his belief may not have been honestly held
     6     that all of the levels were necessary for the patients
     7     discussed in the complaint. But that's an issue for
     8     discovery. That's an issue for once the experts are
     9     involved and the medical records are discussed.
    10                 THE COURT: Just --
    11                 MS. ROCHE: I would also like to note --
    12                 THE COURT: I have a question. I have a
    13     question.
    14                 What about if Dr. Asfora with the same setup
    15     that he has with actually two corporations, what about if
    16     he would have not profited, but simply had office overhead
    17     for the two women that he had working in the office and
    18     the rent for the -- well, there were two offices, one
    19     right next to each other, I guess. And let's say that he
    20     didn't make a dime out of it and he was just -- you know,
    21     for whatever reason wanted to see his patented products
    22     all involved and in his patients.
    23                 If that were the case, would we have a violation
    24     under any theory?
    25                 MS. ROCHE: I don't know if I want to make a

                             SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 73 of 115 PageID #: 1019
                                                                               73


     1     bright line assertion on that step. But I do think that
     2     was -- that's the alternative for innovation. And that
     3     was the advice that he was given at the time of the Aegis
     4     agreement, essentially. You can do it if you want to, but
     5     make no profit, or don't make any money off of this
     6     because then you're not incentivized by your own surgical
     7     procedures.
     8                 So I think, you know, not locking in the
     9     government with that specific fact of Aegis, with the
    10     markup and -- again, depending on the facts. Because in
    11     the instance of Aegis, there were two other distributors
    12     in the Sioux Falls area that easily could have sold that
    13     product outside of Medical Designs. And Dr. Asfora and
    14     Medical Designs aren't involved in that transaction at
    15     all, and so there's no concern whatsoever rather than
    16     being smack dab in the middle of it.
    17                 But I would say for the most part that's
    18     definitely better; that's definitely closer to the true
    19     purpose of innovation and trying to make the medical field
    20     better. But it's not to say that physicians can't profit;
    21     it just has to be done more in line with the situation
    22     like the Orthofix agreement where there's royalties, and
    23     the physician continues to use that product in his or her
    24     practice as they normally would, understanding that
    25     they're not profiting off of it. Any royalties that that

                             SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 74 of 115 PageID #: 1020
                                                                               74


     1     surgeon makes from that legitimate innovation that's used
     2     by other people across the United States and maybe the
     3     world is that they make money off of the broad usage
     4     across the United States, and they don't make any money on
     5     their own use of the product. This is exactly what's at
     6     issue here.
     7                 And so I think it's hard to sort of step through
     8     a lot of those issues. But Aegis is a little bit
     9     difficult because, like I said, there was two other
    10     representatives that are discussed in the complaint, Pete
    11     Sanchez and Jesse Talcott, that were capable of
    12     distributing Aegis products without Medical Designs being
    13     in the middle.
    14                 And the bullet cages is different. The bullet
    15     cage is different because there's not really any other
    16     users of that product whatsoever, across the United
    17     States; which I think that's more appropriate for a trial
    18     argument or for discovery. But we do allege that it was
    19     essentially just Dr. Asfora after a certain time period
    20     that was utilizing the bullet cage.
    21                 And so the "take no profit" is much better, Your
    22     Honor, but just with those items that I noted as far as
    23     there was already distributors for Aegis, and that
    24     Dr. Asfora knows how to innovate and knows how to sell an
    25     invention to another company for the company to

                             SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 75 of 115 PageID #: 1021
                                                                               75


     1     distribute. And then he can still utilize the product and
     2     does not make a profit off of it.
     3                 THE COURT: Let me ask you another hypothetical.
     4     Let's assume, once again, that Dr. Asfora isn't making
     5     anything himself, it's just meeting the overhead on the
     6     selling of these devices, whichever device we're talking
     7     about. But let's assume further, though, that Dr. Asfora
     8     likes to operate, and he wouldn't normally make any money
     9     off of inserting any of his devices; nonetheless, he
    10     engaged in medically unnecessary surgery, for which he
    11     would have been paid his surgical fee but nothing more
    12     than that. Then would that then be a violation of --
    13     under either of your theories?
    14                 MS. ROCHE: Yes. That would be a violation of
    15     the medical necessity theory. We wouldn't necessarily be
    16     able to establish that the claim was tainted by kickbacks,
    17     which is the first falsity argument. But the medical
    18     necessity concerns about being overly aggressive, billing
    19     Medicare as a result, providing more procedures or more
    20     extensive procedures than the patients need demanded, and
    21     we had similar sort of the indicia that we've talked about
    22     here. Maybe there's complaints, maybe there's -- maybe
    23     there is a standard that he's violating in spinal surgery
    24     as a result. But yes, I think that a plausible medical
    25     necessity claim, more likely than not, not a kickback

                             SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 76 of 115 PageID #: 1022
                                                                               76


     1     degree claim.
     2                 THE COURT: All right. You can go ahead.
     3                 MS. ROCHE: Furthermore, Your Honor, we're also
     4     talking about sort of a medical judgment question. And
     5     really I think that the Palin case, P-A-L-I-N, we cited in
     6     our brief is also relevant to the facts here, knowing that
     7     Dr. Asfora is profiting personally off of surgeries. In
     8     Palin, there a reasonable jury could find that defendant
     9     ordered the tests that were relevant in that case to
    10     generate income for themselves. I think based on all of
    11     the evidence that we've alleged in the complaints as far
    12     as generating income, interests in devices, and the amount
    13     of devices that Dr. Asfora implanted in patients, that the
    14     same result could be true; that a jury here could also
    15     find that the reason in part, in whole or in part, that
    16     Dr. Asfora performs at least the example case and any
    17     other cases that are found to be medically unnecessary in
    18     the discovery process, the jury could find that he
    19     performed maybe an entire surgery or more extensive
    20     surgeries than necessary; based on the fact that he was --
    21     in whole or in part that he was making money off of those
    22     surgeries. So we think that Palin is also relevant there.
    23                 All right. The next allegation is talking about
    24     Dr. Asfora's knowledge about what he knew regarding
    25     whether or not certain of these claims alleged in the

                             SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 77 of 115 PageID #: 1023
                                                                               77


     1     complaint were medically unnecessary. Again, what
     2     Dr. Asfora knew will be determined more extensively after
     3     the pleading stage in discovery. But at this point -- at
     4     this point in the -- the Reliance case, which I think is
     5     helpful for the fact pattern here of where we are, the
     6     Reliance case is the Central District of California
     7     pleading, a case from 2014, cited in our brief. In there
     8     the Court found that if the United States is successful in
     9     proving that the physician investors received unlawful
    10     kickbacks for their use of certain devices, it is
    11     plausible to infer that defendants, those that offered the
    12     kickbacks or were the distributor of the device, knew that
    13     the physicians would do whatever it took to continue
    14     receiving such large kickbacks, including performing
    15     unnecessary or more extensive than necessary surgeries.
    16                 And so I think that Reliance could apply not
    17     just to Dr. Asfora, but could apply to Medical Designs and
    18     could apply to Sicage for the assumption that if kickbacks
    19     were involved, and I think if we've sufficiently pleaded
    20     at this stage, but further on if we prove that Dr. Asfora
    21     was receiving kickbacks from Medical Designs and some from
    22     Sicage, then it also leads to the inference that those
    23     folks would know that the doctor would do whatever it took
    24     to continue making money.
    25                 And also Dr. Asfora, you know, he -- it's all of

                             SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 78 of 115 PageID #: 1024
                                                                               78


     1     the things that we discussed earlier about all of the
     2     different learnings and all of the different things that
     3     folks have said that he, himself, was privy to as far as
     4     multi-level surgeries being too aggressive, his spinal
     5     surgeries being too extensive. I don't know any of those
     6     things standing alone is enough; but all of those things
     7     together, all of nine various warnings, the peer review
     8     processes, Dr. Asfora received all of the final findings
     9     of the internal peer review processes. That's alleged in
    10     the complaint. He saw the external peer reviews and has
    11     had access to the external peer reviews prior to this
    12     lawsuit.
    13                 So considering that the knowledge of what his
    14     partners thought and the relaters thought and the folks --
    15     the physicians that complained about Dr. Asfora's practice
    16     and how it had changed, coupled with their viewing of the
    17     internal peer review, the external peer review, I think
    18     that leads to a plausible conclusion that Dr. Asfora knew
    19     that he was performing unnecessary medical procedures.
    20     And certainly, again, if you consider the kickback, that
    21     allegation being thrown in the mix, and looking at the
    22     Reliance case and understanding the plausible inferences
    23     from a kickback and leading to medically unnecessary
    24     procedures, I think we've satisfied that final element or
    25     that final argument that defendant's discussed on

                             SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 79 of 115 PageID #: 1025
                                                                               79


     1     Dr. Asfora's knowledge on medically unnecessary claims.
     2                 I just want to be sure, do any of my colleagues,
     3     did I leave anything out on the medical necessity piece or
     4     does the Court have further questions on the medical
     5     necessity piece?
     6                 THE COURT: No. I don't have any further
     7     questions. Thank you.
     8                 Does the defense have any rebuttal it wishes to
     9     make?
    10                 I've read a fair number of -- not all, but a
    11     fair number of the cases that were cited, but I'm not on a
    12     first-name name basis. And as you were going through,
    13     sometimes you would say this case or that case, you know,
    14     without citation, and only one name. Well, I'm not that
    15     familiar with the cases generally. So I would ask that
    16     you -- even though they're cited in your brief, with
    17     regard to the cases that you specifically referred to in
    18     your argument, send me a letter with a copy to the
    19     defendant that such was the case name in full and the
    20     citation to the case.
    21                 MS. ROCHE: Yes, Your Honor.
    22                 THE COURT: All right. Let me hear from the
    23     defense.
    24                 MR. GEYERMAN: Thank you, Your Honor. There's a
    25     lot there. But let me try to step back and map it out for

                             SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 80 of 115 PageID #: 1026
                                                                               80


     1     you as to how we see the claims are asserted and the
     2     doctrine fitting into the six dismissal arguments that
     3     we've asserted.
     4                 Early on in the presentation the government
     5     referred to there's many schemes, they're all swirling all
     6     around, it was this sort of big mass of different theories
     7     of a lot of different thing that were done wrong. But I
     8     think ultimately, and frankly in response to Your Honor's
     9     very good question, it became evident that they have two
    10     separate and distinct theories of liability. Because when
    11     you said if I dismiss the medical necessity theory, what's
    12     left? And they said, I have my ownership kickback theory.
    13                 They are asserting that there is an ownership
    14     kickback violation, and therefore a False Claims Act
    15     violation, whether or not there was any medically
    16     unnecessary surgeries performed. Analytically these are
    17     two separate and distinct theories.
    18                 So, on the ownership kickback theory -- and not
    19     to step on my colleague Mr. Graham's toes, but I think --
    20     there's a couple of real big picture points that frankly
    21     the government can't contest, and we would submit are
    22     really the underlying point of our dismissal argument.
    23                 Number one: The government has never said that
    24     it is a violation of the Anti-Kickback Statute to own a
    25     medical device company, use that company's devices in your

                             SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 81 of 115 PageID #: 1027
                                                                               81


     1     surgeries, and three, take a profit distribution because
     2     you are an owner. That -- those are the three basic
     3     elements of their ownership kickback theory here. And
     4     yet, there is not a single case guidance from the
     5     Department of Health and Human Services or the Department
     6     of Justice that has ever said when those three conditions
     7     are satisfied, you have an Anti-Kickback Statute
     8     violation. Point one.
     9                 Point two: Dr. Asfora lived through the DuBay
    10     investigation. And coming out of that investigation it
    11     was known he owned Medical Designs, that he used products
    12     that Medical Designs manufactured in his surgeries, and
    13     that he took a profit distribution because he owned the
    14     company.
    15                 Those are the three basic facts that the
    16     government says are sufficient for them to make out a
    17     violation under their ownership kickback theory; and yet,
    18     they're the very facts that have never been found to be
    19     sufficient to state a claim, and they're the very facts
    20     that nobody ever told Dr. Asfora after the DuBay
    21     investigation created a problem.
    22                 So where there's all of these allegations in the
    23     complaint about this person told Dr. Asfora this might be
    24     risky, or this person told Dr. Asfora don't do that, at
    25     the end of the day, all they're suing him on under the

                             SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 82 of 115 PageID #: 1028
                                                                               82


     1     ownership kickback theory is owning a device company,
     2     using that device company's products, and taking a profit
     3     for distribution. Nothing else. Nothing else matters.
     4     And there's no well-put allegation in the complaint that
     5     would show that Dr. Asfora thought coming out of the DuBay
     6     investigation that it was inappropriate in any way for him
     7     to keep using product from his own company.
     8                 So those are big picture points on the ownership
     9     kickback theory; and nothing that the government said to
    10     you in that long presentation undermines any of those
    11     points, I would submit.
    12                 Now let's pick for the moment to the medical
    13     necessity theory.
    14                 THE COURT: You're putting -- wait a minute.
    15                 Let's talk about the DuBay case and the spin
    16     that you put on it, which in all -- I'm looking at the
    17     judgment on the pleadings. And I'm looking at a summary
    18     judgment motion. And I think it would be fair to say from
    19     my point of view that you're putting absolutely the best
    20     spin on the DuBay settlement possible. And I don't think
    21     that I look -- I should look at it in that manner.
    22                 Because it seems to me it actually required
    23     quite a bit of chutzpa to say that he comes out of that
    24     and he thinks that what he's doing is okay. I think the
    25     contrary is probably true.

                             SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 83 of 115 PageID #: 1029
                                                                               83


     1                 But in any event, I can't see that on a motion
     2     for directed verdict -- or excuse me -- a judgment for
     3     judgment on the pleadings, that I should adopt your
     4     reading of DuBay.
     5                 MR. GEYERMAN: I would respond this way, Your
     6     Honor. Number one, the statute that's allegedly violated,
     7     the Anti-Kickback Statute, which requires a knowing and
     8     willful violation of the law -- so it's an even higher
     9     mens rea standard than it is a violation of the False
    10     Claims Act itself, which is a mere knowing violation of
    11     the law.
    12                 So number one, it's about the highest mens rea
    13     standard that you can get --
    14                 THE COURT: Just a second. Wait a minute. Wait
    15     a minute.
    16                 It seems to me that we're talking about a jury
    17     question. The claim is in the -- among other things in
    18     the complaint -- that he said now let's be quiet about
    19     this, let's do this undercover, and so on. That's what
    20     they're claiming. And that sounds to me like a jury
    21     question as to what is this fellow 's -- Dr. Asfora's
    22     state of mind when he tells this to people? He can say
    23     well, I didn't want the hospital people to think I'm
    24     making a lot of money, or whatever. We can have his
    25     explanation.

                             SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 84 of 115 PageID #: 1030
                                                                               84


     1                 But we're talking about a fact question here
     2     with regard to somebody's state of mind, with regard to
     3     his scienter, and that isn't something that can be
     4     appropriate or that can be determined in a motion for
     5     judgment on the pleadings.
     6                 MR. GEYERMAN: Your Honor, we're simply asking
     7     you as the reader of this complaint, you believe they've
     8     asserted a plausible basis for all prima facie elements of
     9     the point. And where one of those prima facie elements is
    10     a knowing and willful violation of the Anti-Kickback
    11     Statute. And where it is an undisputed allegation that he
    12     lived through the DuBay investigation, and it's also
    13     undisputed that DuBay did not say it is impermissible to
    14     be an owner of Medical Designs and keep using your bullet
    15     cage, which is a product the patent of which is owned by
    16     Medical Designs, there's no allegation we submit anywhere
    17     that a reasonable person would infer from it, jeez,
    18     Dr. Asfora thought it would not -- he couldn't use the
    19     bullet cage and take profit distribution from Medical
    20     Designs. We just don't think that's in there.
    21                 Now, if you want to parse out some allegations
    22     about different products, you know, they did at one point
    23     in their complaint say there's six different schemes here,
    24     and they defined the schemes by different products -- you
    25     know, bullet cage is one, Life Spine product is another --

                             SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 85 of 115 PageID #: 1031
                                                                               85


     1     each of those different products might have a little bit
     2     different story that comes with it.
     3                 But the biggest one and the lead one they start
     4     with is the bullet cage, which was the entire focus of the
     5     DuBay investigation. And Medical Designs manufactures it,
     6     he uses it in his surgeries, and because of that in part
     7     Medical Designs takes a profit. Nobody told him that was
     8     inappropriate, and there is no allegation in the complaint
     9     that he ever thought that it was.
    10                 THE COURT: Wait a minute. Nobody tells him
    11     it's inappropriate? His own lawyer did, apparently.
    12                 MR. GEYERMAN: That allegation applies to only
    13     one of the two license agreements that happened years
    14     later. It doesn't have any application to deal with, I
    15     believe, five out of the six products in the complaint.
    16                 So the government wants to have its cake and eat
    17     it too here. In many respects they are saying there's
    18     multiple schemes because there's multiple products, and
    19     they're cherry-picking facts from one business deal and
    20     trying to imply that that suggests a belief in someone's
    21     mind that there is a kickback problem as to all six
    22     products.
    23                 If Your Honor thinks that that is a relevant
    24     fact for purposes of evaluating the plausibility of the
    25     claim, then we would submit the allegation goes no further

                             SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 86 of 115 PageID #: 1032
                                                                               86


     1     than its need; which as to the one license arrangement
     2     that that legal advice came in the context of. It has
     3     nothing to do with the other five products or five
     4     (indiscernible). That's my only point.
     5                 I think it has become apparent that analytically
     6     ownership kickback theory is to stand independent of a
     7     medical necessity theory, as Your Honor's really pointing
     8     question, and good questions, fleshed out for the
     9     government.
    10                 So now we'll talk for a moment about the medical
    11     necessity theory. First is the government spent a lot of
    12     time the proposition that under Eighth Circuit precedent
    13     they have to prove a representative example. The
    14     government reads Thayer as standing for the proposition
    15     that they don't have to. We actually believe that Joshi
    16     and both Thayer cases stand for the proposition that they
    17     do. If Your Honor thinks that that is a material dispute
    18     of law point, we would be happy to submit some additional
    19     briefing on that issue, if Your Honor would like. If the
    20     respective sample rule applies, we win.
    21                 They haven't alleged more than one patient here.
    22     And the rule is some repetitive examples, plural, not one
    23     example. And that one patient that they have where they
    24     critique the quality of the surgery, and is the federal
    25     issue, that's all thief got.

                             SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 87 of 115 PageID #: 1033
                                                                               87


     1                 Your Honor asked a good question about how come
     2     in the prior complaints in this case there was a lot more
     3     information and search about unnecessary surgeries that
     4     for some unknown reason don't make it into this complaint.
     5     I'll draw my inferences, as others will about that, but
     6     we're left with one surgery for a federal beneficiary
     7     where they are making some critique on the quality of
     8     care.
     9                 Even if, however, Your Honor disagrees with us
    10     that they don't have to prove representative samples of a
    11     surgery that was medically unnecessary, we still have two
    12     different grounds on which you can dismiss the entire
    13     medical necessity claim.
    14                 Number one is that the nature of the allegations
    15     don't rise to the level of asserting a plausible medically
    16     unnecessary procedure. And we have on our slides, at
    17     least, put forward the full pleading on slide six of what
    18     we would say are, frankly, the four best cases --
    19                 THE COURT: Just a minute. Just a minute. Let
    20     me ask you specifically with regard to paragraph 277 in
    21     the complaint, where board certified neurological surgeon
    22     says that the patient presented no signs or symptoms of
    23     neurologic dysfunction, had a normal EMG with no evidence
    24     of myopathy, that indicates to me there wasn't any reason
    25     to operate on him.

                             SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 88 of 115 PageID #: 1034
                                                                               88


     1                 MR. GEYERMAN: Well, Your Honor, that's not what
     2     the -- that's not the language that they used. And I'm
     3     not a doctor, so -- but the government didn't really know
     4     how to answer that question. And I submit we shouldn't be
     5     guessing about what that means from a medical perspective.
     6                 If you look at paragraph --
     7                 THE COURT: That wasn't the paragraph where I
     8     was at. I asked about -- but then I asked about another
     9     one was -- just a minute.
    10                 MR. GEYERMAN: I know. Actually, before you
    11     move off of 277 --
    12                 THE COURT: 277, I don't believe, is what I
    13     asked a question about. I asked a question about 288
    14     was -- the review in an academic medical center peer
    15     review from other spinal surgeons, such a case would
    16     qualify for a morbidity and morality discussion.
    17                 That sound ominous to me, but I don't know in
    18     medical code what exactly that means. It sounds like
    19     morality? Morbidity? That's death.
    20                 MR. GEYERMAN: They certainly cast it with the
    21     intent that the reader is going to imply that it's
    22     something ominous. But that's my point, is to if they had
    23     attached the entire report that was provided by this
    24     reviewer, it would give the Court on a Rule (9)(d)
    25     analysis a chance to look at a much more bigger picture

                             SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 89 of 115 PageID #: 1035
                                                                               89


     1     and see it in context, what is this actually saying?
     2                 Now, I wanted to address 277 and 278 in
     3     particular, because that was another one of the paragraphs
     4     that you asked counsel what does this language mean? And
     5     then your reading of the last sentence of 277 was like
     6     there's nothing wrong with this patient, so why would you
     7     operate at all on them? If you look at the very next
     8     paragraph, 278, the thrust of the further commentary on
     9     that surgery seems to be -- it was appropriate to operate
    10     on vertebra C5-C6 and the C6 and 7 levels, but adding two
    11     more levels on top of that is what the reviewer took issue
    12     with.
    13                 So 278 may seem in conflict with 277, which may
    14     say this person had nothing wrong at all and therefore no
    15     surgery at all should have been performed on them. The
    16     allegations are in conflict with one another insofar as
    17     278 suggests there was some amount of the surgery that was
    18     okay and it ended up what was done was just too much.
    19                 And as to 288, I would point you to the
    20     paragraph 287 immediately above that, which is about the
    21     same patient. And it's -- and there the comment is that
    22     the surgery that was performed is a rare surgery. It's
    23     not saying it's unprecedented. It's not saying no
    24     reasonable surgeon would have performed it.
    25                 And the last sentence of 287 is saying that the

                             SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 90 of 115 PageID #: 1036
                                                                               90


     1     doctor -- or that this reviewer thought that the symptoms
     2     could have been addressed with fewer levels.
     3                 Now, are we quibbling about what this means? We
     4     are. However, the standard for asserting plausity of lack
     5     of medical necessity is very high. It's not enough to say
     6     different surgeons would come to differing conclusions.
     7     That's just sort of your traditional debate about experts.
     8                 Medical -- lack of medical necessity means there
     9     was no medical justification, period; no reasonable
    10     surgeon could make the medical decision that this surgeon
    11     did. And we have cited four cases at the motion to
    12     dismiss stage (indiscernible) the nature of the
    13     allegations did not rise to the level of saying there was
    14     no medical justification at all.
    15                 And we would be happy in a nice pithy letter to
    16     send those citations to you, because they're obviously
    17     intermixed with our much longer brief, after this
    18     argument.
    19                 But I think we need to keep in mind just how
    20     difficult it is to assert plausibly a claim for lack of
    21     medical necessity. If you are using a surgery for a
    22     purpose that the medical community universally says it
    23     should not be used for, it could have said (indiscernible)
    24     this: If you are using a surgery that is shown to have no
    25     medical value at all, cases have said that's enough to

                             SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 91 of 115 PageID #: 1037
                                                                               91


     1     reach a motion to dismiss. But we have yet to see a case
     2     where allegations that are about this incremental of a
     3     disagreement, how many different levels of a spine fusion
     4     is too many, that is the proper basis.
     5                 The last two things I'll make, and then I will
     6     stand down.
     7                 There's two cases that the government's talked
     8     about. One was the Palin case, and they cited it in her
     9     argument for the proposition that it shows that -- how
    10     much this is a jury question. Respectfully, we think that
    11     the more appropriate cases to look at are motions to
    12     dismiss cases. Because those are the cases that are
    13     applying the standard that Your Honor has to apply right
    14     now, which is what allegations in a complaint meet a
    15     plausibility standard.
    16                 Once this case gets past the motion to dismiss
    17     stage and past the summary judgment stage, then when the
    18     jury returns a verdict, to overturn that verdict is going
    19     to be a no-reasonable-juror-could-find standard. And
    20     that's what Palin was applying, which is not the same
    21     standard that a court on a Rule 12 and 9(b) motion is
    22     considering. So I don't think Palin is the right standard
    23     to look at, because it's really in a different procedure
    24     posture, and therefore it's confusing.
    25                 Finally, as to the Reliance case out of the

                             SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 92 of 115 PageID #: 1038
                                                                               92


     1     Central District of California, the Reliance defendants
     2     did not include the defendant surgeon. And in that case
     3     the defendants were investors in a medical device company
     4     who are asserting that there were no plausible allegations
     5     of scienter. They were not making the additional argument
     6     that Dr. Asfora is making in this case, which is the
     7     allegations were insufficient to suggest that the surgery
     8     was unnecessary in the first place.
     9                 So we submit, quite frankly, this issue was
    10     given pretty short-shrift in the Reliance case. We felt
    11     very clearly as to making one argument as to the
    12     sufficiency of a lack of necessity allegations, which goes
    13     to falsity. And separate and apart from that, we're
    14     making allegations about the sufficiency of his supposed
    15     scienter, which is a separate and independent ground that
    16     a case could be dismissed on -- at the motion to dismiss
    17     phase.
    18                 And with that, I will stand down unless my
    19     colleague Mr. Graham has anything more to add. I
    20     appreciate your time.
    21                 MR. GRAHAM: Nothing at all. Thank you, Grant.
    22                 THE COURT: All right.
    23                 MS. ROCHE: Your Honor, can I just ask a quick
    24     question? I don't mind to interrupt you while you're
    25     thinking.

                             SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 93 of 115 PageID #: 1039
                                                                               93


     1                 THE COURT: Beg pardon?
     2                 MS. ROCHE: I don't mean to interrupt you while
     3     you're thinking. Is it okay if I just ask one clarifying
     4     question?
     5                 THE COURT: Clarifying question of who?
     6                 MS. ROCHE: Of you. I was just going to say, we
     7     responded on medical necessity and got into the
     8     Anti-Kickback Statute violation somewhat in the middle of
     9     that. But if there's any other questions the Court has
    10     for us on DuBay or about anything else that was raised
    11     more close to the ownership theory that I haven't had a
    12     chance to respond to, I'm happy to answer those questions.
    13     But I also know we've been sitting here a long time and
    14     the Court has very thoroughly reviewed everything and
    15     asked great questions. But I just didn't want you to
    16     think that we've waived any of those arguments by --
    17                 THE COURT: I have no illusion that you've waved
    18     anything, I'll tell you that.
    19                 MS. ROCHE: But otherwise I'll be quiet unless
    20     you think of something you want me to answer for you.
    21                 THE COURT: No.
    22                 Well, the case is going -- I'm going to look a
    23     little more at the medical necessity pleading, because I
    24     think it's thin. Whether it's nothing -- I know, I spent
    25     plenty of time on this thing. But I wanted to hear

                             SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 94 of 115 PageID #: 1040
                                                                               94


     1     argument to see if it would help me.
     2                 And, you know, it's a 9(b) pleading. And I have
     3     to look to see if, you know, as the government in essence,
     4     it seems to me, urges that cumulatively is enough. And I
     5     want to, frankly, re-review things in light of argument on
     6     medical necessity.
     7                 On the kickback theory, the motion is denied.
     8     The cause of action stated that the only thing that I'm
     9     looking at -- and that's true, denied too, is the other
    10     alternate theories that were pled.
    11                 But on the medical necessity theory, I want to
    12     consider that further. I'll rule subsequently on the
    13     medical necessity theory.
    14                 Now, we have everybody together so I wanted to
    15     talk to you a bit about -- assuming just for purposes of
    16     discussion that this case survives summary judgment, then,
    17     you know, in scheduling I'm going to have to set time
    18     aside for the trial, assuming it gets to trial. So I
    19     realize it's very, very preliminary to be asking anybody
    20     anything, because we don't even have an answer yet. And I
    21     haven't ruled yet on the medical necessity theory.
    22                 But if that claim ultimately goes ahead, that
    23     would involve some evidence that won't be otherwise in the
    24     case, I think. But recognizing those limitations, while
    25     talking about it just generally, I wanted to know how long

                             SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 95 of 115 PageID #: 1041
                                                                               95


     1     the parties thought trying this case would last.
     2                 Some of you are familiar with me in trial; some
     3     of you aren't. I start at 9:00 in the morning and go to
     4     noon, starting usually at 1:00 and going until 5:00. And
     5     I don't set any time restraints upon anybody. The
     6     lawyers, if they're going to bore the jury, that's their
     7     risk.
     8                 And I have counsel approach the bench if there's
     9     something that -- for instance you think something should
    10     be coming into evidence and it isn't. I keep on
    11     sustaining an objection. I'll allow counsel to approach
    12     the bench, and I'll tell you what your problem is. You
    13     might be able to solve the problem, or it might be a dead
    14     duck on the issue. But at least we have them without
    15     having to send the jury out, and so on. But that doesn't
    16     mean I want people traipsing up to the bench all the time.
    17     But in order to facilitate evidence coming in, I'll do
    18     that.
    19                 And with regard to the jury, unless the COVID-19
    20     pandemic is gone or substantially gone by the time we try
    21     this, instead of using a 12-person jury, which I would
    22     prefer, I would use an eight-person jury. I don't prefer
    23     those, because I think it's easier to get an unusual
    24     result. I think the 12-person has a leveling effect.
    25                 But we can't try -- well, we could try -- we can

                             SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 96 of 115 PageID #: 1042
                                                                               96


     1     try with as few as six, civilly. But I want to have
     2     alternates in case that we need them. So the eight will
     3     decide if they're there at the end of the case, of course.
     4     But if we lose one or two during the case, six can still
     5     decide the case.
     6                 So I know this is very preliminary, but I have
     7     to look at, at some point, in setting some time aside for
     8     this. So how long does the government think this case
     9     would last?
    10                 MS. ROCHE: It's hard to know, Judge, when we
    11     don't know if medical necessity -- like you said, we don't
    12     know if medical necessity would be included with all the
    13     experts that would be involved and medical records that
    14     would be shared back and forth. But I would say at least
    15     weeks, based on all the evidence? A couple weeks?
    16                 THE COURT: Are you talking about your side of
    17     it, or the whole works?
    18                 MS. ROCHE: Um, again, it's dependent on if
    19     there's experts --
    20                 THE COURT: Right.
    21                 MS. ROCHE: -- for the necessity of a piece.
    22     Probably the whole thing, I would imagine, could be done
    23     in a month? But I would defer to others and my DOJ
    24     colleagues, if they have opinions.
    25                 THE COURT: Um-hum. And then this is all super

                             SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 97 of 115 PageID #: 1043
                                                                               97


     1     preliminary, but I'm just trying to get a feeling for what
     2     the -- what others think. What does the defense think?
     3                 MR. GEYERMAN: Your Honor, we haven't consulted
     4     on that issue, so I don't think we're even really in a
     5     position to say something meaningful. But these cases
     6     generally are certainly multiple weeks.
     7                 THE COURT: That's a pretty safe estimate.
     8                 Yeah, I think it would vary a lot, depending on
     9     whether medical necessity goes ahead. And of course the
    10     rest of it is that even if I toss the medical necessity,
    11     the government's already alluded to the fact that they
    12     would try and strengthen their pleading. That would
    13     depend upon what they have to strengthen it with, of
    14     course.
    15                 Well, I think that's all that we can do today.
    16     Is there anything further from the government?
    17                 MS. ROCHE: Just to clarify, the only thing
    18     you're looking for us as we walk away is the letter with
    19     our authorities cited herein. Is that correct? Copying
    20     the other side?
    21                 THE COURT: Yes.
    22                 MS. ROCHE: Nothing further. Thank you.
    23                 THE COURT: All right. Anything further from
    24     the defense?
    25                 MR. GEYERMAN: No, Your Honor. Thank you for

                             SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 98 of 115 PageID #: 1044
                                                                               98


     1     your time today.
     2                 THE COURT: All right. Thank you. We're in
     3     recess.
     4                 (End of proceedings this date.)
     5
     6
     7
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25


                             SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 99 of 115 PageID #: 1045
                                                                               99


     1
     2                       COURT REPORTER'S CERTIFICATE
     3
           UNITED STATES DISTRICT COURT )
     4     DISTRICT OF SOUTH DAKOTA     )            SS
           WESTERN DIVISION             )
     5
     6                 I, Sheri L. Not Help Him, RPR, CRR, Official
     7     Court Reporter in and for the United States District
     8     Court, District of South Dakota,
     9                 DO HEREBY CERTIFY that I acted as such Court
    10     Reporter for the Motions Hearing of the within-entitled
    11     action, and that the foregoing transcript, pages 1 to 98,
    12     inclusive, is a true and complete transcript of my
    13     stenographic notes taken for said Motions Hearing on July
    14     23, 2020.
    15                 All appearances of participants in this hearing
    16     were remotely by videoconference or telephonic conference.
    17                 Dated at Rapid City, South Dakota, this 16th day
    18     of October, 2020.
    19                       /s/ Sheri L. Not Help Him
                             ______________________________
    20                       SHERI L. NOT HELP HIM
                             Official Court Reporter
    21                       515 Ninth Street #302
                             Rapid City, SD 57701
    22                       Phone: (605) 399-6007
                             Email: Sheri_nothelphim@sdd.uscourts.gov
    23
    24
    25


                             SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 100 of 115 PageID #: 1046
                                                                                                                                                  1


                  #                255 [1] - 1:19              6404 [2] - 2:7, 2:11       26:15, 42:19, 42:20,        com [1] - 3:4
                                   260 [1] - 13:6                                         94:8, 99:11                  ahead [7] - 14:24,
                                   261 [1] - 1:23                         7                active [1] - 41:13         34:8, 47:4, 70:3, 76:2,
      #302 [2] - 3:11, 99:21       2638 [1] - 1:16                                         actor [4] - 31:9, 32:1,    94:22, 97:9
                                   272 [1] - 60:7                                         34:14, 39:9                  akin [1] - 21:3
                  $                                            7 [1] - 89:10               actors [1] - 31:8
                                   275 [2] - 64:5, 64:16                                                               AKS [10] - 30:18,
                                                               7240 [1] - 1:20             actual [2] - 19:24,        30:22, 31:25, 32:3,
                                   277 [11] - 67:23, 67:24,
                                                               725 [2] - 2:16, 2:19       40:10                       38:3, 39:8, 39:17,
      $650,000 [1] - 40:1         68:4, 68:5, 69:1, 87:20,
                                                               74-2 [1] - 42:9             Adam [1] - 5:8             40:16, 40:20, 43:5
                                  88:11, 88:12, 89:2,
                                  89:5, 89:13                  743 [1] - 45:20             ADAM [1] - 2:3              al [2] - 1:4, 1:6
                  /                278 [4] - 89:2, 89:8,                                   add [4] - 24:23, 25:22,     alerts [1] - 35:5
                                  89:13, 89:17                            8               45:14, 92:19                 Alex [3] - 6:10, 6:13,
      /s [1] - 99:19               281 [2] - 64:5, 64:16                                   adding [2] - 64:19,        6:14
                                   282 [2] - 65:21             8(a [1] - 44:13            89:10                        ALEX [1] - 3:2
                  1                287 [5] - 65:24, 66:6,                                  addition [1] - 9:3          ALL [1] - 1:12
                                  68:4, 89:20, 89:25                                       additional [3] - 64:6,      allegation [20] - 13:2,
                                                                          9               86:18, 92:5                 13:3, 16:22, 20:21,
                                   288 [5] - 65:25, 66:8,
      1 [1] - 99:11                                                                        additionally [2] -         21:8, 22:4, 22:14,
                                  66:17, 88:13, 89:19
      10th [3] - 2:23, 3:3, 3:7                                9(b [14] - 9:2, 23:22,     55:22, 64:19                34:14, 40:3, 40:4, 40:7,
                                   289 [1] - 67:13
      12 [1] - 91:21                                          25:13, 47:23, 49:5,          address [2] - 56:9,        45:6, 76:23, 78:21,
      12(b)(6 [5] - 9:4, 44:8,                                49:6, 50:8, 50:22,                                      82:4, 84:11, 84:16,
     44:14, 46:7, 47:18
                                              3                                           89:2
                                                              65:12, 69:6, 69:18,          addressed [3] - 58:13,     85:8, 85:12, 85:25
      12-person [2] - 95:21,                                  91:21, 94:2                 66:7, 90:2                   allegations [41] - 10:2,
     95:24                         30 [1] - 7:4                9)(d [2] - 25:2, 88:24      addressing [1] - 29:18     10:5, 10:9, 10:22, 11:2,
      12:16 [1] - 4:6              337 [1] - 1:19              95 [1] - 26:21              adequately [3] - 12:15,    11:6, 11:18, 12:10,
      12th [1] - 58:4              38 [1] - 67:17              98 [1] - 99:11             30:18, 46:19                17:1, 18:5, 21:12, 22:9,
      133 [1] - 59:3               399-6007 [2] - 3:12,        9:00 [1] - 95:3             admit [2] - 16:6, 56:11    24:14, 25:19, 26:7,
      14 [1] - 32:8               99:22                                                    admitted [1] - 40:18       26:11, 28:5, 28:11,
      160 [1] - 2:4                                                       A                adopt [1] - 83:3           28:18, 28:24, 30:15,
      16th [1] - 99:17                        4                                            adopted [1] - 22:13        33:5, 33:9, 38:11,
      18 [1] - 13:19                                                                       advice [3] - 42:24,        38:13, 40:6, 44:22,
      1942 [1] - 65:23                                         ability [1] - 27:6                                     55:7, 58:17, 65:9,
                                    4,800 [2] - 16:3, 16:9                                73:3, 86:2
      1:00 [1] - 95:4                                          able [7] - 15:3, 37:23,                                81:22, 84:21, 87:14,
                                    400 [2] - 2:7, 2:11                                    advised [2] - 42:15,
                                                              54:14, 56:15, 71:21,                                    89:16, 90:13, 91:2,
                                    45CFR164.514 [1] -                                    42:23
                                                              75:16, 95:13
                  2               14:3                         absence [5] - 20:21,
                                                                                           advocating [1] - 25:17     91:14, 92:4, 92:7,
                                                                                           Aegis [9] - 19:3, 19:9,    92:12, 92:14
                                    4:16-cv-04115-LLP [1]     21:16, 23:7, 24:6, 24:7
                                                                                          63:15, 73:3, 73:9,           allege [13] - 15:19,
      20 [2] - 63:2, 65:2         - 1:4                        absolutely [2] - 65:19,
                                                                                          73:11, 74:8, 74:12,         18:14, 22:19, 24:25,
      200 [6] - 2:23, 3:3, 3:7                                82:19                                                   27:10, 27:15, 27:16,
                                                                                          74:23
      2000 [1] - 4:1                          5                abusive [1] - 37:12
                                                                                           afternoon [7] - 4:7,       30:11, 30:18, 30:23,
      20005 [2] - 2:16, 2:20                                   academic [2] - 66:21,                                  31:2, 57:25, 74:18
                                                                                          4:15, 4:19, 4:22, 5:14,
      20044 [1] - 1:24                                        88:14                                                    alleged [29] - 9:25,
                                   5 [1] - 58:3                                           5:17, 5:22
      2006 [1] - 11:21                                         accept [1] - 46:10                                     13:18, 16:4, 18:12,
                                   515 [1] - 99:21                                         agency [2] - 31:18,
      2008 [1] - 57:23                                         acceptable [1] - 8:15                                  19:25, 22:9, 23:7,
                                   550 [1] - 3:11                                         39:5
      2011 [1] - 33:23                                         accepted [2] - 47:20,                                  27:13, 27:18, 28:12,
                                   57101-2638 [1] - 1:16                                   agent [2] - 52:11,
      2012 [1] - 64:1                                         50:1                                                    28:13, 33:19, 34:15,
                                   57104 [3] - 2:23, 3:3,                                 55:10
      2013 [1] - 33:23                                         access [1] - 78:11                                     51:19, 52:1, 52:2,
                                  3:8                                                      aggressive [10] -
      2014 [3] - 57:23, 58:2,                                  accomplished [1] - 7:8                                 52:17, 53:15, 56:13,
                                   57501 [2] - 1:20, 2:4                                  16:23, 38:17, 60:6,
     77:7                                                      accordance [1] - 50:1                                  57:21, 58:25, 59:17,
                                   57701 [2] - 3:11, 99:21                                61:17, 62:1, 64:18,
      202-307-6971 [1] -                                       according [3] - 18:4,                                  66:8, 72:4, 76:11,
                                   5:00 [1] - 95:4                                        66:1, 75:18, 78:4
     1:25                                                     33:5, 33:8                                              76:25, 78:9, 86:21
                                                                                           ago [2] - 7:4, 52:6
      202-434-5542 [1] -                                       acknowledged [1] -                                      allegedly [3] - 21:9,
     2:20                                     6               47:22
                                                                                           agree [3] - 68:7, 68:16,
                                                                                                                      57:12, 83:6
                                                                                          68:25
      202-434-5833 [1] -                                       Act [15] - 7:20, 8:17,                                  alleges [2] - 67:13,
                                                                                           agreeing [1] - 42:16
     2:17                          605 [2] - 3:12, 99:22      10:10, 11:17, 12:19,                                    67:18
                                                                                           agreement [10] - 11:8,
      2020 [3] - 1:6, 99:14,       605-224-5402 [1] -         15:14, 23:1, 31:3,                                       alleging [2] - 12:15,
                                                                                          22:15, 40:11, 45:19,
     99:18                        1:21                        41:16, 43:9, 47:25,                                     17:14
                                                                                          45:20, 45:22, 46:1,
      20770 [2] - 2:8, 2:11        605-224-8803 [1] - 2:5     69:23, 70:16, 80:14,                                     allow [3] - 14:3, 56:21,
                                                                                          56:20, 73:4, 73:22
      21 [2] - 12:23, 13:19        605-330-4400 [1] -         83:10                                                   95:11
                                                                                           agreements [4] - 37:1,
      23 [3] - 1:6, 4:1, 99:14    1:17                         acted [2] - 8:20, 99:9                                  allowed [2] - 44:20,
                                                                                          40:5, 41:11, 85:13
      240-553-1198 [2] - 2:8,      605-336-0828 [3] -          acting [1] - 32:23                                     44:24
                                                                                           ahagen@cadlaw.
     2:12                         2:24, 3:4, 3:8               action [7] - 8:18, 8:25,                                alluded [2] - 65:13,


                                                SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 101 of 115 PageID #: 1047
                                                                                                                                                  2


     97:11                       5:3, 5:9, 5:15              43:1, 43:18, 44:19,         55:19                         benefit [3] - 21:13,
      alone [1] - 78:6            application [1] - 85:14    45:24, 51:22, 52:4,          attempted [1] - 31:16      21:14, 28:12
      alternate [1] - 94:10       applied [1] - 30:16        52:11, 52:21, 53:4,          Attorney's [2] - 1:15,       BENJAMIN [1] - 2:18
      alternates [1] - 96:2       applies [3] - 30:9,        53:11, 53:21, 53:23,        1:19                          Benjamin [1] - 5:25
      alternative [2] - 65:14,   85:12, 86:20                53:24, 54:4, 54:15,          audio [1] - 34:1             best [5] - 17:8, 17:10,
     73:2                         apply [6] - 9:3, 34:24,    54:24, 55:10, 55:11,         authorities [1] - 97:19    37:22, 82:19, 87:18
      alternatives [1] - 68:13   77:16, 77:17, 77:18,        55:16, 55:19, 56:2,          authority [1] - 35:24        better [4] - 34:10,
      AMA [1] - 22:10            91:13                       56:5, 56:10, 56:15,          averse [1] - 42:14         73:18, 73:20, 74:21
      amended [1] - 70:2          applying [2] - 91:13,      57:22, 58:3, 58:16,          avoid [2] - 15:1, 38:20      between [15] - 8:1,
      America [2] - 4:11,        91:20                       59:4, 60:4, 61:13,           aware [2] - 43:15, 69:4    14:17, 17:19, 18:18,
     4:14                         appreciate [1] - 92:20     61:21, 63:1, 63:9,                                      19:24, 20:8, 27:22,
                                                             63:13, 64:18, 65:6,                                     27:25, 35:20, 48:14,
      AMERICA [1] - 1:4           approach [2] - 95:8,
                                                             66:9, 67:20, 69:12,
                                                                                                     B
      American [4] - 21:25,      95:11                                                                               49:19, 52:21, 55:9,
     22:1, 22:11                  approached [4] - 33:6,     71:22, 72:1, 72:14,                                     62:20, 63:13
                                 36:21, 36:22, 52:11         73:13, 74:19, 74:24,         background [1] - 49:7        beyond [3] - 23:21,
      amount [7] - 50:15,
     52:12, 52:15, 52:23,         approaches [1] - 33:24     75:4, 75:7, 76:7, 76:13,     backs [1] - 58:7           25:13, 67:9
     52:24, 76:12, 89:17          appropriate [13] -         76:16, 77:2, 77:17,          bad [1] - 37:20              bgraham@wc.com [1]
      amounts [2] - 63:12,       17:5, 17:6, 17:22, 20:2,    77:20, 77:25, 78:8,          BAILEY [5] - 1:18,         - 2:21
     67:15                       22:23, 49:25, 68:22,        78:18, 81:9, 81:20,         4:19, 13:25, 14:8, 14:21      big [5] - 14:19, 54:1,
      analysis [6] - 25:3,       71:15, 74:17, 84:4,         81:23, 81:24, 82:5,          Bailey [2] - 4:20, 4:25    80:6, 80:20, 82:8
     51:7, 61:18, 65:2, 71:4,    89:9, 91:11                 84:18, 92:6                  bait [1] - 44:17             bigger [1] - 88:25
     88:25                        appropriateness [1] -       Asfora's [12] - 10:6,       balance [1] - 44:12          biggest [1] - 85:3
      analytical [1] - 18:18     61:1                        21:21, 41:15, 42:14,         bar [1] - 9:20               billing [2] - 53:10,
                                  approval [2] - 37:11,      42:21, 54:12, 55:8,          based [11] - 10:19,        75:18
      analytically [4] -
                                 41:10                       56:22, 76:24, 78:15,        11:4, 31:15, 31:19,           bills [1] - 53:2
     17:18, 19:12, 80:16,
                                  appurtatious [1] -         79:1, 83:21                 50:14, 58:17, 67:10,          birth [1] - 65:23
     86:5
                                 21:13                        aside [4] - 18:3, 56:25,   72:4, 76:10, 76:20,           bit [10] - 23:17, 26:19,
      analyzing [1] - 68:23
                                  area [4] - 14:16, 14:19,   94:18, 96:7                 96:15                       34:2, 34:7, 49:20, 51:6,
      ANDERSON [2] - 2:3,
                                 39:10, 73:12                 assert [1] - 90:20          bases [1] - 9:16           74:8, 82:23, 85:1, 94:15
     5:8
                                  argue [1] - 29:15           asserted [6] - 8:18,        basic [3] - 43:3, 81:2,      blank [1] - 66:20
      Anderson [1] - 5:8
                                  argues [1] - 28:17         20:16, 50:10, 80:1,         81:15                         block [1] - 25:22
      animal [1] - 61:9
                                  arguing [3] - 49:9,        80:3, 84:8                   basis [5] - 26:5, 39:13,
      answer [5] - 41:20,                                                                                              blovrien@cadlaw.
                                 70:19, 70:20                 asserting [6] - 7:19,      79:12, 84:8, 91:4
     88:4, 93:12, 93:20,                                                                                             com [1] - 2:24
                                  argument [19] - 8:16,      18:9, 80:13, 87:15,          battleground [1] -
     94:20                                                                                                             blur [1] - 20:8
                                 10:23, 12:21, 14:20,        90:4, 92:4                  10:21
      anti [1] - 54:19                                                                                                 blurred [2] - 51:12,
                                 28:18, 50:6, 50:16,          assertion [3] - 15:14,      bear [1] - 11:19
      Anti [16] - 8:23, 9:1,                                                                                         51:14
                                 70:4, 74:18, 75:17,         18:25, 73:1                  became [3] - 54:23,
     19:20, 29:6, 30:4,                                                                                                blurring [1] - 70:5
                                 78:25, 79:18, 80:22,         assess [1] - 16:7          56:7, 80:9
     30:12, 31:7, 41:16,                                                                                               blurs [1] - 8:1
                                 90:18, 91:9, 92:5,           assessment [4] -            BECHTOLD [1] - 2:2
     48:4, 53:6, 70:1, 80:24,                                                                                          board [1] - 87:21
                                 92:11, 94:1, 94:5           26:20, 48:20, 68:16,         Bechtold [5] - 5:7,
     81:7, 83:7, 84:10, 93:8                                                                                           bogus [1] - 36:25
                                  arguments [7] - 9:4,       68:25                       5:10, 5:15, 5:19, 58:19
      Anti-Fraud [3] - 8:23,                                                                                           Bonnie [1] - 13:24
                                 9:15, 10:19, 11:9, 48:7,     assistance [1] - 12:22      become [1] - 86:5
     9:1, 29:6                                                                                                         bore [1] - 95:6
                                 80:2, 93:16                  associated [3] - 10:15,     BEFORE [1] - 1:10
      anti-kickback [1] -                                                                                              Box [3] - 1:16, 1:20,
                                  Arizona [1] - 15:12        42:15, 66:9                  beg [1] - 93:1
     54:19                                                                                                           1:23
                                  arm [1] - 66:6              Associates [1] - 28:21      began [1] - 49:9
      Anti-Kickback [13] -                                                                                             BOX [1] - 2:4
                                  arrangement [3] -           Association [4] -           begin [2] - 4:8, 48:7
     19:20, 30:4, 30:12,                                                                                               boxes [2] - 12:18,
     31:7, 41:16, 48:4, 53:6,    18:23, 51:20, 86:1          21:25, 22:1, 22:11,          behalf [6] - 4:16, 4:20,   15:16
     70:1, 80:24, 81:7, 83:7,     arrangements [2] -         22:12                       5:2, 5:18, 5:23, 54:12        brains [1] - 58:7
     84:10, 93:8                 42:18, 52:5                  assume [5] - 58:16,         behavior [5] - 31:8,         Brazil [2] - 7:6, 7:7
      anyway [1] - 55:15          ASFORA [2] - 1:6, 2:14     67:2, 69:19, 75:4, 75:7     32:2, 32:19, 53:23,           BRETT [1] - 2:22
      apart [3] - 33:14, 35:1,    Asfora [100] - 5:21,        assuming [2] - 94:15,      56:18                         Brett [1] - 6:7
     92:13                       7:2, 7:4, 7:12, 7:16,       94:18                        belief [2] - 72:5, 85:20
                                                                                                                       brief [18] - 8:1, 11:5,
      apparent [1] - 86:5        7:23, 10:10, 12:4, 16:5,     assumption [1] - 77:18      believes [1] - 30:2        15:12, 21:23, 28:17,
      appear [2] - 4:11,         16:20, 18:4, 26:11,          attach [1] - 25:1           Ben [2] - 1:24, 29:17      29:24, 32:9, 35:23,
     31:21                       30:15, 30:17, 30:23,         attached [2] - 42:7,        bench [3] - 95:8,          36:12, 37:3, 50:5,
      appearances [3] - 4:4,     33:6, 33:13, 33:24,         88:23                       95:12, 95:16                50:21, 63:8, 71:8, 76:6,
     4:8, 99:15                  34:15, 34:18, 34:21,         attaching [1] - 26:4        beneficiaries [6] -        77:7, 79:16, 90:17
      APPEARANCES [4] -          34:24, 37:10, 37:21,         attachment [1] - 25:11     7:24, 13:9, 13:21,            briefed [2] - 46:14,
     1:12, 1:14, 2:1, 3:1        38:3, 38:7, 38:11,           attachments [1] -          15:24, 20:24, 31:10         49:13
      appearing [8] - 4:10,      38:22, 39:11, 39:18,        31:20                        beneficiary [7] - 10:3,      briefing [2] - 46:23,
     4:13, 4:16, 4:20, 5:1,      39:23, 40:4, 40:7,           attacking [1] - 48:18      12:12, 13:3, 15:8,          86:19
                                 40:17, 40:24, 42:19,         attempt [2] - 48:7,        62:22, 65:22, 87:6


                                               SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 102 of 115 PageID #: 1048
                                                                                                                                                   3


      briefly [3] - 31:5,         32:7, 33:21, 35:10,         93:12                        75:25, 76:1, 81:19,           companies [6] - 7:3,
     37:25, 50:17                 36:7, 36:20, 37:2,           change [3] - 32:1,          83:17, 85:25, 87:13,         7:17, 30:24, 35:8, 37:8,
      briefs [3] - 30:8, 46:18,   37:18, 38:5, 38:14,         32:19, 43:2                  90:20, 94:22                 38:14
     49:23                        39:19, 39:23, 40:19,         changed [1] - 78:16          claimed [1] - 69:22          company [25] - 18:20,
      bright [4] - 23:25,         41:4, 41:6, 41:13,           characteristics [1] -        claiming [1] - 83:20        19:18, 29:25, 30:2,
     25:18, 70:7, 73:1            41:19, 42:3, 42:5,          59:21                         claims [30] - 9:16,         30:17, 31:14, 31:23,
      bring [2] - 17:23, 37:16    45:19, 47:24, 48:3,          charge [1] - 37:16          9:17, 10:14, 11:2, 11:6,     34:17, 34:18, 34:22,
      broad [2] - 43:23, 74:3     49:21, 49:22, 50:4,          chart [2] - 63:2, 64:12     12:13, 13:9, 17:9, 26:6,     34:23, 34:25, 35:5,
      broader [1] - 70:10         50:19, 51:3, 52:19,          check [2] - 12:17,          26:14, 36:8, 39:6,           36:24, 37:17, 44:19,
      broadly [1] - 37:18         57:7, 57:9, 57:11, 58:9,    15:16                        41:10, 43:18, 44:11,         59:4, 74:25, 80:25,
      brought [3] - 31:22,        58:13, 59:24, 60:2,          cherry [1] - 85:19          45:15, 46:12, 48:4,          81:14, 82:1, 82:7, 92:3
     45:15, 54:5                  60:14, 60:24, 61:17,         cherry-picking [1] -        48:6, 50:23, 50:25,           company's [2] - 80:25,
      Bruno [1] - 37:2            62:3, 62:4, 63:24, 64:2,    85:19                        51:2, 53:17, 67:14,          82:2
      bullet [23] - 18:5,         64:3, 65:15, 66:13,          chinks [1] - 24:14          70:12, 70:19, 70:23,          comparison [1] - 61:7
     18:11, 33:7, 37:10,          66:15, 66:22, 67:11,         choices [1] - 48:19         76:25, 79:1, 80:1             competed [1] - 7:11
     52:5, 52:6, 52:10,           68:24, 70:17, 71:1,          choose [1] - 32:24           Claims [14] - 7:20,          complain [1] - 28:1
     52:19, 52:22, 53:8,          71:7, 71:10, 71:24,          chosen [1] - 32:24          8:17, 10:10, 11:17,           complained [1] - 78:15
     55:12, 59:5, 60:3, 60:4,     72:23, 76:5, 76:9,           CHRISTINE [1] - 1:22        12:19, 15:14, 22:25,          complaint [97] - 7:18,
     63:15, 64:3, 74:14,          76:16, 77:4, 77:6, 77:7,                                 31:3, 43:9, 47:25,           8:9, 9:24, 10:8, 12:24,
                                                               chutzpa [1] - 82:23
     74:20, 84:14, 84:19,         78:22, 79:13, 79:19,                                     69:23, 70:16, 80:14,         12:25, 13:6, 13:14,
                                                               Circuit [17] - 11:14,
     84:25, 85:4                  79:20, 81:4, 82:15,                                      83:10                        14:10, 14:22, 15:2,
                                                              11:21, 12:1, 12:9,
      burden [5] - 29:7,          87:2, 88:15, 91:1, 91:8,                                  clarification [1] - 30:20   15:13, 15:19, 16:6,
                                                              21:23, 36:21, 38:4,
     30:23, 38:5, 44:13, 69:6     91:16, 91:25, 92:2,                                       clarify [1] - 97:17         16:17, 17:13, 19:3,
                                                              49:22, 50:7, 50:14,
      business [6] - 36:21,       92:6, 92:10, 92:16,                                       clarifying [2] - 93:3,      19:5, 20:9, 20:16,
                                                              50:17, 51:7, 57:9,
     36:22, 38:15, 38:20,         93:22, 94:16, 94:24,                                     93:5                         21:11, 21:19, 23:8,
                                                              57:10, 71:10, 86:12
     55:9, 85:19                  95:1, 96:2, 96:3, 96:4,                                   clear [6] - 8:2, 29:21,     23:11, 23:15, 23:18,
                                                               Circuit's [1] - 24:2
      BY [1] - 1:13               96:5, 96:8                                               34:5, 70:14, 71:3            23:20, 24:24, 25:6,
                                                               Circuits [1] - 51:9
                                   cases [40] - 11:5,                                       clear-cut [1] - 71:3        25:12, 25:19, 26:1,
                                                               circumstance [1] -
                                  17:13, 20:15, 20:19,                                      cleared [2] - 52:6, 59:6    26:3, 26:11, 26:14,
                 C                24:24, 28:3, 32:2, 35:1,
                                                              24:8
                                                               circumstances [3] -          clearest [1] - 32:5         27:13, 27:18, 28:2,
                                  35:3, 36:10, 36:12,                                       clearly [2] - 71:20,        28:19, 29:19, 29:23,
                                                              27:10, 48:1, 59:18
      C5-C6 [1] - 89:10           37:6, 37:13, 37:15,                                      92:11                        30:10, 30:17, 31:1,
                                                               circumstantial [3] -
      C6 [1] - 89:10              41:10, 48:12, 60:13,                                      CLERK [1] - 6:20            38:11, 39:4, 40:9,
                                                              27:7, 27:9, 38:10
      CADWELL [1] - 2:22          61:24, 62:22, 63:14,                                      Clinic [1] - 14:18          41:23, 41:24, 47:9,
                                                               citation [2] - 79:14,
      cage [20] - 18:5, 18:11,    63:23, 64:8, 64:11,                                                                   47:16, 48:11, 48:14,
                                                              79:20                         clinical [1] - 22:24
     37:10, 52:5, 52:6,           64:25, 66:19, 70:19,                                                                  48:15, 48:21, 51:16,
                                                               citations [2] - 20:19,       clinically [1] - 21:15
     52:10, 52:19, 52:22,         70:21, 76:17, 79:11,                                                                  51:17, 53:16, 54:3,
                                                              90:16                         close [2] - 58:20, 93:11
     53:8, 55:12, 59:5, 59:6,     79:15, 79:17, 86:16,                                                                  54:10, 57:18, 57:21,
                                                               cite [1] - 32:8              closer [1] - 73:18
     74:15, 74:20, 84:15,         87:18, 90:11, 90:25,                                                                  57:23, 58:1, 58:18,
                                                               cited [18] - 11:5, 15:12,    closing [1] - 40:5
     84:19, 84:25, 85:4           91:7, 91:11, 91:12, 97:5                                                              58:19, 59:1, 59:2,
                                                              28:3, 28:20, 32:2,            CMS [2] - 53:24, 67:21
      cages [6] - 52:24, 60:3,     cash [3] - 36:18, 40:5,                                                              59:17, 59:24, 60:6,
                                                              35:23, 49:22, 50:5,           co [1] - 7:1
     60:5, 63:15, 64:3, 74:14     40:13                                                                                 64:4, 64:13, 64:14,
                                                              50:20, 51:8, 71:8, 76:5,      co-counsel [1] - 7:1
      cake [1] - 85:16             cast [1] - 88:20                                                                     64:16, 65:3, 65:20,
                                                              77:7, 79:11, 79:16,           code [3] - 23:3, 66:25,
      CALDWELL [2] - 3:2,          catch [1] - 56:3                                                                     65:25, 67:18, 67:19,
                                                              90:11, 91:8, 97:19           88:18
     3:7                           caused [1] - 19:22                                                                   70:2, 72:7, 74:10, 77:1,
                                                               cites [3] - 21:19, 36:11,    cognizable [1] - 30:11
      California [2] - 77:6,       cautiously [1] - 15:2                                                                78:10, 81:23, 82:4,
                                                              37:14                         colleague [3] - 8:13,
     92:1                          center [3] - 14:17,                                                                  83:18, 84:7, 84:23,
                                                               City [3] - 3:11, 99:17,     80:19, 92:19
      cannot [2] - 11:1,          66:21, 88:14                                                                          85:8, 85:15, 87:4,
                                                              99:21                         colleagues [2] - 79:2,
     70:13                         Central [2] - 77:6, 92:1                                                             87:21, 91:14
                                                               Civil [2] - 1:23, 47:18     96:24
      capable [1] - 74:11          certain [6] - 21:9,                                                                   complaint's [3] - 10:5,
                                                               civilly [1] - 96:1           columns [1] - 13:1
      capture [1] - 56:16         21:24, 25:21, 74:19,                                                                  10:21, 28:24
                                                               claim [44] - 8:7, 8:19,      coming [6] - 34:9,
      care [6] - 32:6, 60:7,      76:25, 77:10                                                                           complaints [11] - 7:25,
                                                              10:1, 10:3, 11:13,           62:8, 81:10, 82:5,
     60:11, 66:10, 69:9, 87:8      certainly [5] - 27:25,                                                               8:1, 18:18, 31:20,
                                                              11:18, 12:2, 13:3,           95:10, 95:17
      career [1] - 7:15           61:11, 78:20, 88:20,                                                                  58:12, 58:24, 58:25,
                                                              13:22, 15:8, 18:22,           comment [1] - 89:21
      case [110] - 8:18,          97:6                                                                                  66:6, 75:22, 76:11, 87:2
                                                              24:4, 26:10, 26:19,           commentary [1] - 89:8
     10:21, 11:20, 11:23,          CERTIFICATE [1] -                                                                     complete [2] - 25:21,
                                                              28:4, 29:4, 35:16, 39:7,      committed [1] - 30:3
     15:11, 20:14, 20:17,         99:2                                                                                  99:12
                                                              39:13, 39:19, 40:19,          committee [2] - 59:25,
     21:6, 21:7, 21:22,            certified [2] - 67:20,                                                                completely [2] - 18:24,
                                                              42:25, 44:6, 44:21,          60:5
     21:23, 22:4, 24:20,          87:21                                                                                 19:14
                                                              47:20, 48:10, 49:6,           common [1] - 62:12
     25:4, 28:9, 28:21,            CERTIFY [1] - 99:9                                                                    complex [1] - 37:24
                                                              49:14, 49:15, 49:16,          community [4] - 14:11,
     29:22, 30:8, 30:13,           chambers [1] - 9:8                                                                    compliance [1] - 8:24
                                                              50:9, 51:25, 57:3,           14:12, 22:15, 90:22
     31:12, 31:22, 32:5,           chance [2] - 88:25,                                                                   component [1] - 8:21
                                                              57:12, 67:16, 75:16,


                                                SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 103 of 115 PageID #: 1049
                                                                                                                                               4


      compression [1] -          contemplating [1] -        4:24, 5:5, 5:12, 5:16,       culling [1] - 49:1         73:18
     66:5                       42:16                       5:20, 5:25, 6:4, 6:8,        cumulatively [1] - 94:4     definition [2] - 32:13,
      computer [1] - 34:10       content [1] - 6:18         6:14, 6:19, 6:22, 9:19,      cure [2] - 22:2, 22:5      32:22
      con [1] - 55:18            contest [2] - 43:25,       9:21, 14:7, 14:15,           customer [1] - 27:20        definitive [1] - 20:21
      concern [3] - 53:5,       80:21                       14:24, 16:9, 16:13,          cut [1] - 71:3              degenerative [1] -
     61:21, 73:15                context [6] - 34:13,       18:3, 23:16, 24:19,                                     66:19
      concerned [6] - 29:13,    34:18, 34:24, 35:17,        25:7, 25:9, 25:16,                     D                 degree [11] - 17:7,
     29:15, 38:16, 39:10,       86:2, 89:1                  26:18, 29:11, 33:3,                                     17:15, 17:19, 21:5,
     46:17, 59:4                 continually [2] - 54:20,   33:5, 34:1, 34:5, 35:8,                                 24:8, 49:19, 57:16,
      concerning [2] -          54:21                       35:12, 39:21, 40:1,          D.C [2] - 2:16, 2:20       60:23, 61:23, 70:8, 76:1
     53:19, 54:4                 continue [3] - 44:21,      41:1, 41:16, 42:4,           dab [1] - 73:16             DEIBERT [3] - 2:22,
      concerns [1] - 75:18      77:13, 77:24                42:10, 44:2, 44:4,           Dakota [5] - 3:11,         3:2, 3:7
      conclusion [5] - 16:19,    continued [7] - 2:1,       45:11, 45:25, 46:5,         14:11, 52:14, 99:8,          demanded [2] - 36:24,
     28:22, 66:20, 72:3,        3:1, 44:23, 45:7, 55:15,    47:4, 47:10, 48:9,          99:17                       75:20
     78:18                      55:18, 55:20                48:16, 48:22, 48:25,         DAKOTA [2] - 1:2, 99:4      demanding [1] - 36:16
      conclusions [3] - 17:3,    continues [3] - 32:21,     60:10, 64:7, 65:17,          dangerous [4] - 59:20,      demonstrate [6] -
     25:23, 90:6                43:17, 73:23                66:16, 67:23, 68:5,         66:12, 66:18, 67:6          10:2, 10:6, 10:9, 12:18,
      concrete [2] - 22:18,      continuing [1] - 54:12     69:15, 69:17, 70:3,          data [1] - 57:20           26:7, 28:19
     27:17                       contrary [1] - 82:25       72:10, 72:12, 75:3,          date [4] - 14:10, 52:23,    demonstrating [2] -
      conditions [1] - 81:6      contrast [2] - 37:6,       76:2, 79:6, 79:22,          65:23, 98:4                 11:3, 23:6
      conduct [4] - 30:25,      39:9                        82:14, 83:14, 85:10,         Dated [1] - 99:17           demonstration [1] -
     38:6, 38:8, 38:12           control [2] - 70:20,       87:19, 88:7, 88:12,          DC [1] - 1:24              18:17
      conducts [1] - 42:1       70:21                       92:22, 93:1, 93:5,           dead [1] - 95:13            denied [2] - 94:7, 94:9
                                 controlling [1] - 59:1     93:17, 93:21, 96:16,         deal [3] - 32:24, 85:14,    denominator [2] -
      CONFERENCE [1] -
                                                            96:20, 96:25, 97:7,         85:19                       16:7, 16:18
     1:13                        conventional [1] -
                                                            97:21, 97:23, 98:2,          dealing [1] - 61:5          Denver [1] - 14:17
      conference [2] - 4:5,     64:20
                                                            99:2, 99:3                   death [1] - 88:19
     99:16                       copy [2] - 9:9, 79:18                                                               deny [2] - 47:8, 47:14
                                                             court [10] - 4:6, 11:1,     debate [2] - 17:4, 90:7
      conflict [2] - 89:13,      copying [1] - 97:19                                                                 Department [4] - 1:23,
                                                            14:5, 25:2, 31:17, 44:7,     debating [1] - 17:7
     89:16                       cord [1] - 66:5                                                                    7:12, 81:5
                                                            47:14, 57:8, 58:10,          decade [1] - 45:8
      confusing [2] - 20:9,      core [1] - 32:10                                                                    dependent [1] - 96:18
                                                            91:21                        decide [2] - 96:3, 96:5
     91:24                       corporation [1] - 33:12                                                             depose [1] - 71:21
                                                             Court's [2] - 43:11,        decided [2] - 20:7,
      connect [2] - 14:9,        corporations [1] -                                                                  described [1] - 29:20
                                                            43:20                       57:8
     14:12                      72:15                                                                                Designs [41] - 20:11,
                                                             courts [2] - 11:5, 44:10    decision [4] - 8:22,
      connection [1] - 27:25     correct [7] - 6:12,                                                                30:15, 36:3, 37:9,
                                                             cover [2] - 22:6, 49:10    42:2, 43:11, 90:10
      CONNOLLY [2] - 2:15,      42:24, 43:22, 48:12,                                                                38:25, 39:1, 39:2,
                                                             covered [3] - 46:17,        decisions [1] - 55:9
     2:19                       67:3, 71:17, 97:19                                                                  51:21, 52:3, 52:9,
                                                            46:19, 67:24                 decline [1] - 41:12
      Connolly [2] - 5:23,       corruption [1] - 53:5                                                              52:20, 52:22, 52:25,
                                                             covers [1] - 51:16          declined [1] - 41:3
     29:18                       counsel [10] - 6:4, 7:1,                                                           53:1, 53:12, 54:13,
                                                             COVID-19 [1] - 95:19        defendant [11] - 6:23,     54:25, 55:10, 55:14,
      consensus [1] - 62:9      9:8, 42:15, 42:21,
                                                             coworkers [1] - 52:13      8:20, 21:8, 24:15, 28:6,    55:15, 55:18, 56:2,
      conservative [1] -        46:16, 47:6, 89:4, 95:8,
                                                             CR [1] - 1:3               28:18, 36:22, 48:2,         56:3, 56:5, 56:7, 56:15,
     16:24                      95:11
                                                             Crawford [1] - 11:22       76:8, 79:19, 92:2           60:4, 63:17, 69:11,
      consider [5] - 33:11,      counsel's [2] - 16:11,
                                                             create [1] - 37:10          Defendant [1] - 5:20       73:13, 73:14, 74:12,
     57:20, 61:1, 78:20,        42:22
     94:12                       County [1] - 11:22          created [8] - 25:18,        DEFENDANT [3] -            77:17, 77:21, 81:11,
      consideration [1] -                                   36:14, 36:25, 37:7,         2:14, 3:5, 69:16            81:12, 84:14, 84:16,
                                 couple [6] - 9:6, 32:9,
     24:13                                                  53:9, 56:8, 56:12, 81:21     defendant's [4] - 6:22,    84:20, 85:5, 85:7
                                34:13, 63:10, 80:20,
      considered [4] - 58:11,                                creates [1] - 40:16        47:8, 47:14, 78:25           DESIGNS [1] - 3:5
                                96:15
     61:12, 65:5, 71:4           coupled [1] - 78:16         creating [2] - 56:19,       Defendants [1] - 1:7        Designs' [1] - 53:22
      considering [5] - 44:7,                               56:21                        defendants [18] - 5:24,     despite [1] - 43:5
                                 course [9] - 40:17,
     49:8, 72:1, 78:13, 91:22                                credentials [3] - 23:14,   7:16, 8:6, 47:23, 49:9,      detail [6] - 10:17,
                                47:23, 49:10, 49:13,
      conspiracy [3] - 16:4,    50:15, 58:22, 96:3,         23:19, 23:22                49:18, 50:10, 51:12,        15:22, 48:11, 49:1,
     35:16, 45:15               97:9, 97:14                  crime [1] - 30:3           63:3, 63:9, 64:11, 65:3,    49:2, 54:10
      constantly [1] - 54:25     Court [22] - 3:10,          criminal [1] - 38:4        68:9, 68:23, 70:5,           detailed [2] - 59:11,
      constitute [1] - 45:5     21:15, 22:25, 28:3,          criminalizes [1] - 31:8    77:11, 92:1, 92:3           65:8
      constituted [1] - 57:8    32:21, 44:15, 47:6,          criticism [1] - 15:20       defense [6] - 26:20,        details [11] - 23:12,
      constitutes [1] - 49:9    47:8, 48:5, 50:21, 63:6,     criticisms [3] - 17:19,    32:10, 79:8, 79:23,         23:17, 24:2, 25:3,
      constituting [1] - 48:1   64:17, 69:4, 77:8, 79:4,    18:1, 21:20                 97:2, 97:24                 50:25, 51:15, 51:23,
      consulted [1] - 97:3      88:24, 93:9, 93:14,          critique [2] - 86:24,       defenses [1] - 42:21       52:18, 57:1, 57:5, 65:9
                                99:7, 99:8, 99:9, 99:20     87:7                         defer [1] - 96:23           determination [1] -
      consulting [2] - 33:19,
                                 COURT [89] - 1:1,           critiques [1] - 23:13       deficiencies [1] - 8:3     71:15
     37:1
      contains [1] - 10:8       1:11, 3:10, 4:7, 4:18,       CRR [2] - 3:10, 99:6        defined [1] - 84:24         determined [2] - 77:2,
                                                             cry [1] - 37:12             definitely [3] - 62:25,    84:4


                                              SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 104 of 115 PageID #: 1050
                                                                                                                                                    5


      develop [1] - 37:23         48:18, 63:20, 64:12         99:7, 99:8                    63:9, 63:13, 64:18,         62:15, 69:6, 75:13
      developed [2] - 56:4,        discussion [8] - 11:11,     DISTRICT [5] - 1:1,          65:6, 67:20, 69:12,          element [6] - 26:15,
     56:5                         13:18, 62:5, 65:24,         1:2, 1:11, 99:3, 99:4         71:22, 72:1, 72:14,         26:22, 28:8, 31:3, 44:1,
      device [21] - 7:3, 7:17,    66:23, 66:25, 88:16,         Div [1] - 1:23               73:13, 74:19, 74:24,        78:24
     18:20, 29:25, 31:14,         94:16                        DIVISION [2] - 1:2,          75:4, 75:7, 76:7, 76:13,     elements [6] - 8:19,
     31:23, 34:25, 37:17,          discussions [1] -          99:4                          76:16, 76:24, 77:2,         32:17, 81:3, 84:8, 84:9
     52:16, 54:18, 54:24,         48:20                        DO [1] - 99:9                77:17, 77:20, 77:25,         ELLIE [1] - 1:18
     55:20, 59:14, 69:12,          disguise [1] - 36:18        docket [1] - 45:20           78:8, 78:15, 78:18,          Ellie [1] - 4:20
     75:6, 77:12, 80:25,           dismiss [20] - 7:18,        doctor [13] - 21:24,         79:1, 81:9, 81:20,           Ellie.Bailey@usdoj.
     82:1, 82:2, 92:3             11:1, 11:2, 11:7, 16:14,    22:5, 29:24, 30:3,            81:23, 81:24, 82:5,         gov [1] - 1:21
      devices [13] - 18:20,       28:4, 28:20, 42:8,          31:13, 31:23, 33:25,          83:21, 84:18, 92:6           Email [1] - 99:22
     19:18, 34:16, 44:19,         43:13, 44:10, 45:21,        35:2, 37:7, 44:25,             dramatic [1] - 62:6         EMG [2] - 68:1, 87:23
     53:2, 62:25, 63:16,          47:8, 47:15, 80:11,         77:23, 88:3, 90:1              draw [4] - 14:18,           emphasizes [1] -
     75:6, 75:9, 76:12,           87:12, 90:12, 91:1,          doctor-owned [1] -           16:19, 17:18, 87:5          44:15
     76:13, 77:10, 80:25          91:12, 91:16, 92:16         35:2                           drawing [1] - 27:25         employees [1] - 56:10
      diagnosis [1] - 49:12        dismissal [8] - 9:16,       Doctors [1] - 5:18            drawn [1] - 27:22           enact [1] - 19:22
      difference [4] - 13:8,      9:17, 9:24, 26:5, 26:10,     doctors [5] - 19:20,          drills [1] - 15:21          encapsulates [1] -
     34:12, 48:14, 49:19          29:4, 80:2, 80:22           23:3, 36:16, 40:6, 40:13       drug [1] - 17:17           32:10
      differences [1] - 23:5       dismissed [8] - 8:8,        doctrine [1] - 80:2           DuBay [20] - 33:22,         encourage [1] - 31:9
      different [27] - 12:23,     10:16, 11:6, 30:6, 38:2,     document [1] - 66:9          38:24, 39:22, 40:4,          end [6] - 11:16, 58:6,
     19:14, 33:11, 33:13,         45:10, 92:16                 documentation [1] -          40:6, 40:7, 43:7, 44:23,    64:12, 70:21, 81:25,
     33:16, 34:14, 36:16,          dismissible [1] - 45:2     61:15                         45:19, 45:20, 81:9,         96:3
     40:3, 50:17, 51:6, 61:9,      dismissing [2] - 28:3,      DOJ [1] - 96:23              81:20, 82:5, 82:15,          End [1] - 98:4
     64:7, 74:14, 74:15,          43:8                         dollar [1] - 63:12           82:20, 83:4, 84:12,          ended [2] - 42:24,
     78:2, 80:6, 80:7, 84:22,      dispute [3] - 11:9,         dollars [3] - 33:8,          84:13, 85:5, 93:10          89:18
     84:23, 84:24, 85:1,          21:5, 86:17                 63:10, 63:11                   duck [1] - 95:14            enforced [1] - 43:12
     85:2, 87:12, 90:6, 91:3,      disputing [1] - 17:15       done [14] - 19:8, 21:4,       Dunes [1] - 52:14           engage [1] - 38:8
     91:23                         disregarded [1] -          22:7, 29:2, 61:16,             duplicate [1] - 46:13       engaged [5] - 30:24,
      differing [1] - 90:6        10:11                       61:18, 67:3, 67:6,             duration [2] - 49:25,      51:21, 51:22, 75:10
      difficult [3] - 14:12,       disregards [2] - 35:20,    67:21, 73:21, 80:7,           61:2                         engaging [1] - 18:9
     74:9, 90:20                  36:2                        89:18, 96:22                   during [6] - 9:11, 16:3,    enrichment [2] -
      dime [1] - 72:20             distinct [7] - 7:20,        dots [1] - 14:13             41:17, 54:9, 57:24, 96:4    45:16, 46:13
      direct [4] - 28:2, 36:11,   19:13, 20:3, 20:5,           doubled [1] - 57:25           Dustin [1] - 5:7            entire [5] - 7:9, 76:19,
     36:23, 45:19                 32:18, 80:10, 80:17          doubtful [1] - 21:14          DUSTIN [1] - 2:2           85:4, 87:12, 88:23
      directed [1] - 83:2          distinction [3] - 17:18,    down [5] - 15:21,             dysfunction [2] - 68:1,     entirely [1] - 19:12
      directing [1] - 34:16       35:20, 62:20                33:17, 44:25, 91:6,           87:23                        entirety [6] - 7:18,
      directly [1] - 34:19         distinguishing [1] -       92:18                                                     25:23, 37:19, 39:15,
      disagree [3] - 11:4,        36:6                         Dr [112] - 5:15, 7:2, 7:4,               E               51:24, 53:16
     50:13, 60:16                  distorted [1] - 40:18      7:12, 7:16, 7:23, 10:6,                                    entities [4] - 36:8,
      disagreement [3] -           distortion [1] - 30:19     10:10, 16:5, 16:20,                                       36:19, 37:4, 38:16
     10:24, 49:17, 91:3                                                                      early [2] - 13:6, 80:4
                                   distribute [7] - 53:11,    18:4, 21:21, 26:11,                                        entitled [1] - 99:10
      disagrees [1] - 87:9        53:12, 54:8, 54:22,                                        easier [1] - 95:23
                                                              30:15, 30:17, 30:23,                                       entity [11] - 33:12,
      discoverable [1] -          55:15, 56:22, 75:1                                         easily [1] - 73:12
                                                              33:6, 33:13, 34:15,                                       36:1, 36:13, 36:14,
     23:19                         distributed [1] - 69:11                                   Eastern [1] - 32:7
                                                              34:18, 34:21, 34:24,                                      36:17, 36:22, 44:22,
      discovered [1] - 25:16       distributes [2] - 53:3,    37:10, 37:21, 38:3,            eat [1] - 85:16
                                                                                                                        56:11, 56:12, 56:19,
      discovery [10] - 24:15,     63:17                       38:7, 38:11, 38:22,            ECF [1] - 42:8
                                                                                                                        56:21
     41:20, 41:22, 68:10,          distributing [1] - 74:12   39:11, 39:18, 39:23,           economic [1] - 43:2
                                                                                                                         equivalent [3] - 52:7,
     70:24, 71:21, 72:8,           distribution [8] - 30:2,   40:4, 40:7, 40:17,             educational [1] - 7:5
                                                                                                                        55:25, 56:6
     74:18, 76:18, 77:3           34:22, 34:23, 40:20,        40:24, 41:14, 42:14,           effect [2] - 60:23,
                                                                                                                         equivocal [1] - 17:3
      discuss [2] - 35:2,         81:1, 81:13, 82:3, 84:19    42:19, 42:21, 43:1,           95:24
                                                                                                                         Escobar [6] - 43:11,
     49:21                         distributions [5] -        43:18, 44:19, 45:24,           effectiveness [1] -
                                                                                                                        43:14, 43:20, 44:17,
      discussed [26] - 40:14,     31:15, 39:2, 39:17,         51:22, 52:4, 52:11,           21:18
                                                                                                                        44:24, 45:2
     49:18, 50:19, 51:8,          40:12, 51:20                52:21, 53:4, 53:11,            efforts [1] - 31:25
                                                                                                                         especially [8] - 46:17,
     53:20, 54:2, 54:10,           distributor [6] - 36:14,   53:21, 53:23, 53:24,           eight [5] - 51:9, 60:1,
                                                                                                                        56:25, 60:19, 61:5,
     55:24, 57:7, 57:16,          54:8, 54:24, 55:14,         54:4, 54:12, 54:15,           62:8, 95:22, 96:2
                                                                                                                        61:24, 63:4, 67:7, 68:7
     59:12, 64:14, 64:15,         56:3, 77:12                 54:24, 55:8, 55:10,            eight-person [1] -
                                                                                                                         essence [2] - 33:14,
     65:3, 65:11, 65:21,           distributors [2] -         55:11, 55:16, 55:19,          95:22
                                                                                                                        94:3
     66:1, 67:19, 69:2, 69:5,     73:11, 74:23                56:2, 56:5, 56:10,             Eighth [11] - 11:14,
                                                                                                                         essentially [14] - 22:3,
     69:7, 72:7, 72:9, 74:10,      distributorships [1] -     56:15, 56:22, 57:22,          11:21, 12:1, 12:9, 24:2,
                                                                                                                        28:17, 48:3, 51:3,
     78:1, 78:25                  35:2                        58:3, 58:16, 58:19,           36:20, 38:4, 50:7,
                                                                                                                        53:10, 56:2, 56:12,
      discusses [1] - 54:11        District [7] - 15:11,      58:22, 59:4, 60:3, 60:4,      50:14, 50:17, 86:12
                                                                                                                        57:22, 64:14, 64:22,
      discussing [4] - 47:24,     21:7, 32:8, 77:6, 92:1,     61:13, 61:21, 63:1,            either [4] - 20:11,


                                                SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 105 of 115 PageID #: 1051
                                                                                                                                                   6


     69:5, 73:4, 74:19           65:9, 75:20, 76:19,          far [13] - 24:25, 31:19,    78:14                       59:16, 66:18
      establish [1] - 75:16      77:15, 78:5                 37:12, 37:18, 48:17,          follow [1] - 12:8           future [1] - 70:2
      established [3] -           extensively [1] - 77:2     53:23, 59:13, 65:5,           FOR [4] - 1:15, 2:2,
     11:14, 38:10, 48:2           extent [1] - 14:4          71:1, 71:5, 74:22,           2:14, 3:5                               G
      estimate [1] - 97:7         external [9] - 59:16,      76:11, 78:3                   forcefully [1] - 46:23
      et [2] - 1:4, 1:6          62:10, 62:13, 63:25,         fast [1] - 34:7              foregoing [1] - 99:11
                                 64:13, 65:1, 78:10,          fatal [1] - 26:13                                         garbled [5] - 34:7,
      evaluating [2] - 25:2,                                                               forms [1] - 53:25
                                 78:11, 78:17                                                                         34:8, 34:9, 41:5, 44:2
     85:24                                                    favorable [1] - 32:15        forth [8] - 54:9, 54:13,
                                  extra [1] - 61:16                                                                     garbled) [1] - 48:23
      evaluation [1] - 25:19                                  FCA [2] - 38:19, 44:10      54:21, 55:5, 70:18,
                                  extract [1] - 27:5                                                                    garden [1] - 44:25
      event [1] - 83:1                                        FDA [3] - 37:11, 52:6,      96:14
                                  extremely [1] - 59:18      59:6                                                       GARRY [3] - 2:22, 3:2,
      eventually [5] - 53:3,                                                               forward [5] - 24:15,
                                                                                                                      3:7
     54:22, 55:13, 58:2,                                      Federal [2] - 7:19,         24:20, 35:25, 46:23,
                                                                                                                        General [1] - 39:5
     62:15                                   F               47:18                        87:17
                                                                                                                        general [2] - 22:15,
      evidence [19] - 27:5,                                   federal [14] - 7:24,         foundations [1] - 21:6
                                                             10:3, 12:12, 13:2, 13:9,                                 30:12
     27:7, 27:9, 28:9, 38:10,                                                              founded [1] - 37:9
                                  face [1] - 47:21           13:21, 15:8, 15:23,                                        generally [5] - 30:9,
     43:21, 44:4, 44:5, 44:6,                                                              four [27] - 11:5, 12:22,
     44:12, 53:19, 56:13,         facia [1] - 26:15          20:23, 22:25, 49:15,                                     36:14, 79:15, 94:25,
                                                                                          13:17, 13:20, 15:18,
     68:1, 76:11, 87:23,          facie [4] - 8:19, 28:8,    63:19, 86:24, 87:6                                       97:6
                                                                                          15:22, 16:1, 16:2,
     94:23, 95:10, 95:17,        84:8, 84:9                   fee [2] - 40:8, 75:11       16:21, 17:6, 18:1,            generate [1] - 76:10
     96:15                        facilitate [1] - 95:17      feedback [1] - 6:20         18:11, 19:2, 19:8,            generating [1] - 76:12
      evident [2] - 17:4, 80:9    fact [23] - 8:4, 18:4,      fees [1] - 33:20            20:22, 23:8, 24:10,           Gerdes [1] - 5:9
      evil [1] - 38:7            24:16, 25:20, 26:8,          fellow [1] - 83:21          27:25, 34:3, 34:4,            GERDES [1] - 2:3
      exact [1] - 28:22          27:2, 27:18, 27:23,                                      63:25, 64:11, 64:24,          Geyerman [4] - 5:23,
                                                              felt [1] - 92:10
                                 28:2, 28:5, 35:14,                                       66:3, 87:18, 90:11          7:1, 14:1, 14:5
      exactly [5] - 53:4,                                     few [2] - 9:10, 96:1
                                 38:22, 39:16, 43:2,                                       four-level [3] - 19:2,       GEYERMAN [25] -
     57:20, 61:20, 74:5,                                      fewer [6] - 18:15, 19:6,
                                 51:6, 70:23, 72:1, 73:9,                                 63:25, 66:3                 2:15, 5:22, 6:25, 9:22,
     88:18                                                   19:9, 24:11, 66:7, 90:2
                                 76:20, 77:5, 84:1,                                        fourth [1] - 24:23         14:25, 16:10, 16:16,
      examining [1] - 51:11                                   field [1] - 73:19
                                 85:24, 97:11                                                                         18:7, 23:25, 24:21,
      example [12] - 36:20,                                   filed [2] - 7:10, 41:24      Franklin [1] - 1:24
                                  factor [1] - 36:7                                                                   25:8, 25:15, 25:17,
     50:12, 51:5, 55:24,                                      files [1] - 41:24            frankly [9] - 17:4,
                                  facts [11] - 16:11,                                     19:19, 33:7, 37:19,         27:8, 45:13, 46:3,
     64:24, 65:4, 65:15,                                      final [5] - 7:14, 26:9,
                                 28:13, 43:16, 71:9,                                      80:8, 80:20, 87:18,         79:24, 83:5, 84:6,
     69:3, 69:8, 76:16,                                      78:8, 78:24, 78:25
                                 72:4, 73:10, 76:6,                                       92:9, 94:5                  85:12, 88:1, 88:10,
     86:13, 86:23                                             finally [2] - 50:2, 91:25
                                 81:15, 81:18, 81:19,                                                                 88:20, 97:3, 97:25
      examples [7] - 11:13,                                   financial [3] - 31:9,        Fraud [3] - 8:23, 9:1,
                                 85:19                                                                                  ggeyerman@wc.com
     11:16, 12:2, 50:23,                                     32:1, 72:1                   29:6
                                  factual [1] - 47:19                                                                 [1] - 2:17
     62:7, 63:2, 86:22                                        findings [1] - 78:8          fraud [12] - 9:1, 11:24,
                                  fail [1] - 18:22                                        23:4, 32:3, 35:5, 36:19,      given [5] - 8:11, 23:13,
      exceed [2] - 50:3, 61:3                                 fine [5] - 4:17, 4:21,
                                  fails [1] - 30:10                                       37:12, 48:2, 60:14,         23:14, 73:3, 92:10
      except [1] - 45:25                                     5:11, 6:3, 39:24
                                  fair [7] - 27:21, 48:17,                                71:6, 71:25                   governing [1] - 11:8
      excessive [1] - 69:9                                    first [19] - 4:10, 8:8,
                                 48:19, 50:15, 79:10,                                      fraudulent [1] - 8:19        government [84] -
      exchange [1] - 31:9                                    10:18, 11:11, 13:6,
                                 79:11, 82:18                                              Frazier [1] - 15:11        7:19, 10:4, 10:20,
      exclusively [1] - 59:7                                 15:1, 19:10, 19:22,
                                  fairly [1] - 14:16                                       frequency [2] - 50:1,      11:15, 12:5, 12:14,
      excuse [3] - 14:14,                                    30:9, 31:6, 33:19,
                                  falls [1] - 20:17                                       61:2                        13:10, 13:23, 14:6,
     66:16, 83:2                                             43:23, 64:15, 65:19,
                                  Falls [11] - 1:15, 1:16,                                                            15:8, 16:6, 16:18, 18:9,
      exist [2] - 22:19, 37:5                                69:23, 75:17, 79:12,          frequently [1] - 16:8
                                 2:23, 3:3, 3:8, 7:5, 7:9,                                                            20:7, 21:22, 26:25,
      existed [1] - 37:4                                     86:11, 92:8                   front [1] - 44:20
                                 14:11, 14:15, 54:16,                                                                 28:16, 30:2, 30:23,
      exists [1] - 20:15                                      first's [1] - 31:10          front-page [1] - 44:20
                                 73:12                                                                                31:10, 31:12, 31:16,
      expansive [1] - 60:9                                    first-name [1] - 79:12       fronts [1] - 34:13
                                  False [14] - 7:20, 8:17,                                                            31:21, 32:11, 35:1,
      expert [6] - 37:21,                                     fitting [1] - 80:2           full [4] - 23:14, 25:5,
                                 10:10, 11:17, 12:19,                                                                 35:19, 36:8, 36:11,
     60:20, 62:15, 68:8, 68:9                                 five [9] - 15:21, 17:7,     79:19, 87:17
                                 15:14, 22:25, 31:3,                                                                  37:14, 37:16, 38:6,
      experts [5] - 68:22,                                   26:21, 59:25, 60:3,           fundamentally [1] -
                                 43:9, 47:25, 69:23,                                                                  38:17, 39:3, 39:11,
     72:8, 90:7, 96:13, 96:19                                62:4, 85:15, 86:3            71:9
                                 70:16, 80:14, 83:9                                                                   39:12, 40:19, 40:23,
      explain [1] - 32:5                                      five-level [2] - 59:25,      furnished [1] - 50:1
                                  false [15] - 8:19, 10:1,                                                            40:24, 41:3, 41:5, 41:8,
      explanation [1] - 83:25                                62:4                          furthermore [1] - 76:3
                                 11:13, 11:18, 12:2,                                                                  41:10, 41:12, 41:13,
      explicitly [1] - 36:16                                  fleshed [1] - 86:8           furtive [2] - 53:23,
                                 17:9, 26:14, 41:10,                                                                  41:25, 42:6, 42:20,
      exponentially [1] -                                     flip [3] - 15:20, 17:24,    56:18
                                 49:15, 49:16, 50:23,                                                                 42:25, 43:5, 43:15,
     18:6                                                    35:24                         fused [1] - 24:10          43:19, 43:22, 44:13,
                                 50:25, 70:12, 70:13,
      expose [2] - 42:18,                                     Florida [1] - 21:7           fusing [1] - 16:1          44:18, 44:24, 45:7,
                                 70:15
     42:19                                                    flowed [1] - 52:20           fusion [11] - 17:5,        45:12, 45:13, 45:22,
                                  falsity [6] - 8:22,
      expressed [1] - 29:23                                   focus [1] - 85:4            17:22, 19:2, 19:6, 19:8,    46:22, 53:15, 57:11,
                                 69:23, 69:24, 70:11,
      expressly [1] - 52:15                                   focused [1] - 40:13         59:25, 62:4, 63:25,         57:17, 62:21, 65:14,
                                 75:17, 92:13
      extended [1] - 66:10                                    focuses [1] - 31:25         66:3, 66:11, 91:3           67:13, 67:18, 68:23,
                                  familiar [3] - 42:4,
      extensive [7] - 54:2,                                   folks [3] - 77:23, 78:3,     fusions [3] - 59:8,        73:9, 80:4, 80:21,
                                 79:15, 95:2



                                               SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 106 of 115 PageID #: 1052
                                                                                                                                                 7


     80:23, 81:16, 82:9,          Harin [1] - 5:2             holistic [2] - 24:13,       identifiable [1] - 22:18    incremental [1] - 91:2
     85:16, 86:9, 86:11,          HARIN [1] - 1:22           25:19                        identified [5] - 14:4,      indeed [1] - 31:19
     86:14, 88:3, 94:3, 96:8,     Harin.C.Song@usdoj          Holland [2] - 5:13,        14:7, 14:9, 23:11, 30:7      independence [1] -
     97:16                      .gov [1] - 1:25              5:15                         identify [3] - 6:23,       32:25
      government's [17] -         harm [7] - 43:2, 53:5,      HOLLAND [2] - 2:6,         16:18, 47:3                  independent [11] - 8:7,
     7:25, 8:22, 10:24,         59:13, 61:25, 62:5,          5:14                         illegal [2] - 33:10,       9:15, 9:23, 10:13,
     10:25, 12:3, 29:22,        62:6, 67:8                    home [2] - 17:23,          42:22                       18:24, 45:9, 60:19,
     29:23, 31:19, 37:3,          havoc [1] - 37:19          21:21                        illness [1] - 49:12        60:22, 62:16, 86:6,
     43:6, 60:20, 61:21,          Health [2] - 28:21, 81:5    Hon [1] - 4:2               illusion [1] - 93:17       92:15
     62:15, 65:8, 67:18,          health [1] - 14:2           honest [1] - 58:24          imagine [2] - 68:20,        independently [2] -
     91:7, 97:11                  healthcare [4] - 7:24,      honestly [4] - 20:7,       96:22                       9:5, 32:23
      GRAHAM [20] - 2:18,       15:23, 36:4, 49:15           71:6, 71:25, 72:5            immediately [1] -           indicate [1] - 43:16
     6:2, 9:20, 29:17, 30:21,     hear [13] - 4:12, 4:17,     Honor [77] - 4:15, 4:19,   89:20                        indicates [2] - 11:20,
     33:4, 33:18, 34:4,         4:21, 5:4, 5:10, 6:3,        4:22, 5:10, 5:14, 5:17,      imperative [1] - 50:11     87:24
     34:10, 35:11, 35:17,       25:9, 45:11, 46:25,          5:22, 6:2, 6:6, 6:13,        impermissible [1] -         indications [1] - 68:12
     39:25, 40:3, 41:9,         47:3, 60:12, 79:22,          6:15, 6:25, 8:15, 9:6,      84:13                        indicatives [1] - 38:18
     41:22, 42:5, 42:13,        93:25                        12:21, 13:25, 14:21,         implant [1] - 69:11         indicia [12] - 11:19,
     44:3, 44:10, 92:21           hearing [4] - 9:7, 46:7,   14:25, 16:10, 16:17,         implanted [2] - 18:15,     51:1, 51:10, 57:6, 57:9,
      Graham [5] - 5:25,        46:20, 99:15                 16:19, 17:23, 20:4,         76:13                       57:19, 61:12, 63:7,
     8:13, 29:9, 29:18, 92:19     Hearing [2] - 99:10,       24:1, 24:4, 29:1, 29:8,      implants [6] - 18:13,      63:21, 65:10, 75:21
      Graham's [1] - 80:19      99:13                        29:10, 29:17, 30:21,        18:16, 19:13, 19:15,         indiscernible [4] -
      GRANT [1] - 2:15            HEARING [3] - 1:5,         32:2, 33:18, 34:12,         20:1, 20:13                 33:23, 41:24, 90:12,
      Grant [2] - 7:1, 92:21    1:9, 1:12                    35:11, 36:10, 37:25,         Implicit [1] - 32:21       90:23
      grant [1] - 5:23            heart [1] - 21:24          38:9, 39:25, 40:4,           imply [2] - 85:20,          indiscernible) [1] -
      granted [1] - 10:14         Heart [2] - 21:25, 22:11   40:15, 41:9, 41:22,         88:21                       86:4
      gravamen [1] - 32:3         heightened [3] - 9:2,      42:8, 42:13, 43:6, 44:3,     important [7] - 20:4,       individual [3] - 14:8,
      great [1] - 93:15         30:22, 38:5                  44:10, 44:12, 45:3,         54:1, 58:13, 63:6,          15:7, 18:3
      greed [1] - 61:22           held [4] - 31:17, 71:7,    45:13, 45:17, 45:18,        64:23, 67:5, 69:10           individual's [1] - 14:9
      Greenbelt [2] - 2:8,      71:25, 72:5                  47:1, 47:3, 49:3, 52:8,      importantly [1] - 67:12     individuals [1] - 23:12
     2:11                         help [2] - 60:13, 94:1     54:4, 57:20, 58:13,          impossible [1] - 28:17      induce [1] - 32:19
      GREEWALD [2] - 2:7,         HELP [2] - 3:10, 99:20     60:16, 69:16, 74:22,         impression [1] - 13:15      inducement [3] -
     2:10                         Help [2] - 99:6, 99:19     76:3, 79:21, 79:24,          improperly [1] - 32:15     31:25, 32:4, 34:20
      ground [7] - 11:12,         helped [1] - 22:5          83:6, 84:6, 85:23,           IN [1] - 1:12               industry [2] - 37:20,
     26:9, 30:16, 30:21,                                     86:17, 86:19, 87:1,                                     57:15
                                  helpful [3] - 62:11,                                    inadequate [2] - 11:6,
     31:1, 36:25, 92:15                                      87:9, 88:1, 91:13,                                       infer [2] - 77:11, 84:17
                                71:3, 77:5                                               12:18
      grounds [7] - 8:7,                                     92:23, 97:3, 97:25                                       inference [5] - 27:21,
                                  HEREBY [1] - 99:9                                       inappropriate [5] -
     9:24, 10:13, 29:3, 38:1,                                 Honor's [3] - 68:16,                                   44:14, 51:1, 72:3, 77:22
                                  herein [1] - 97:19                                     13:12, 14:13, 82:6,
     44:11, 87:12                                            80:8, 86:7                                               inferences [3] - 28:12,
                                  HHS [5] - 31:18, 35:4,                                 85:8, 85:11
      guess [6] - 16:16,                                      HONORABLE [1] -                                        78:22, 87:5
                                42:9, 43:16, 44:21                                        incentive [2] - 33:2,
     28:16, 50:6, 70:8,                                      1:10                                                     information [10] -
                                  hide [1] - 20:19                                       72:2
     71:13, 72:19                                             hospital [5] - 22:13,                                  14:2, 39:3, 40:9, 41:14,
                                  high [6] - 27:4, 27:19,                                 incentives [2] - 31:9,
      guessing [2] - 22:24,                                  45:23, 57:15, 61:18,                                    41:17, 49:8, 49:20,
                                27:22, 58:6, 63:12, 90:5                                 32:1
     88:5                                                    83:23                                                   61:10, 69:4, 87:3
                                  high-end [1] - 58:6                                     incentivized [1] - 73:6
      guidance [3] - 31:18,                                   Hospital [2] - 11:23,                                   infringer [1] - 28:21
                                  higher [1] - 83:8                                       incident [1] - 70:9
     35:4, 81:4                                              54:16                                                    injury [1] - 49:12
                                  highest [1] - 83:12                                     include [1] - 92:2
      guideline [4] - 22:1,                                   hospitals [1] - 38:15                                   innovate [1] - 74:24
                                  highlighted [1] - 50:18                                 included [2] - 66:7,
     22:12, 22:14                                             hours [1] - 9:7                                         innovated [1] - 54:5
                                  highly [2] - 21:12,                                    96:12
      guidelines [1] - 57:15                                  HSS [1] - 39:4                                          innovation [3] - 73:2,
                                21:17                                                     includes [3] - 49:25,
                                                              hum [2] - 48:22, 96:25                                 73:19, 74:1
                                  HIM [2] - 3:10, 99:20                                  57:2
                H                                             Human [1] - 81:5                                        inserting [1] - 75:9
                                  himself [9] - 18:21,                                    including [3] - 52:12,
                                                              hundred [3] - 45:23,                                    insofar [1] - 89:16
                                26:11, 31:14, 35:14,                                     52:13, 77:14
                                                             46:2, 63:10                                              Inspector [1] - 39:4
      HAGEN [3] - 3:2, 6:13,    40:7, 54:6, 54:14, 75:5,                                  inclusive [1] - 99:12
                                                              hypothetical [3] -                                      instance [12] - 51:13,
     6:15                       78:3                                                      income [3] - 59:5,
                                                             33:24, 40:14, 75:3                                      54:5, 59:24, 60:2, 62:2,
      Hagen [2] - 6:10, 6:13      hip [2] - 58:20                                        76:10, 76:12
                                                              hypothetically [2] -                                   64:1, 65:12, 67:7,
      hallmarks [1] - 36:19       HIPAA [1] - 14:2                                        incompatible [1] -
                                                             69:17, 69:19                                            68:17, 73:11, 95:9
                                  history [2] - 67:10,                                   71:9
      hand [2] - 43:23, 46:10
                                68:12                                                     incorrect [2] - 67:3,       instances [4] - 55:12,
      handed [1] - 30:7
                                  hit [1] - 9:20                         I               71:17                       55:13, 63:12, 70:22
      handle [1] - 8:14
                                  hits [1] - 21:21                                        increase [1] - 62:6         instead [4] - 19:8,
      happy [4] - 45:16,
                                  hold [2] - 4:24             idea [2] - 32:22, 63:20     increased [2] - 18:6,      23:9, 24:11, 95:21
     86:18, 90:15, 93:12
                                  holding [1] - 43:20         identical [1] - 56:9       57:24                        institutions [1] - 7:6
      hard [2] - 74:7, 96:10



                                              SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 107 of 115 PageID #: 1053
                                                                                                                                                  8


      instructive [1] - 35:3     47:24, 72:7, 72:8, 74:6,     keyed [1] - 29:14           larger [1] - 63:20          86:1
      insufficiencies [1] -      86:19, 86:25, 89:11,         kick [1] - 44:5             last [7] - 11:22, 58:2,      licensed [1] - 37:5
     20:20                       92:9, 95:14, 97:4            kickback [39] - 8:10,      89:5, 89:25, 91:5, 95:1,      licensee [1] - 54:23
      insufficient [3] - 10:9,    issued [3] - 39:6,         8:14, 9:14, 18:10,          96:9                          licensing [1] - 42:17
     11:3, 92:7                  41:14, 42:9                 18:22, 19:15, 19:22,         law [13] - 10:7, 20:14,      Life [3] - 64:1, 64:3,
      insurance [2] - 13:23,      issues [6] - 17:15,        29:10, 29:20, 30:10,        30:10, 38:4, 50:14,          84:25
     22:6                        41:25, 46:20, 46:21,        31:7, 32:13, 32:23,         51:5, 70:14, 71:1,            light [1] - 94:5
      intended [2] - 8:24,       47:12, 74:8                 33:7, 38:1, 39:15, 43:4,    71:19, 83:8, 83:11,           lightly [1] - 39:10
     38:7                         itemizes [1] - 61:2        43:8, 43:24, 45:4, 45:5,    86:18                         likely [3] - 7:8, 14:19,
      intending [1] - 53:6        items [3] - 49:11,         45:9, 54:19, 55:23,          lawful [1] - 38:23          75:25
      intent [3] - 27:6, 88:21   58:10, 74:22                57:2, 69:21, 75:25,          LAWRENCE [2] - 1:10,         likewise [1] - 46:21
      intentionally [1] -         itself [4] - 31:22,        78:20, 78:23, 80:12,        4:2                           limitations [1] - 94:24
     14:25                       62:24, 62:25, 83:10         80:14, 80:18, 81:3,          laws [2] - 36:4, 54:19       limiting [1] - 26:2
      intercede [1] - 41:6        Ivy [2] - 2:7, 2:11        81:17, 82:1, 82:9,           lawsuit [3] - 7:10,          line [10] - 8:1, 11:24,
      interest [9] - 7:13,                                   85:21, 86:6, 94:7           69:20, 78:12                 13:24, 24:1, 25:18,
     19:17, 35:21, 51:18,                    J                Kickback [13] - 19:20,      lawyer [1] - 85:11          68:11, 70:7, 73:1, 73:21
     59:12, 59:14, 60:4,                                     30:4, 30:12, 31:7,           lawyers [3] - 42:11,         lines [3] - 20:8, 51:12,
     61:14, 63:14                                            41:16, 48:4, 53:6, 70:1,    42:13, 95:6                  51:14
                                   Jay [2] - 5:13, 5:15      80:24, 81:7, 83:7,
      interested [3] - 8:12,                                                              lay [3] - 62:12, 68:2,       listed [2] - 12:25, 63:2
                                   JAY [1] - 2:6             84:10, 93:8
     46:20, 48:6                                                                         68:7                          listen [1] - 6:18
                                   Jayne [1] - 38:5           kickbacks [11] - 7:22,
      interests [2] - 63:5,                                                               lays [1] - 12:23             lists [1] - 9:14
                                   jeez [1] - 84:17          29:16, 32:7, 51:19,
     76:12                                                                                lead [5] - 6:23, 44:25,      litigation [3] - 50:9,
                                   Jesse [1] - 74:11         53:20, 75:16, 77:10,        51:1, 72:3, 85:3
      intermixed [1] - 90:17                                                                                          62:19, 70:24
                                   jholland@jgllaw.com       77:12, 77:14, 77:18,         leading [1] - 78:23
      internal [8] - 22:14,                                                                                            lived [2] - 81:9, 84:12
                                 [1] - 2:9                   77:21
     59:17, 59:23, 62:4,                                                                  leads [3] - 27:20,           LLC [2] - 3:5, 56:9
     62:12, 64:25, 78:9,           job [1] - 42:23            kicks [1] - 31:14          77:22, 78:18                  LLP [6] - 2:3, 2:15,
     78:17                         joined [1] - 7:12          kind [5] - 22:18, 27:5,     learnings [1] - 78:2        2:19, 2:22, 3:2, 3:7
      internally [1] - 59:25       joint [1] - 58:21         40:16, 44:17, 46:7           least [12] - 25:5, 35:15,    local [1] - 6:4
      interpretation [2] -         JOSEPH [2] - 2:7, 2:10     kinds [1] - 40:9           51:8, 57:7, 62:2, 63:24,      locking [1] - 73:8
     68:7, 70:11                   Joshi [4] - 11:20,         knowing [5] - 26:14,       68:17, 69:4, 76:16,           lodged [1] - 21:20
      interrupt [2] - 92:24,     50:15, 51:4, 86:15          76:6, 83:7, 83:10, 84:10    87:17, 95:14, 96:14           look [19] - 12:10,
     93:2                          Judge [4] - 4:2, 4:7,      knowingly [2] - 8:20,       leave [2] - 13:15, 79:3     17:12, 20:4, 21:22,
      intervene [3] - 41:11,     50:22, 96:10                30:24                        led [1] - 43:1              25:5, 34:19, 35:4,
     41:12, 42:2                   judge [1] - 28:9           knowledge [6] - 11:18,      left [2] - 80:12, 87:6      41:18, 57:19, 82:21,
      intervened [1] - 7:13        JUDGE [1] - 1:11          12:7, 31:15, 76:24,          legal [7] - 8:3, 10:24,     88:6, 88:25, 89:7,
      intervention [2] - 47:9,     Judge's [1] - 68:25       78:13, 79:1                 11:8, 11:11, 20:3, 20:5,     91:11, 91:23, 93:22,
     47:16                         judgment [16] - 16:15,     known [1] - 81:11          86:2                         94:3, 96:7
      invention [1] - 74:25      23:5, 44:8, 48:19,           knows [3] - 71:9,           legally [1] - 23:9           looking [9] - 32:6,
      investigated [4] -         49:19, 53:5, 71:5,          74:24                        legitimate [1] - 74:1       64:8, 65:17, 65:20,
     33:21, 39:6, 44:22, 45:6    71:11, 76:4, 82:17,                                      lengthy [1] - 60:8          78:21, 82:16, 82:17,
      investigation [13] -       82:18, 83:2, 83:3, 84:5,                L                less [2] - 13:12, 48:11     94:9, 97:18
     16:11, 33:22, 38:24,        91:17, 94:16
                                                                                          letter [3] - 79:18,          loosely [1] - 27:2
     39:12, 42:1, 42:7, 43:7,      judgments [2] - 22:24,
                                                              LAAKE [2] - 2:7, 2:10      90:15, 97:18                  lose [1] - 96:4
     81:10, 81:21, 82:6,         70:13
                                                              laboratory [1] - 37:4       level [14] - 15:19, 19:2,    lost [3] - 6:16, 9:19,
     84:12, 85:5                   JULY [1] - 1:6
                                                                                         21:16, 23:5, 27:4, 59:7,     47:10
                                   July [2] - 4:1, 99:13      labs [1] - 37:5
      investments [2] -                                                                  59:15, 59:25, 62:4,           Lovrien [2] - 6:7, 6:9
                                   juror [1] - 91:19          lack [11] - 11:3, 11:6,
     36:15, 37:3                                                                         63:25, 66:3, 78:4,            LOVRIEN [1] - 2:22
                                   jury [13] - 27:1, 76:8,   17:14, 20:15, 21:1,
      investors [2] - 77:9,                                                              87:15, 90:13
                                 76:14, 76:18, 83:16,        22:10, 23:6, 90:4, 90:8,
     92:3                                                                                 leveling [1] - 95:24                   M
                                 83:20, 91:10, 91:18,        90:20, 92:12
      involve [2] - 16:1,                                                                 levels [19] - 16:2, 17:5,
                                 95:6, 95:15, 95:19,          lacking [2] - 32:18,
     94:23                                                                               17:21, 19:6, 19:8, 23:8,
                                 95:21, 95:22                32:25                                                     ma'am [1] - 64:7
      involved [9] - 35:15,                                                              24:11, 61:6, 61:8,
                                   Justice [3] - 1:23,        Landon [4] - 6:5, 6:6,                                   major [2] - 14:16,
     42:6, 65:8, 69:11, 72:9,                                                            61:16, 64:19, 64:20,
                                 7:12, 81:6                  6:9, 6:20                                                14:17
     72:22, 73:14, 77:19,                                                                66:7, 72:6, 89:10,
                                   justification [4] -        LANDON [3] - 3:6, 6:6,                                   majority [1] - 51:16
     96:13                                                                               89:11, 90:2, 91:3
                                 20:22, 21:3, 90:9, 90:14    6:12                                                      maker [2] - 71:7, 71:25
      involves [1] - 62:25                                                                liability [14] - 7:21,
                                                              Lane [2] - 2:7, 2:11                                     malpractice [4] - 8:25,
      Iqbal [1] - 36:20                                                                  17:9, 18:8, 19:15,
                                                              language [6] - 63:24,
      irrelevant [1] - 15:13                 K                                           19:16, 21:1, 30:6,           23:2, 29:5, 60:12
                                                             66:2, 68:19, 68:22,                                       Management [1] -
      issue [18] - 6:18, 13:4,                                                           40:17, 43:4, 43:24,
                                                             88:2, 89:4                                               28:21
     15:1, 17:17, 36:13,          keep [5] - 50:5, 82:7,                                 45:1, 71:6, 71:24, 80:10
                                                              large [5] - 45:4, 57:13,                                 manifestation [1] -
     37:13, 43:14, 45:8,         84:14, 90:19, 95:10                                      license [2] - 85:13,
                                                             59:7, 59:15, 77:14                                       11:25


                                               SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 108 of 115 PageID #: 1054
                                                                                                                                             9


      manner [1] - 82:21         17:12, 17:14, 17:16,        mentioned [1] - 50:18     11:2, 11:7, 16:14, 28:4,
                                                                                                                             N
      manufactured [2] -         18:20, 20:9, 20:15,         mere [2] - 39:16, 83:10   28:20, 42:8, 43:12,
     18:20, 81:12                20:21, 21:2, 21:16,         messenger [1] - 34:11     44:8, 44:9, 45:21, 47:8,
      manufactures [2] -         22:10, 22:15, 23:1,         met [3] - 29:6, 47:17,    47:15, 82:18, 83:1,         N.W [2] - 2:16, 2:19
     52:22, 85:5                 23:5, 23:6, 24:25, 25:5,   69:6                       84:4, 90:11, 91:1,          name [14] - 14:9, 15:1,
      map [1] - 79:25            25:12, 26:4, 26:6,          mic [1] - 6:21            91:16, 91:21, 92:16,       15:4, 19:1, 23:18,
      market [2] - 54:6, 55:3    26:10, 26:22, 28:4,         middle [3] - 73:16,       94:7                       23:21, 24:18, 37:4,
      markup [1] - 73:10         28:19, 29:4, 29:5,         74:13, 93:8                 Motions [2] - 99:10,      44:14, 65:15, 79:12,
      married [1] - 36:1         29:13, 29:24, 31:11,        Middle [1] - 21:7         99:13                      79:14, 79:19
      mass [1] - 80:6            31:14, 31:23, 34:25,        Midwest [1] - 37:23        MOTIONS [2] - 1:5, 1:9     named [1] - 69:4
      material [2] - 8:22,       37:17, 37:19, 48:3,         might [10] - 12:21,        motions [1] - 91:11        names [6] - 14:1, 14:3,
     86:17                       48:6, 48:10, 48:18,        16:24, 25:22, 38:20,        motivated [4] - 55:3,     14:5, 14:13, 15:2, 23:14
      materiality [6] - 31:2,    48:19, 49:6, 49:9,         39:9, 39:10, 81:23,        55:4, 61:21, 61:22          Nannis [2] - 5:16, 5:18
     43:3, 43:10, 43:21,         49:19, 50:2, 50:3, 50:9,   85:1, 95:13                 motivating [1] - 65:5      NANNIS [2] - 2:10,
     44:11, 44:14                53:5, 53:17, 57:3,          migraines [2] - 22:6,      move [1] - 88:11          5:17
      matter [15] - 15:17,       60:12, 61:4, 62:16,        22:7                        moved [1] - 7:17           nationally [1] - 7:7
     17:7, 17:15, 17:19,         62:22, 66:21, 68:11,        mind [10] - 50:6, 55:8,    moving [1] - 11:11         native [1] - 7:6
     20:6, 20:12, 20:23,         69:18, 70:12, 70:15,       71:23, 72:2, 83:22,         MR [49] - 5:8, 5:14,       nature [5] - 17:25,
     21:5, 24:8, 30:9, 30:12,    70:19, 70:22, 71:5,        84:2, 85:21, 90:19,        5:22, 6:2, 6:6, 6:12,      31:6, 43:4, 87:14, 90:12
     38:21, 39:6, 47:19,         71:11, 72:9, 73:19,        92:24                      6:13, 6:15, 6:25, 9:20,     nearly [2] - 45:8, 56:9
     62:17                       75:15, 75:17, 75:24,        mine [1] - 6:16           9:22, 14:25, 16:10,         necessarily [2] -
      matters [3] - 47:24,       76:4, 78:19, 79:3, 79:4,    Minnesota [1] - 14:18     16:16, 18:7, 23:25,        19:16, 75:15
     61:23, 82:3                 80:11, 80:25, 82:12,                                  24:21, 25:8, 25:15,         necessary [21] - 13:13,
                                                             minute [18] - 4:24,
      MAY [1] - 2:3              86:7, 86:10, 87:13,                                   25:17, 27:8, 29:17,        13:17, 21:10, 22:20,
                                                            16:13, 23:16, 25:10,
                                 88:5, 88:14, 88:18,                                   30:21, 33:4, 33:18,        26:23, 27:4, 28:23,
      Mayo [1] - 14:18                                      26:18, 39:21, 41:1,
                                 90:5, 90:8, 90:9, 90:10,                              34:4, 34:10, 35:11,        28:25, 31:3, 47:17,
      McFarland [2] - 21:7,                                 82:14, 83:14, 83:15,
                                 90:14, 90:21, 90:22,                                  35:17, 39:25, 40:3,        49:11, 49:16, 49:24,
     28:20                                                  85:10, 87:19, 88:9
                                 90:25, 92:3, 93:7,                                    41:9, 41:22, 42:5,         60:9, 60:25, 67:9,
      MD [4] - 2:2, 2:8, 2:11,                               misconduct [1] - 40:11
                                 93:23, 94:6, 94:11,                                   42:13, 44:3, 44:10,        67:22, 68:19, 72:6,
     2:14                                                    misguided [1] - 7:10
                                 94:13, 94:21, 96:11,                                  45:13, 46:3, 79:24,        76:20, 77:15
      mean [6] - 38:21,                                      misreading [1] - 68:3
                                 96:12, 96:13, 97:9,                                   83:5, 84:6, 85:12, 88:1,    necessity [63] - 8:12,
     48:13, 66:24, 89:4,                                     misrepresent [1] -
                                 97:10                                                 88:10, 88:20, 92:21,       9:17, 9:18, 9:23, 10:1,
     93:2, 95:16                                            22:7
                                  MEDICAL [1] - 3:5                                    97:3, 97:25                10:15, 11:3, 11:7,
      meaning [4] - 10:1,                                    mistake [1] - 45:16
                                  medically [34] - 10:2,                                MS [37] - 4:15, 4:19,     12:19, 13:5, 17:12,
     10:10, 60:8, 67:20                                      Misty [1] - 34:6
                                 10:7, 10:12, 12:4,                                    4:22, 5:2, 5:17, 13:25,    17:14, 20:9, 20:16,
      meaningful [1] - 97:5                                  misuse [1] - 28:14
                                 12:16, 13:12, 13:16,                                  14:8, 14:21, 47:1, 47:5,   21:2, 21:17, 22:10,
      means [7] - 27:14,                                     mix [1] - 78:21
                                 15:15, 17:2, 17:11,                                   47:13, 48:13, 48:17,       23:6, 24:25, 26:6,
     38:6, 68:2, 88:5, 88:18,                                moment [8] - 35:24,
                                 18:12, 18:25, 19:12,                                  48:24, 49:3, 60:15,        26:10, 28:4, 28:19,
     90:3, 90:8                                             47:10, 48:9, 60:10,
                                 21:9, 22:20, 23:9, 26:8,                              64:10, 65:19, 67:1,        29:4, 29:14, 48:4, 48:6,
      meant [2] - 23:1, 23:2                                60:11, 68:6, 82:12,
                                 26:12, 26:16, 27:3,                                   68:4, 68:6, 69:21, 70:4,   48:10, 49:6, 49:9, 50:9,
      measure [1] - 22:22                                   86:10
                                 27:24, 28:23, 28:25,                                  72:11, 72:25, 75:14,       53:17, 57:3, 62:16,
      measures [2] - 27:17,                                  monetary [1] - 69:12
                                 49:16, 60:21, 67:21,                                  76:3, 79:21, 92:23,        69:19, 70:12, 70:19,
     27:19                                                   money [18] - 33:14,
                                 75:10, 76:17, 77:1,                                   93:2, 93:6, 93:19,         70:22, 75:15, 75:18,
      Medicaid [1] - 49:10                                  36:18, 52:15, 52:20,
                                 78:23, 79:1, 80:15,                                   96:10, 96:18, 96:21,       75:25, 79:3, 79:5,
      Medical [42] - 20:11,      87:11, 87:15               53:21, 54:14, 55:19,
                                                                                       97:17, 97:22               80:11, 82:13, 86:7,
     30:15, 36:3, 37:9,           Medicare [9] - 32:3,      55:20, 59:15, 61:22,
                                                                                        multi [1] - 78:4          86:11, 87:13, 90:5,
     38:25, 39:2, 51:20,                                    63:7, 73:5, 74:3, 74:4,
                                 39:5, 49:10, 53:2,                                     multi-level [1] - 78:4    90:8, 90:21, 92:12,
     52:3, 52:9, 52:20,                                     75:8, 76:21, 77:24,
                                 63:19, 65:22, 67:14,                                   multiple [7] - 16:2,      93:7, 93:23, 94:6,
     52:22, 52:25, 53:1,                                    83:24
                                 69:10, 75:19                                          36:15, 59:7, 59:15,        94:11, 94:13, 94:21,
     53:12, 53:21, 54:13,                                    month [1] - 96:23
                                  medication [2] - 21:13,                              85:18, 97:6                96:11, 96:12, 96:21,
     54:25, 55:9, 55:14,                                     moot [1] - 10:22
                                 21:15                                                  multiple-level [2] -      97:9, 97:10
     55:15, 55:18, 56:2,                                     morality [4] - 66:23,
                                  medications [1] - 21:9                               59:7, 59:15                 neck [1] - 66:6
     56:3, 56:4, 56:7, 56:15,                               66:24, 88:16, 88:19
                                  meet [1] - 91:14                                      must [3] - 30:23,          need [15] - 12:1, 12:9,
     60:4, 63:16, 69:11,                                     morbidity [4] - 66:22,
                                  meeting [1] - 75:5                                   49:24, 51:4                21:3, 34:21, 50:3,
     73:13, 73:14, 74:12,                                   66:24, 88:16, 88:19
                                  meets [2] - 50:2, 61:3                                mute [1] - 6:21           52:23, 52:24, 53:1,
     77:17, 77:21, 81:11,                                    morning [2] - 30:8,
                                  Megan [2] - 4:16, 47:2                                muted [1] - 9:20          60:9, 61:4, 70:6, 75:20,
     81:12, 84:14, 84:16,                                   95:3
                                  MEGHAN [1] - 1:15                                     myopathy [2] - 68:2,      86:1, 90:19, 96:2
     84:19, 85:5, 85:7                                       most [7] - 7:8, 8:11,
                                  meghan.roche@                                        87:24                       needed [1] - 10:10
      medical [118] - 7:3,                                  12:21, 37:22, 62:14,
                                 usdoj.gov [1] - 1:17                                                              needs [1] - 49:5
     7:5, 7:17, 8:12, 8:25,                                 64:24, 73:17
                                  Memorial [1] - 11:23                                                             negligent [1] - 60:17
     9:17, 9:18, 9:23, 10:1,                                 mostly [1] - 66:6
     10:15, 11:3, 11:7,           mens [6] - 8:21, 30:22,                                                          negotiate [1] - 54:12
                                                             motion [23] - 6:23,
     12:19, 13:5, 14:16,         38:5, 38:9, 83:9, 83:12                                                           negotiating [1] - 40:24



                                              SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 109 of 115 PageID #: 1055
                                                                                                                                            10


      negotiation [1] - 54:9      novel [3] - 30:5, 31:13,   32:11, 32:14, 32:25,         outset [3] - 10:18,       91:22
      neurologic [2] - 67:25,    37:18                       33:8, 34:2, 34:4, 34:13,    11:10, 29:21                PALIN [1] - 76:5
     87:23                        number [23] - 10:5,        35:8, 35:9, 35:12,           outside [1] - 73:13        pandemic [1] - 95:20
      neurological [1] -         12:25, 16:5, 16:12,         35:18, 35:19, 36:1,          overhead [2] - 72:16,      papers [1] - 45:17
     87:21                       18:7, 20:18, 20:20,         36:5, 36:15, 37:22,         75:5                        paperwork [1] - 66:9
      neurosurgeon [5] -         23:11, 24:11, 33:7,         40:4, 40:6, 43:12,           overlap [1] - 63:13        paragraph [14] - 14:22,
     7:8, 52:14, 58:4, 58:14,    42:8, 45:20, 48:20,         45:23, 50:4, 57:7,           overlapping [1] -         59:3, 60:7, 65:17,
     58:23                       52:12, 57:13, 59:7,         58:14, 59:13, 59:24,        58:15                      65:21, 67:5, 67:13,
      neurosurgeons [1] -        59:15, 79:10, 79:11,        61:2, 61:3, 62:1, 62:7,      overly [1] - 75:18        67:17, 87:20, 88:6,
     58:5                        80:23, 83:6, 83:12,         63:24, 64:15, 64:25,         overprescribing [1] -     88:7, 89:8, 89:20
      neurosurgery [1] -         87:14                       68:6, 68:17, 72:18,         19:21                       paragraphs [6] - 13:7,
     58:6                         numbers [1] - 14:22        79:14, 80:23, 81:8,          overreach [1] - 39:11     51:17, 54:2, 64:5,
      neurosurgical [1] -                                    83:6, 83:12, 84:9,           overrid [1] - 40:7        64:16, 89:3
     64:21                                   O               84:22, 84:25, 85:3,          overturn [1] - 91:18       paraparesis [1] - 62:2
      never [4] - 24:9, 42:21,                               85:13, 85:19, 86:1,          own [9] - 20:11, 42:11,    pardon [1] - 93:1
     80:23, 81:18                                            86:21, 86:22, 86:23,        54:18, 65:12, 73:6,         Parenthood [1] - 50:20
                                  object [5] - 13:25,        87:6, 87:14, 88:9, 89:3,
      new [3] - 36:14, 56:19,                                                            74:5, 80:24, 82:7, 85:11    PARS [1] - 57:20
                                 14:1, 14:6, 41:7, 57:14     89:16, 91:8, 92:11,
     56:21                                                                                owned [15] - 7:3, 7:17,    parse [1] - 84:21
                                  objection [2] - 14:23,     93:3, 96:4
      news [1] - 44:20                                                                   20:10, 34:25, 35:2,         parsed [1] - 71:12
                                 95:11                        ones [2] - 36:11, 46:22
      next [11] - 4:25, 15:21,                                                           35:6, 35:8, 35:9, 35:22,    part [18] - 6:10, 11:4,
                                  objective [7] - 21:19,      oops [1] - 9:19
     17:24, 50:6, 64:3,                                                                  36:13, 38:15, 44:19,       20:13, 33:21, 33:22,
                                 22:22, 23:7, 24:7, 70:6,     op [1] - 66:10
     67:12, 69:14, 70:4,                                                                 81:11, 81:13, 84:15        40:18, 40:25, 46:3,
                                 70:11, 71:2                  open [2] - 4:6, 14:5
     72:19, 76:23, 89:7                                                                   owner [11] - 29:15,       46:11, 54:3, 57:4,
                                  obscures [1] - 8:2          opening [1] - 35:23
      nexus [2] - 18:18,                                                                 36:1, 36:5, 37:7, 37:16,   62:14, 67:5, 73:17,
                                  obtain [1] - 32:15          operate [5] - 68:3,
     19:24                                                                               38:25, 52:11, 55:10,       76:15, 76:21, 85:6
                                  obvious [1] - 15:25        75:8, 87:25, 89:7, 89:9
      nice [1] - 90:15                                                                   56:10, 81:2, 84:14          participants [1] -
                                  obviously [9] - 23:19,      operating [1] - 18:19
      nine [1] - 78:7                                                                     owners [2] - 36:9,        99:15
                                 25:25, 26:24, 28:9,          operations [1] - 37:12
      nineties [1] - 37:9                                                                59:11                       PARTICIPANTS [1] -
                                 29:13, 38:7, 46:20,          operative [1] - 22:14
      Ninth [2] - 3:11, 99:21                                                             ownership [43] - 8:10,    1:12
                                 60:3, 90:16                  opinion [3] - 50:22,
      no-reasonable-juror-                                                               8:14, 9:14, 19:17,          particular [12] - 14:3,
                                  October [1] - 99:18        70:15, 71:10
     could-find [1] - 91:19                                                              29:10, 29:20, 31:7,        27:24, 28:15, 30:14,
                                  OF [5] - 1:2, 1:4, 1:9,     opinions [5] - 20:24,
      nobody [3] - 81:20,                                                                35:20, 36:6, 38:1,         30:16, 38:3, 50:24,
                                 1:12, 99:4                  71:5, 71:11, 71:24,
     85:7, 85:10                                                                         38:23, 39:8, 39:13,        51:15, 51:23, 57:1,
                                  offer [2] - 34:20, 34:23   96:24
      none [1] - 37:15                                                                   39:14, 39:15, 39:16,       57:4, 89:3
                                  offered [6] - 32:11,        opportunity [1] - 27:1     40:20, 40:25, 41:15,
      nonetheless [1] - 75:9                                                                                         particularity [7] -
                                 32:19, 33:16, 37:3,          opposed [1] - 44:8         43:4, 43:8, 43:19,
      nonreimbursable [1] -                                                                                         11:25, 48:1, 52:17,
                                 53:21, 77:11                 opposing [1] - 9:8         43:24, 45:4, 45:9,
     49:14                                                                                                          54:11, 56:14, 62:24,
                                  offering [1] - 34:15        opposite [1] - 28:22       51:18, 55:23, 59:14,
      noon [1] - 95:4                                                                                               69:8
                                  offers [1] - 33:25          opposition [4] - 29:24,    61:14, 63:4, 63:14,
      normal [3] - 9:3, 68:1,                                                                                        particularly [5] - 58:8,
                                  office [4] - 6:9, 6:10,    31:17, 31:21, 50:20         69:24, 69:25, 80:12,       58:12, 59:10, 66:13,
     87:23
                                 72:16, 72:17                 OR [1] - 1:13              80:13, 80:18, 81:3,        66:19
      normally [3] - 66:18,
                                  Office [3] - 1:15, 1:19,    order [5] - 12:25, 31:4,   81:17, 82:1, 82:8, 86:6,    parties [9] - 40:15,
     73:24, 75:8
                                 39:4                        41:7, 52:21, 95:17          93:11                      40:16, 41:4, 42:17,
      NOT [2] - 3:10, 99:20
                                  offices [1] - 72:18         ordered [1] - 76:9          owning [1] - 82:1         49:13, 50:15, 60:22,
      notable [1] - 18:11
                                  Official [3] - 3:10,        ordinary [1] - 30:1         owns [4] - 29:24,         70:21, 95:1
      note [5] - 10:17, 28:5,
                                 99:6, 99:20                  orient [1] - 9:11          31:13, 31:23, 59:4          partner [3] - 29:16,
     28:16, 64:24, 72:11
                                  often [1] - 62:12           originally [3] - 7:10,      Oxford [1] - 7:7          58:22, 58:23
      noted [9] - 14:23,
                                  Omaha [1] - 14:17          48:12, 48:13                                            partners [1] - 78:14
     57:23, 58:19, 59:19,
                                  ominous [2] - 88:17,
     59:23, 66:3, 66:5,                                       Orthofix [11] - 53:13,                P                party [10] - 7:13, 22:21,
                                 88:22                       54:1, 54:3, 54:17,                                     24:6, 32:22, 32:25,
     66:12, 74:22
                                  omission [2] - 23:10,      54:23, 55:6, 55:13,                                    34:16, 35:15, 50:22,
      notes [3] - 26:23,                                                                  P.A [2] - 2:7, 2:10
                                 26:13                       55:17, 56:1, 56:20,                                    50:24, 70:20
     65:21, 99:13
                                  once [3] - 72:8, 75:4,                                  p.m [1] - 4:6
      nothing [16] - 20:10,                                  73:22                                                   passed [1] - 39:19
                                 91:16                                                    page [3] - 15:21, 32:8,
     28:1, 32:19, 43:17,                                      orthopedic [1] - 58:15                                 past [3] - 70:25, 91:16,
                                  one [86] - 6:9, 7:20,                                  44:20
     46:1, 71:1, 75:11, 82:3,                                 otherwise [5] - 11:18,                                91:17
                                 7:21, 8:19, 9:24, 10:13,                                 pages [2] - 13:7, 99:11
     82:9, 86:3, 89:6, 89:14,                                20:1, 50:24, 93:19,                                     Pastor [1] - 32:21
                                 10:14, 12:12, 13:10,                                     paid [6] - 45:23, 46:2,
     92:21, 93:24, 97:22                                     94:23                                                   patent [2] - 37:10,
                                 14:17, 15:6, 17:18,                                     62:18, 67:15, 75:11
      notice [3] - 41:6,                                      ourselves [1] - 47:3                                  84:15
                                 18:7, 18:21, 20:18,                                      pain [1] - 66:7
     41:25, 43:19                                             outcome [1] - 62:17                                    patented [1] - 72:21
                                 20:20, 23:17, 23:23,                                     paired [1] - 50:25
      noticed [1] - 50:21                                     outcomes [1] - 37:20                                   path [1] - 44:25
                                 24:17, 26:7, 29:14,                                      Palin [6] - 76:5, 76:8,
      notoriously [1] - 42:14                                 outlier [1] - 59:9                                     patient [26] - 13:24,
                                 29:25, 30:6, 32:1,                                      76:22, 91:8, 91:20,
                                                                                                                    14:1, 14:5, 19:1, 21:14,


                                               SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 110 of 115 PageID #: 1056
                                                                                                                                                11


     27:17, 50:12, 51:5,         18:25, 19:21, 21:24,          85:24, 91:15                 potential [2] - 59:13,      61:1, 61:3, 61:25, 63:1,
     59:20, 62:4, 63:2,          22:8, 22:20, 77:14,            plausible [11] - 28:24,    67:8                         66:1, 68:18, 69:9, 70:8,
     65:20, 65:22, 66:4,         78:19                         44:14, 45:5, 47:21,          potentially [2] - 42:19,    72:2, 87:16, 91:23
     66:13, 66:19, 67:8,          performs [1] - 76:16         75:24, 77:11, 78:18,        42:20                         procedures [15] -
     67:10, 67:24, 69:3,          perhaps [1] - 12:21          78:22, 84:8, 87:15, 92:4     practice [9] - 7:9, 50:2,   19:21, 20:12, 26:1,
     86:21, 86:23, 87:22,         period [4] - 16:3,            plausibly [5] - 17:13,     55:1, 55:2, 55:3, 57:14,     26:12, 28:23, 48:18,
     89:6, 89:21                 57:25, 74:19, 90:9            22:9, 24:24, 28:13,         64:21, 73:24, 78:15          48:19, 57:13, 57:15,
      patient's [9] - 15:6,       person [12] - 16:4,          90:20                        practices [1] - 58:16       58:20, 73:7, 75:19,
     50:3, 59:20, 60:9, 61:4,    23:21, 32:14, 35:19,           plausity [1] - 90:4         practicing [1] - 37:22      75:20, 78:19, 78:24
     65:15, 66:6, 67:10, 69:9    62:12, 68:2, 81:23,            Plavix [1] - 28:20          precedent [2] - 11:14,       proceed [2] - 15:2,
      patients [14] - 7:11,      81:24, 84:17, 89:14,           played [1] - 41:13         86:12                        36:24
     12:23, 14:4, 15:18,         95:22                          plead [3] - 11:24,          precisely [3] - 15:1,        proceeded [2] - 70:24,
     34:16, 58:18, 59:13,         personal [2] - 11:17,        50:24, 62:24                38:11, 38:16                 70:25
     62:7, 64:13, 67:20,         12:7                           pleaded [5] - 47:19,        predicate [2] - 43:15,       proceeding [1] - 4:4
     72:6, 72:22, 75:20,          personally [1] - 76:7        49:5, 50:12, 69:8, 77:19    44:1                          proceedings [3] -
     76:13                        perspective [1] - 88:5        pleading [17] - 8:3,        predicated [2] - 7:22,      41:5, 41:18, 98:4
      pattern [1] - 77:5          Pete [1] - 74:10             9:2, 20:6, 25:4, 29:7,      9:4                           PROCEEDINGS [1] -
      Patzer [1] - 32:7           phase [1] - 92:17            49:4, 50:23, 69:18,          predominant [1] - 8:9       4:1
      Paulus [2] - 71:7,          Phone [2] - 3:12, 99:22      70:23, 71:15, 71:19,         prefer [3] - 14:14,          Proceedings [1] - 4:6
     71:23                        phone [1] - 6:1              77:3, 77:7, 87:17,          95:22                         proceeds [3] - 53:4,
      PAULUS [1] - 71:8           physically [1] - 37:5        93:23, 94:2, 97:12           preference [1] - 14:21      56:4, 56:16
      pay [5] - 8:22, 33:25,      physician [14] - 35:6,        pleadings [9] - 41:18,      preliminary [3] -            process [6] - 53:3,
     40:1, 43:18, 45:7           35:9, 35:13, 35:18,           41:19, 44:11, 50:16,        94:19, 96:6, 97:1            54:11, 55:20, 62:13,
      payer [1] - 63:19          36:9, 36:13, 38:15,           57:18, 68:8, 82:17,          premised [1] - 7:21         62:14, 76:18
      paying [3] - 39:5, 40:5,   54:15, 58:12, 59:2,           83:3, 84:5                   prepared [1] - 12:22         processes [2] - 78:8,
     44:21                       59:8, 61:17, 73:23, 77:9       pleasure [1] - 7:2          prescribed [1] - 21:8       78:9
      payment [13] - 8:20,        physician-owned [2] -         pled [3] - 24:2, 56:14,     prescription [1] -           product [16] - 37:11,
     10:4, 13:4, 13:9, 13:22,    36:13, 38:15                  94:10                       17:17                        39:16, 39:17, 40:8,
     15:8, 33:19, 44:21,          physicians [12] - 33:6,       plenty [1] - 93:25          presentation [5] -          52:21, 54:8, 56:6, 64:2,
     45:15, 45:24, 67:15,        33:20, 37:21, 37:22,           plural [1] - 86:22         8:11, 8:14, 9:11, 80:4,      73:13, 73:23, 74:5,
     69:12                       53:21, 57:14, 58:3,            PO [4] - 1:16, 1:20,       82:10                        74:16, 75:1, 82:7,
      payments [7] - 12:13,      62:8, 62:17, 73:20,           1:23, 2:4                    presented [2] - 67:25,      84:15, 84:25
     36:2, 36:18, 40:5,          77:13, 78:15                   pod [1] - 36:13            87:22                         products [18] - 37:8,
     40:13, 40:15, 44:23          pick [1] - 82:12              point [27] - 16:17,         presently [1] - 62:3        37:23, 39:1, 40:8,
      peer [21] - 59:17,          picking [1] - 85:19          24:23, 26:2, 27:12,          pretty [4] - 24:20, 51:6,   53:22, 63:13, 64:4,
     59:19, 59:22, 59:23,         picture [3] - 80:20,         35:4, 46:6, 46:9, 50:13,    92:10, 97:7                  72:21, 74:12, 81:11,
     60:18, 61:14, 62:10,        82:8, 88:25                   54:7, 55:2, 60:19,           prevail [1] - 28:18         82:2, 84:22, 84:24,
     63:25, 64:13, 64:25,         piece [3] - 79:3, 79:5,      62:14, 64:22, 70:25,         prevailing [1] - 40:18      85:1, 85:15, 85:18,
     65:1, 66:15, 66:21,         96:21                         77:3, 77:4, 80:22, 81:8,     prevalent [1] - 16:19       85:22, 86:3
     68:21, 78:7, 78:9,           Pierre [5] - 1:19, 1:19,     81:9, 82:19, 84:9,           prevent [3] - 19:20,         profit [16] - 30:1,
     78:10, 78:11, 78:17,        1:20, 2:4, 5:9                84:22, 86:4, 86:18,         22:17, 44:18                 31:15, 34:22, 34:23,
     88:14                        Piersol [1] - 4:8            88:22, 89:19, 96:7                                       39:2, 40:12, 40:20,
                                                                                            previous [1] - 64:2
      people [9] - 24:10,         PIERSOL [2] - 1:10,           pointed [2] - 38:9,                                     73:5, 73:20, 74:21,
                                                                                            prima [5] - 8:19, 26:15,
     29:15, 32:18, 38:13,        4:2                           46:16                                                    75:2, 81:1, 81:13, 82:2,
                                                                                           28:8, 84:8, 84:9
     52:12, 74:2, 83:22,          pithy [1] - 90:15             pointing [1] - 86:7                                     84:19, 85:7
                                                                                            principal [2] - 7:13,
     83:23, 95:16                 pivot [1] - 13:14             points [5] - 29:3, 41:9,                                 profited [2] - 18:10,
                                                                                           8:17
      per [1] - 11:1              place [3] - 19:10,           80:20, 82:8, 82:11                                       72:16
                                                                                            principle [6] - 10:18,
      perceives [1] - 43:15      19:23, 92:8                    police [1] - 8:24                                        profiting [2] - 73:25,
                                                                                           10:20, 10:22, 11:8,
      percent [5] - 26:21,        places [1] - 54:16            policy [1] - 37:20                                      76:7
                                                                                           11:20, 11:23
     45:23, 46:2, 58:3            Plaintiff [3] - 1:4, 4:10,    Polukoff [8] - 21:23,                                    programs [1] - 49:15
                                                                                            private [1] - 13:22
      perform [1] - 22:2         5:7                           49:21, 50:4, 57:9,                                        proper [1] - 91:4
                                                                                            privy [1] - 78:3
      performed [29] - 7:23,      plaintiff [2] - 11:17,       58:10, 60:24, 65:11,                                      prophylactic [1] -
                                                                                            problem [5] - 34:1,
     12:4, 12:6, 13:8, 13:16,    24:25                         70:17                                                    38:20
                                                                                           81:21, 85:21, 95:12,
     16:4, 16:5, 16:20,           PLAINTIFF [2] - 1:15,         position [5] - 10:25,                                    proposition [4] -
                                                                                           95:13
     16:25, 17:11, 17:21,        2:2                           12:3, 14:23, 19:11, 97:5                                 86:12, 86:14, 86:16,
                                                                                            procedural [1] - 29:1
     18:15, 19:2, 19:6,           plaintiffs [1] - 5:10         positions [1] - 37:3                                    91:9
                                                                                            Procedure [1] - 47:18
     20:11, 20:25, 22:16,         plan [1] - 8:13               possibility [1] - 10:11                                  protected [1] - 14:2
                                                                                            procedure [24] - 20:13,
     24:9, 33:15, 57:13,                                        possible [1] - 82:20                                     prove [6] - 11:15, 12:1,
                                  Planned [1] - 50:20                                      22:5, 22:8, 22:16,
     66:4, 66:12, 66:18,                                        post [1] - 66:10                                        24:3, 77:20, 86:13,
                                  plans [1] - 14:5                                         22:20, 25:2, 26:7,
     67:7, 76:19, 80:16,                                        post-op [1] - 66:10                                     87:10
                                  plate [1] - 63:16                                        49:24, 55:17, 60:5,
     89:15, 89:22, 89:24                                        posture [1] - 91:24                                      proven [1] - 24:4
                                  plausibility [3] - 28:10,                                60:8, 60:21, 60:25,
      performing [8] - 15:15,                                                                                            provide [2] - 16:7,


                                                SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 111 of 115 PageID #: 1057
                                                                                                                                              12


     32:14                                                    30:7, 31:2, 45:3            63:7, 63:17, 63:20,          requirements [4] - 9:2,
                                             R
      provided [1] - 88:23                                     rebuttal [1] - 79:8        65:1, 65:4, 67:17, 76:6,    9:3, 12:11, 25:13
      providing [2] - 33:1,                                    receipt [2] - 39:17,       76:9, 76:22, 85:23           requires [3] - 32:13,
     75:19                         raise [2] - 40:11, 70:5    40:12                        reliability [1] - 11:19    41:17, 83:7
      proving [1] - 77:9           raised [4] - 29:19,         receive [1] - 41:17         reliable [9] - 51:1,        resolution [1] - 39:7
      provision [1] - 48:21      40:15, 57:21, 93:10           received [5] - 39:3,       51:10, 57:6, 57:8,           resolve [1] - 47:12
      public's [1] - 12:10         raising [1] - 45:7         41:4, 41:14, 77:9, 78:8     57:19, 61:12, 63:21,         respect [2] - 20:15,
      punish [1] - 23:1            random [2] - 52:13,         receives [2] - 30:1,       65:10                       42:25
      purity [3] - 62:4, 62:13   52:14                        59:14                        Reliance [7] - 77:4,        respectfully [3] - 47:7,
      purpose [9] - 22:2,          Rapid [3] - 3:11, 99:17,    receiving [7] - 7:5,       77:6, 77:16, 78:22,         47:14, 91:10
     22:8, 22:17, 36:16,         99:21                        7:22, 31:14, 39:2, 40:8,    91:25, 92:1, 92:10           respective [1] - 86:20
     37:8, 56:14, 62:19,           rare [3] - 59:18, 66:4,    77:14, 77:21                 relief [1] - 47:20          respects [2] - 51:13,
     73:19, 90:22                89:22                         recently [1] - 11:22        rely [1] - 62:21           85:17
      purposes [6] - 17:9,         rarely [2] - 66:12, 67:6    recess [1] - 98:3           remains [1] - 70:1          respond [4] - 12:20,
     34:16, 35:19, 36:4,           rather [7] - 10:20,         recitations [1] - 65:8      remember [1] - 20:22       48:7, 83:5, 93:12
     85:24, 94:15                17:11, 17:15, 17:21,          recklessly [1] - 10:11      remotely [1] - 99:16        responded [1] - 93:7
      pursue [3] - 30:11,        25:6, 28:23, 73:15            recognized [1] - 7:7        REMOTELY [1] - 1:13         response [4] - 32:12,
     39:7, 40:19                   rba@mayadam.net [1]         recognizing [1] -           removal [1] - 25:18        35:25, 63:8, 80:8
      pursued [2] - 36:8,        - 2:5                        94:24                        removing [1] - 49:1         responses [2] - 18:7,
     42:25                         re [1] - 94:5               record [8] - 25:5, 26:4,    remuneration [1] -         33:18
      pursuing [1] - 31:13         re-review [1] - 94:5       45:21, 46:2, 46:4, 46:9,    34:15                        responsible [1] - 39:5
      pursuit [1] - 43:5           rea [6] - 8:21, 30:22,     46:11, 47:12                 rendered [1] - 23:12        rest [2] - 45:16, 97:10
      pushing [1] - 38:18        38:5, 38:9, 83:9, 83:12       records [4] - 68:11,        renowned [1] - 37:22        restraints [1] - 95:5
      put [11] - 12:13, 15:4,      reach [2] - 53:6, 91:1     69:7, 72:9, 96:13            rent [1] - 72:18            result [7] - 43:1, 61:25,
     20:19, 26:22, 31:16,          reached [3] - 31:19,        recovery [1] - 46:14        repeatedly [1] - 54:17     69:13, 75:19, 75:24,
     46:23, 63:3, 65:4, 82:4,    31:20, 39:7                   recurring [2] - 22:3,       repetitive [2] - 9:25,     76:14, 95:24
     82:16, 87:17                  read [3] - 14:5, 36:12,    22:17                       86:22                        return [1] - 36:24
      putting [2] - 82:14,       79:10                         red [1] - 13:1              replacement [2] - 23:2,     returns [1] - 91:18
     82:19                         reader [2] - 84:7, 88:21    refer [1] - 35:21          53:10                        revealed [1] - 38:24
                                   reading [3] - 57:18,        reference [2] - 9:10,       report [3] - 25:1, 25:5,    review [14] - 61:18,
                 Q               83:4, 89:5                   13:21                       88:23                       63:25, 64:13, 64:25,
                                   reads [1] - 86:14           referenced [2] - 12:24,     reported [1] - 67:24       66:15, 66:21, 68:21,
                                   reaffirmed [1] - 11:21     15:13                        REPORTER [1] - 3:10        78:7, 78:9, 78:17,
      qualify [2] - 10:6,          real [5] - 10:19, 37:7,     references [1] - 13:8       Reporter [5] - 3:10,       88:14, 88:15, 94:5
     88:16                       37:8, 80:20                   referrals [2] - 36:17,     30:20, 99:7, 99:10,          reviewed [3] - 60:1,
      qualifying [1] - 68:19       realize [1] - 94:19        36:23                       99:20                       60:2, 93:14
      quality [3] - 66:22,         really [26] - 13:17,        referred [2] - 79:17,       REPORTER'S [1] -            reviewer [12] - 64:5,
     86:24, 87:7                 18:8, 18:18, 20:7, 21:6,     80:5                        99:2                        64:18, 65:25, 66:3,
      questionable [2] -         21:21, 22:23, 53:14,          reflected [2] - 41:20,      reporting [1] - 58:2       66:5, 66:8, 66:11,
     21:17                       53:19, 61:20, 63:24,         41:21                        reports [1] - 25:12        66:14, 66:20, 88:24,
      questions [11] - 29:8,     64:17, 70:8, 70:10,                                                                  89:11, 90:1
                                                               regard [10] - 35:15,        represent [1] - 16:21
     29:12, 45:17, 46:15,        71:5, 71:13, 71:14,          46:12, 46:15, 48:11,         representation [2] -        reviewers [5] - 24:17,
     52:9, 79:4, 79:7, 86:8,     71:18, 74:15, 76:5,          66:17, 79:17, 84:2,         46:6, 46:10                 61:15, 61:24, 68:18,
     93:9, 93:12, 93:15          80:22, 86:7, 88:3,           87:20, 95:19                 representative [14] -      68:21
      qui [1] - 42:19            91:23, 97:4                   regarding [3] - 50:9,      11:12, 11:16, 12:1,          reviewing [1] - 62:8
      quibbling [1] - 90:3         realm [1] - 22:24          69:8, 76:24                 12:8, 24:3, 50:11,           reviews [9] - 59:17,
      quick [2] - 49:7, 92:23      realtime [1] - 47:11                                                               59:19, 59:22, 59:23,
                                                               regimes [1] - 8:25         50:12, 50:23, 51:4,
      quiet [2] - 83:18, 93:19     reason [20] - 22:9,                                                                60:18, 62:10, 65:1,
                                                               regulates [1] - 23:3       64:11, 65:14, 69:3,
      quite [4] - 16:23,         24:17, 27:23, 30:9,                                                                  78:10, 78:11
                                                               regulatory [1] - 8:24      86:13, 87:10
     19:19, 82:23, 92:9          31:24, 38:19, 38:22,                                                                  reward [1] - 32:15
                                                               rejected [1] - 70:14        representatives [1] -
      quot [1] - 32:9            39:18, 39:23, 40:25,                                                                  rigorous [2] - 43:11,
                                                               relater [4] - 39:4,        74:10
      quotations [1] - 25:21     43:8, 45:9, 48:25, 54:3,                                                             44:16
                                                              57:10, 57:11, 58:22          representing [2] - 7:2,
      quote [6] - 11:15,         60:17, 68:3, 72:21,                                      46:4                         rise [4] - 21:16, 23:5,
                                                               relaters [3] - 12:5,
     11:16, 22:15, 36:25,        76:15, 87:4, 87:24                                                                   87:15, 90:13
                                                              58:14, 78:14                 reputation [1] - 7:14
     37:4, 38:7                    reasonable [12] -                                                                   risk [11] - 26:20, 26:22,
                                                               relaters' [1] - 48:14       requested [1] - 47:2
      quoted [1] - 25:23         20:25, 21:4, 23:4,                                                                   27:12, 27:14, 27:19,
                                                               relation [1] - 38:2         requests [2] - 47:7,
      quoting [2] - 23:21,       49:11, 49:23, 60:25,                                                                 28:1, 42:14, 57:22,
                                                               relationship [2] -         47:14
     25:22                       67:9, 76:8, 84:17,                                                                   57:24, 95:7
                                                              36:21, 36:23                 required [4] - 12:8,
                                 89:24, 90:9, 91:19                                                                    risks [2] - 42:15, 42:23
                                                               released [1] - 33:22       23:24, 71:19, 82:22
                                   reasonably [1] - 67:21                                                              risky [2] - 58:7, 81:24
                                                               relevant [14] - 58:8,       requirement [4] - 12:9,
                                   reasoned [1] - 43:11                                   24:3, 43:10, 49:5            Robert [1] - 5:8
                                                              59:10, 61:11, 63:4,
                                   reasons [4] - 29:14,


                                               SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 112 of 115 PageID #: 1058
                                                                                                                                             13


      ROBERT [1] - 2:3          65:12                         send [3] - 79:18,           SI [6] - 55:3, 55:25,       SONG [3] - 1:22, 4:22,
      Roche [2] - 4:16, 47:2     saw [1] - 78:10             90:16, 95:15                56:4, 56:16, 56:22,         5:2
      ROCHE [31] - 1:15,         scaling [1] - 27:16          sent [3] - 9:6, 9:8,       58:21                        Song [1] - 5:2
     4:15, 47:1, 47:5, 47:13,    Schaeffer [1] - 37:2        40:22                        Sicage [15] - 36:3,         soon [1] - 24:20
     48:13, 48:17, 48:24,        scheduling [1] - 94:17       sentence [2] - 89:5,       51:21, 52:4, 53:9,           sorry [4] - 6:15, 13:7,
     49:3, 60:15, 64:10,         scheme [12] - 50:25,        89:25                       55:10, 55:22, 55:24,        44:3, 64:10
     65:19, 67:1, 68:4, 68:6,   51:24, 54:2, 57:1, 57:2,      sentences [2] - 25:21,     56:1, 56:8, 56:21,           sort [30] - 20:9, 20:14,
     69:21, 70:4, 72:11,        57:5, 62:24, 62:25,          32:9                        58:21, 77:18, 77:22         22:21, 45:14, 49:18,
     72:25, 75:14, 76:3,        63:7, 63:21, 65:10            separate [14] - 8:4,        side [2] - 96:16, 97:20    51:11, 53:4, 53:14,
     79:21, 92:23, 93:2,         schemes [13] - 18:10,       8:7, 9:15, 19:12, 20:3,      signatory [1] - 45:22      56:8, 56:18, 56:23,
     93:6, 93:19, 96:10,        52:1, 52:2, 53:8, 53:15,     20:5, 33:12, 33:14,          significant [3] - 23:10,   60:12, 61:6, 61:9,
     96:18, 96:21, 97:17,       53:19, 61:13, 65:8,          56:9, 56:11, 80:10,         24:17, 27:2                 61:17, 62:20, 65:13,
     97:22                      72:5, 80:5, 84:23,           80:17, 92:13, 92:15          signs [2] - 67:25,         67:2, 70:5, 70:6, 70:7,
      Rochester [1] - 14:18     84:24, 85:18                  separately [1] - 8:5       87:22                       70:9, 70:10, 71:12,
      role [4] - 6:17, 13:23,    scienter [9] - 10:9,         separates [1] - 9:16        similar [2] - 31:2,        71:14, 74:7, 75:21,
     41:13, 43:7                28:14, 30:18, 30:22,          served [1] - 25:21         75:21                       76:4, 80:6, 90:7
      Roman [1] - 58:22         43:3, 45:6, 84:3, 92:5,       services [3] - 31:11,       simply [3] - 52:15,         sought [2] - 37:16,
      rooting [1] - 20:14       92:15                        49:10                       72:16, 84:6                 40:10
      round [1] - 67:2           score [10] - 27:4,           Services [1] - 81:5         single [1] - 81:4           sound [7] - 30:19,
      round-tabled [1] - 67:2   27:12, 27:14, 27:16,          set [5] - 12:22, 23:25,     Sioux [11] - 1:15, 1:16,   40:18, 41:5, 44:2, 44:6,
      routinely [1] - 63:9      27:19, 27:22, 28:1,          56:24, 94:17, 95:5          2:23, 3:3, 3:8, 7:5, 7:9,   48:22, 88:17
      rows [1] - 13:19          57:22, 57:24                  sets [1] - 34:25           14:11, 14:15, 54:16,         sounds [2] - 83:20,
      royalties [3] - 54:18,     scrambled [1] - 34:2         setting [2] - 68:21,       73:12                       88:18
     73:22, 73:25                screw [16] - 19:3, 53:9,    96:7                         siphoning [1] - 36:18       source [1] - 53:10
      RPR [2] - 3:10, 99:6      53:12, 54:7, 54:15,           settled [1] - 33:22         sister [1] - 51:9           SOUTH [2] - 1:2, 99:4
      Rule [8] - 9:2, 9:3,      54:23, 55:15, 55:16,          settlement [15] - 40:2,     sitting [2] - 40:23,        South [5] - 1:19, 3:11,
     44:13, 47:18, 50:22,       55:25, 56:1, 56:4,           40:11, 40:12, 40:17,        93:13                       14:11, 99:8, 99:17
     65:12, 88:24, 91:21        56:16, 56:20, 56:22,         40:24, 41:2, 41:7,           situation [5] - 27:3,       SOUTHERN [1] - 1:2
      rule [6] - 10:24, 12:8,   58:21                        41:11, 45:19, 45:20,        38:17, 60:6, 61:7, 73:21     space [1] - 9:20
     24:1, 86:20, 86:22,         screws [6] - 19:4, 19:9,    45:22, 45:24, 45:25,         six [8] - 20:18, 80:2,      speaker [1] - 71:8
     94:12                      19:10, 52:24, 63:15          82:20                       84:23, 85:15, 85:21,         speaking [6] - 4:12,
      ruled [1] - 94:21          scrutinize [1] - 21:11       setup [1] - 72:14          87:17, 96:1, 96:4           6:17, 6:21, 34:6, 43:6,
      rules [1] - 9:5            scrutinized [1] - 28:11      seven [1] - 51:8            Sixth [1] - 71:10          47:2
      ruling [1] - 44:7          scrutinizing [1] -           several [2] - 18:7,         slandon@cadlaw.             special [1] - 35:5
      running [1] - 22:23       12:10                        45:14                       com [1] - 3:9                specialist [1] - 58:20
                                 scrutiny [2] - 35:7,         share [1] - 36:24           slide [7] - 9:13, 9:14,     Specialty [1] - 54:16
                S               70:16                         shared [3] - 16:12,        12:22, 15:21, 17:24,         specialty [1] - 58:6
                                 SD [7] - 1:16, 1:20, 2:4,   25:20, 96:14                20:18, 87:17                 specific [17] - 17:24,
                                2:23, 3:3, 3:8, 99:21         sharing [1] - 58:18         slides [7] - 9:7, 9:10,    20:20, 25:3, 25:20,
      safe [1] - 97:7            se [1] - 11:1                                           12:22, 15:20, 30:7,         28:25, 29:1, 48:11,
                                                              SHERI [2] - 3:10, 99:20
      sale [1] - 18:10           seal [1] - 41:24                                        65:4, 87:16                 48:18, 48:20, 51:15,
                                                              Sheri [2] - 99:6, 99:19
      SAMBA [12] - 53:9,         search [1] - 87:3                                        slowly [1] - 34:6          59:11, 60:2, 60:25,
                                                              sheri_nothelphim@
     53:12, 54:7, 54:15,         second [11] - 10:23,                                     smack [1] - 73:16          62:19, 67:20, 71:22,
                                                             sdd.uscourts.gov [1] -
     54:23, 55:14, 55:16,       21:19, 22:24, 26:5,                                       small [2] - 14:11, 14:12   73:9
                                                             99:22
     56:1, 56:20, 58:21,        29:19, 30:14, 30:16,                                                                  specifically [12] -
                                                              Sheri_Nothelphim@           snapshot [1] - 49:7
     63:14                      30:21, 38:1, 57:4, 83:14                                                             22:13, 24:2, 45:18,
                                                             sdd.uscourts.gov [1] -       softer [1] - 17:3
      sample [5] - 12:8,         second-guessing [1] -                                                               46:16, 49:23, 52:3,
                                                             3:12                         sold [5] - 53:13, 54:7,
     12:18, 24:3, 50:11,        22:24                                                                                58:25, 59:3, 59:8, 66:2,
                                                              shielded [1] - 70:15       55:21, 56:1, 73:12
     86:20                       secondary [1] - 45:15                                                               79:17, 87:20
                                                              shift [1] - 31:10           sole [4] - 36:6, 37:7,
      samples [1] - 87:10        secretive [1] - 53:22                                                                specified [1] - 46:21
                                                              short [2] - 20:17, 92:10   37:16, 56:10
      Sanchez [1] - 74:11        section [2] - 13:15,                                                                 speculating [1] - 67:4
                                                              short-shrift [1] - 92:10    solely [2] - 35:10,
      Sanford [11] - 45:23,     25:23                                                                                 spent [2] - 86:11,
                                                              shots [1] - 68:14          59:13
     46:2, 52:13, 53:24,         see [12] - 6:16, 29:16,                                                             93:24
                                                              show [6] - 23:8, 27:1,      solicit [2] - 34:22,
     54:15, 56:17, 56:22,       59:16, 59:19, 70:22,                                                                  spin [2] - 82:15, 82:20
                                                             27:6, 38:6, 50:8, 82:5      35:14
     57:21, 59:1, 60:1, 67:14   72:21, 80:1, 83:1, 89:1,                                                              spinal [10] - 17:22,
                                                              showcases [1] - 21:22       solicitation [1] - 34:21
      SANFORD [3] - 2:22,       91:1, 94:1, 94:3                                                                     18:1, 59:8, 59:15,
                                                              showing [1] - 21:16         solicited [1] - 36:15
     3:2, 3:7                    seeing [2] - 6:14, 6:16                                                             64:20, 66:5, 71:17,
                                                              shown [4] - 27:6, 27:8,     solve [1] - 95:13
      satisfaction [2] -         seeks [1] - 10:20                                                                   75:23, 78:4, 88:15
                                                             69:18, 90:24                 someone [2] - 36:21,
     27:17, 27:20                seem [2] - 43:25, 89:13                                                              spine [10] - 16:2, 17:5,
                                                              shows [2] - 56:13,         38:19
      satisfied [3] - 49:6,      sell [1] - 74:24                                                                    24:11, 58:23, 61:6,
                                                             91:9                         sometimes [1] - 79:13
     78:24, 81:7                 selling [1] - 75:6                                                                  61:23, 66:11, 66:19,
                                                              shrift [1] - 92:10          somewhat [1] - 93:8
      satisfy [2] - 50:22,                                                                                           66:21, 91:3


                                              SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 113 of 115 PageID #: 1059
                                                                                                                                               14


      Spine [3] - 64:1, 64:3,     30:12, 31:8, 48:4, 53:6,      sufficiently [5] - 9:25,   18:14, 19:4, 19:6, 20:2,     THE [91] - 1:10, 1:15,
     84:25                        70:1, 80:24, 81:7, 83:7,     24:3, 25:20, 28:24,         20:25, 21:25, 22:2,         2:2, 2:14, 3:5, 4:7, 4:18,
      split [1] - 8:15            84:11, 93:8                  77:19                       22:6, 22:23, 24:9, 25:1,    4:24, 5:5, 5:12, 5:16,
      spouse [1] - 36:2            statutory [1] - 35:23        suggest [5] - 23:20,       26:16, 26:23, 27:24,        5:20, 5:25, 6:4, 6:8,
      SS [1] - 99:4                stenographic [1] -          28:6, 28:25, 57:17, 92:7    28:6, 33:15, 52:23,         6:14, 6:19, 6:20, 6:22,
      stage [21] - 25:4, 28:4,    99:13                         suggested [2] - 48:5,      58:6, 64:20, 66:8,          9:19, 9:21, 14:7, 14:15,
     28:20, 50:8, 50:10,           stents [1] - 61:7           52:8                        66:10, 68:12, 71:18,        14:24, 16:9, 16:13,
     50:14, 57:18, 58:17,          step [4] - 73:1, 74:7,       suggesting [2] -           75:10, 75:23, 76:19,        18:3, 23:16, 24:19,
     61:23, 68:8, 70:1,           79:25, 80:19                 25:11, 25:17                86:24, 87:6, 87:11,         25:7, 25:9, 25:16,
     70:23, 71:14, 71:16,          STEPHEN [1] - 3:6            suggestion [4] -           89:9, 89:15, 89:17,         26:18, 29:11, 33:3,
     71:20, 72:4, 77:3,            Steve [2] - 6:5, 6:6        13:11, 15:9, 19:7, 25:7     89:22, 90:21, 90:24,        33:5, 34:1, 34:5, 35:8,
     77:20, 90:12, 91:17           still [7] - 37:15, 54:24,    suggestions [1] -          92:7                        35:12, 39:21, 40:1,
      stake [1] - 62:17           63:3, 63:19, 75:1,           17:20                        surgical [4] - 62:6,       41:1, 41:16, 42:4,
      stand [4] - 86:6, 86:16,    87:11, 96:4                   suggests [3] - 71:2,       63:16, 73:6, 75:11          42:10, 44:2, 44:4,
     91:6, 92:18                   story [1] - 85:2            85:20, 89:17                 survive [1] - 25:4         45:11, 45:25, 46:5,
      standard [34] - 21:1,        Street [8] - 1:19, 2:16,     suing [1] - 81:25           survived [1] - 70:23       47:4, 47:10, 48:9,
     22:19, 22:22, 23:7,          2:19, 2:23, 3:3, 3:7,         Suite [6] - 1:19, 2:7,      survives [1] - 94:16       48:16, 48:22, 48:25,
     23:23, 24:1, 24:7,           3:11, 99:21                  2:11, 2:23, 3:3, 3:7         sustaining [1] - 95:11     60:10, 64:7, 65:17,
     25:11, 32:6, 43:3,            strengthen [2] - 97:12,      sum [1] - 33:14             sweep [2] - 37:18, 51:7    66:16, 67:23, 68:5,
     43:12, 44:16, 44:24,         97:13                         summary [5] - 16:14,        sweeping [2] - 30:5,       69:15, 69:16, 69:17,
     45:2, 47:17, 50:7, 60:7,      stretching [1] - 23:17      44:8, 82:17, 91:17,         43:23                       70:3, 72:10, 72:12,
     60:11, 60:16, 70:6,           Stroke [2] - 22:1, 22:11    94:16                        swirling [2] - 56:24,      75:3, 76:2, 79:6, 79:22,
     70:7, 71:2, 71:17,            strokes [2] - 22:3,          super [1] - 96:25          80:5                        82:14, 83:14, 85:10,
     71:18, 75:23, 83:9,          22:17                         supplying [1] - 19:18       switch [1] - 44:17         87:19, 88:7, 88:12,
     83:13, 90:4, 91:13,           strong [5] - 43:21,          support [1] - 9:25          symptoms [4] - 67:10,      92:22, 93:1, 93:5,
     91:15, 91:19, 91:21,         44:4, 44:5, 44:6, 51:1                                   67:25, 87:22, 90:1          93:17, 93:21, 96:16,
                                                                suppose [1] - 55:23
     91:22                                                                                                             96:20, 96:25, 97:7,
                                   Strubbe [1] - 11:22          supposed [2] - 7:21,
                                                                                                                       97:21, 97:23, 98:2
      standards [2] - 21:20,       structure [7] - 32:6,       92:14                                   T                themselves [2] -
     50:2                         38:23, 39:8, 39:13,           Supreme [4] - 22:25,
      standing [2] - 78:6,                                                                                             58:14, 76:10
                                  39:14, 43:19, 51:19          43:10, 43:20, 44:15
     86:14                                                                                  table [5] - 12:23, 13:2,    theories [14] - 7:20,
                                   subject [2] - 35:7,          surgeon [13] - 20:25,
      stark [1] - 62:11                                                                    13:20, 15:21, 15:25         8:2, 8:4, 20:4, 20:5,
                                  66:15                        21:4, 33:17, 52:14,
      start [7] - 8:11, 8:13,                                                               tabled [1] - 67:2          20:8, 38:18, 48:3, 57:2,
                                   submission [2] -            55:11, 57:12, 58:15,
     9:6, 9:13, 9:18, 85:3,                                                                 tactical [1] - 20:6        75:13, 80:6, 80:10,
                                  24:13, 26:14                 74:1, 87:21, 89:24,
     95:3                                                                                   tactics [1] - 37:13        80:17, 94:10
                                   submit [10] - 17:12,        90:10, 92:2
      starting [2] - 52:5, 95:4                                                             tainted [2] - 19:17,        theory [63] - 7:21, 8:3,
                                  24:16, 50:25, 80:21,          surgeon's [1] - 57:14
      starts [1] - 45:14                                                                   75:16                       8:6, 8:9, 8:10, 8:12,
                                  82:11, 84:16, 85:25,          surgeons [7] - 7:11,
      state [7] - 7:9, 18:22,                                                               Talcott [1] - 74:11        8:14, 9:14, 9:17, 9:23,
                                  86:18, 88:4, 92:9            16:24, 33:20, 60:1,
     23:3, 48:1, 81:19,                                                                     tam [1] - 42:19            10:1, 10:15, 11:13,
                                   submits [3] - 43:18,        66:22, 88:15, 90:6
     83:22, 84:2                                                                            targeting [1] - 31:22      12:19, 18:8, 18:21,
                                  52:24, 52:25                  surgeries [51] - 7:23,
      STATES [3] - 1:1, 1:4,                                                                tarnished [1] - 7:14       19:15, 19:16, 29:9,
                                   submitted [7] - 10:4,       9:25, 10:6, 10:12, 12:6,
     99:3                                                                                   teaching [1] - 64:21       29:10, 29:19, 29:20,
                                  13:10, 49:14, 51:2,          13:8, 13:11, 13:16,
      States [20] - 4:11,                                                                   technical [1] - 47:12      29:22, 30:5, 30:11,
                                  63:19, 67:14, 69:10          13:17, 14:15, 15:15,
     4:13, 4:16, 4:20, 5:3,                                                                 telephone [1] - 5:3        30:14, 31:7, 31:13,
                                   subpoena [2] - 40:10,       15:16, 15:19, 15:22,
     46:25, 47:7, 47:13,                                                                    TELEPHONIC [1] -           31:18, 31:22, 35:13,
                                  42:9                         16:1, 16:2, 16:20, 17:2,
     47:17, 47:22, 47:25,                                                                  1:13                        37:17, 38:2, 39:15,
                                   subpoenas [5] - 39:6,       18:1, 18:3, 18:11,
     50:8, 58:5, 58:25, 69:6,                                                               telephonic [2] - 4:5,      43:9, 43:24, 44:15,
                                  40:23, 41:14, 42:1, 42:7     18:14, 18:25, 19:25,
     74:2, 74:4, 74:17, 77:8,                                                              99:16                       45:4, 45:10, 51:19,
                                   subsequently [1] -          20:22, 21:21, 23:8,
     99:7                                                                                   tension [1] - 54:20        52:18, 55:23, 69:21,
                                  94:12                        23:13, 27:11, 27:25,
                                                                                            Tenth [4] - 21:23,         69:25, 70:13, 72:24,
      States' [6] - 47:8,          substantially [4] -         28:15, 30:1, 37:24,
                                                                                           49:22, 57:9, 57:10          75:15, 80:11, 80:12,
     47:16, 48:15, 49:4,          52:7, 55:25, 56:5, 95:20     39:1, 55:4, 65:2, 65:6,
                                                                                            terms [4] - 16:20, 17:7,   80:18, 81:3, 81:17,
     51:16, 51:25                  substitute [1] - 8:25       66:4, 71:22, 76:7,
                                                                                           27:21, 34:24                82:1, 82:9, 82:13, 86:6,
      Static [2] - 30:19, 44:2     successful [1] - 77:8       76:20, 76:22, 77:15,
                                                                                            test [5] - 17:17, 29:1,    86:7, 86:11, 93:11,
      Station [1] - 1:24           sue [1] - 45:1              78:4, 78:5, 80:16, 81:1,
                                                                                           50:17, 51:10, 69:7          94:7, 94:11, 94:13,
      statistics [1] - 58:9        suffering [1] - 43:1        81:12, 85:6, 87:3
                                                                                            testing [1] - 34:2         94:21
      statute [14] - 8:21,         sufficiency [2] - 92:12,     surgery [57] - 10:2,
                                                                                                                        therapy [1] - 68:14
     8:24, 9:1, 11:24, 19:22,     92:14                        12:4, 12:12, 12:14,          tests [1] - 76:9
                                                                                                                        thereafter [1] - 67:14
     23:1, 23:4, 24:5, 29:5,       sufficient [8] - 11:12,     12:16, 12:17, 12:24,         Thayer [16] - 50:19,
                                                                                           50:21, 51:3, 51:5, 51:8,     therefore [4] - 12:7,
     34:19, 35:18, 36:4,          11:19, 26:6, 47:19,          13:11, 13:19, 13:23,
                                                                                           51:10, 56:25, 57:5,         80:14, 89:14, 91:24
     38:4, 83:6                   52:18, 65:11, 81:16,         15:4, 15:7, 15:9, 15:12,
                                                                                           63:20, 63:22, 65:2,          they've [5] - 25:23,
      Statute [15] - 8:23, 9:2,   81:19                        16:23, 16:25, 17:8,
                                                                                           65:7, 69:7, 86:14, 86:16    28:12, 29:2, 29:6, 84:7
     19:20, 29:6, 30:4,                                        17:10, 17:16, 17:20,


                                                SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 114 of 115 PageID #: 1060
                                                                                                                                             15


      thief [1] - 86:25            treat [1] - 22:7           38:5, 38:19, 39:14,         unsealed [1] - 41:23       40:21, 43:16, 69:22,
      thin [1] - 93:24             treated [1] - 35:18        41:5, 41:24, 43:2, 43:5,    unspoken [1] - 19:2        69:25, 72:23, 75:12,
      thinking [2] - 92:25,        treating [1] - 22:13       43:9, 43:10, 43:14,         unusual [2] - 46:7,        75:14, 80:14, 80:15,
     93:3                          treatment [2] - 32:16,     43:18, 43:20, 43:24,       95:23                       80:24, 81:8, 81:17,
      thinks [3] - 82:24,         49:12                       44:13, 44:24, 45:2,         unusually [1] - 57:13      83:8, 83:9, 83:10,
     85:23, 86:17                  tremendous [1] - 43:1      47:24, 49:5, 50:8,          up [7] - 29:14, 30:8,      84:10, 93:8
      third [12] - 8:21, 10:19,    trial [7] - 11:1, 11:5,    51:10, 63:7, 63:21,        33:13, 42:24, 63:3,           violations [2] - 7:19,
     11:9, 22:21, 24:6, 26:9,     70:25, 74:17, 94:18,        65:2, 69:6, 69:18,         89:18, 95:16                48:5
     31:1, 34:15, 35:15,          95:2                        69:23, 70:16, 72:24,        upper [1] - 66:11            violators [1] - 48:21
     40:16, 42:17, 43:8            tried [2] - 17:24, 20:19   75:13, 81:17, 81:25,        urges [1] - 94:4             vnannis@jgllaw.com
      third-party [2] - 22:21,     tries [1] - 13:15          86:12                       usage [1] - 74:3           [1] - 2:12
     24:6                          trigger [2] - 71:6,         undercover [1] - 83:19     users [3] - 52:10, 54:6,     vs [1] - 1:5
      THIS [1] - 1:12             71:24                        underlying [3] - 21:20,   74:16
      Thompson [1] - 5:9           trouble [1] - 38:18        25:1, 80:22                 uses [2] - 29:25, 85:6                 W
      THOMPSON [1] - 2:3           true [10] - 24:4, 30:13,    undermines [1] -           utilize [3] - 14:13,
      thoracic [1] - 66:11        46:3, 46:4, 47:20,          82:10                      14:22, 75:1
                                                               underpins [1] - 43:7                                   Wait [1] - 85:10
      thorough [1] - 42:1         73:18, 76:14, 82:25,                                    utilizing [3] - 55:16,
                                                               understood [1] - 16:16                                 wait [9] - 4:24, 16:13,
      thoroughly [1] - 93:14      94:9, 99:12                                            56:4, 74:20
                                                               undertake [1] - 41:3                                  23:16, 41:1, 82:14,
      thousands [1] - 63:11        try [17] - 12:20, 15:1,
                                                               undisputed [2] -                                      83:14
      three [30] - 7:16, 8:6,     17:23, 20:8, 27:1, 31:5,                                           V                waived [1] - 93:16
     8:18, 9:13, 9:23, 10:8,      68:13, 68:14, 68:15,        84:11, 84:13
                                                               unfair [1] - 45:1                                      walk [1] - 97:18
     10:14, 12:11, 12:15,         79:25, 95:20, 95:25,
                                                               unfortunately [1] -        value [4] - 17:16,          wants [1] - 85:16
     12:17, 13:1, 13:20,          96:1, 97:12
                                                              7:10                       32:14, 33:1, 90:25           warn [1] - 24:14
     15:23, 17:5, 19:8,            trying [7] - 19:20,
                                                               unique [1] - 61:6          Vanderbilt [1] - 27:15      warned [1] - 66:20
     20:22, 23:9, 23:11,          23:25, 44:18, 73:19,
                                  85:20, 95:1, 97:1            United [26] - 4:11,        variation [1] - 55:23       warnings [3] - 42:11,
     29:3, 30:6, 34:3, 34:4,
                                                              4:13, 4:16, 4:20, 5:3,      varied [3] - 52:12,        55:5, 78:7
     45:3, 64:13, 65:1, 81:1,      turn [2] - 29:9, 45:1
     81:2, 81:6, 81:15                                        46:25, 47:7, 47:8,         60:7, 60:11                  Washington [3] - 1:24,
                                   turned [1] - 33:17
                                                              47:13, 47:16, 47:17,        varieties [1] - 69:22      2:16, 2:20
      throughout [2] - 53:3,       Twelfth [2] - 2:16, 2:19
     54:11                                                    47:22, 47:25, 48:14,        various [4] - 53:25,        waved [1] - 93:17
                                   two [43] - 7:2, 7:11,
      thrown [1] - 78:21                                      49:4, 50:7, 51:16,         57:25, 59:18, 78:7           ways [1] - 65:25
                                  7:16, 7:20, 8:2, 8:20,
      thrust [1] - 89:8           10:5, 11:8, 12:5, 12:13,    51:24, 58:5, 58:25,         vary [1] - 97:8             weeks [3] - 96:15, 97:6
      today [7] - 8:5, 8:11,      20:8, 31:8, 32:15,          69:5, 74:2, 74:4, 74:16,    verbs [1] - 34:19           well-put [1] - 82:4
     50:16, 57:7, 57:16,          32:17, 33:18, 34:3,         77:8, 99:7                  verdict [3] - 83:2,         Wellman [3] - 5:10,
     97:15, 98:1                  34:4, 38:1, 41:9, 46:19,     UNITED [3] - 1:1, 1:4,    91:18                       5:15, 5:18
      toes [1] - 80:19            46:21, 48:3, 61:16,         99:3                        VERONICA [1] - 2:10         WERE [1] - 1:12
      together [4] - 55:8,        63:23, 64:6, 64:7,           universally [1] - 90:22    Veronica [2] - 5:16,        WESTERN [1] - 99:4
     56:24, 78:7, 94:14           64:19, 64:20, 69:22,         University [1] - 27:16    5:18                         whatsoever [2] -
      took [4] - 77:13, 77:23,    72:15, 72:17, 72:18,         unjust [2] - 45:16,        version [1] - 69:24        73:15, 74:16
     81:13, 89:11                 73:11, 74:9, 80:9,          46:13                       versus [2] - 50:19,         whichever [1] - 75:6
      top [3] - 26:21, 58:3,      80:17, 81:9, 85:13,          unknown [1] - 87:4        55:11                        whoa [2] - 64:7
     89:11                        87:11, 89:10, 91:5,          unlawful [7] - 30:25,      vertebra [1] - 89:10        whole [8] - 26:4,
      toss [1] - 97:10            91:7, 96:4                  35:6, 38:8, 38:12,          via [1] - 4:4              51:24, 52:18, 54:11,
      total [1] - 16:20            type [1] - 70:7            38:21, 42:22, 77:9          viable [1] - 31:18         76:15, 76:21, 96:17,
      touch [2] - 26:19,           types [1] - 51:20           unless [7] - 11:17,        video [2] - 6:16, 6:17     96:22
     37:25                         typically [1] - 27:8       29:8, 45:17, 70:2,          VIDEOCONFERENC              wholly [7] - 7:3, 7:17,
      touched [1] - 60:23                                     92:18, 93:19, 95:19        E [1] - 1:13                29:24, 31:13, 31:23,
                                                                                                                     34:25, 35:21
      towards [2] - 31:10,                    U                unlikely [1] - 21:12       videoconference [2] -
     34:16                                                     unnecessary [34] -        4:5, 99:16                   wide [2] - 14:16, 51:6
      traditional [1] - 90:7                                  7:23, 10:3, 10:7, 10:12,    view [3] - 20:3, 29:23,     wife [3] - 35:9, 35:13,
                                   U.S [4] - 1:11, 1:15,      12:5, 12:16, 15:15,        82:19                       35:18
      training [1] - 7:6
                                  1:19, 1:23                  17:2, 17:11, 18:12,         viewed [2] - 33:2, 55:8     willful [2] - 83:8, 84:10
      traipsing [1] - 95:16
                                   ultimately [3] - 24:1,     18:25, 19:12, 19:21,        viewing [1] - 78:16         willfully [1] - 30:24
      transaction [2] -
                                  80:8, 94:22                 19:25, 20:11, 23:9,                                     Williams [2] - 5:23,
     32:23, 73:14                                                                         views [1] - 71:16
                                   um-hum [1] - 96:25         26:8, 26:13, 26:17,                                    29:18
      transactions [1] -                                                                  violate [1] - 54:19
                                   unabated [1] - 43:17       27:24, 28:7, 60:21,                                     WILLIAMS [2] - 2:15,
     42:16                                                                                violated [2] - 57:15,
                                   under [51] - 7:20, 10:7,   75:10, 76:17, 77:1,                                    2:19
      TRANSCRIPT [1] - 1:9                                                               83:6
                                  10:10, 10:18, 11:13,        77:15, 78:19, 78:23,                                    Wilson [2] - 5:20, 7:2
      transcript [2] - 99:11,                                                             violates [1] - 39:17
                                  11:24, 12:19, 15:11,        79:1, 80:16, 87:3,                                      WILSON [1] - 2:14
     99:12                                                                                violating [1] - 75:23
                                  18:14, 18:22, 23:22,        87:11, 87:16, 92:8                                      win [1] - 86:20
      transfer [1] - 54:22                                                                violation [25] - 11:16,
                                  24:2, 30:12, 30:22,          unprecedented [1] -                                    winds [1] - 33:13
      tread [1] - 39:10                                                                  12:18, 14:2, 15:14,
                                  31:3, 31:7, 35:17, 38:4,    89:23                                                   Wisconsin [1] - 32:8
                                                                                         24:5, 30:3, 32:4, 39:8,


                                                SHERI L. NOT HELP HIM, CRR, RPR
Case 4:16-cv-04115-LLP Document 90 Filed 10/21/20 Page 115 of 115 PageID #: 1061
                                                                                   16


      wishes [1] - 79:8
      withhold [1] - 68:21
      within-entitled [1] -
     99:10
      Wollmann [1] - 50:22
      women [1] - 72:17
      word [1] - 59:9
      wording [1] - 27:2
      words [2] - 19:1, 43:22
      works [1] - 96:17
      world [1] - 74:3
      wreak [1] - 37:19
      wringer [1] - 40:22

                 Y

      year [4] - 11:22, 57:24,
     58:2, 65:23
      years [7] - 7:4, 7:14,
     43:17, 44:20, 44:25,
     57:23, 85:13
      younger [1] - 7:11
      yourselves [1] - 6:24




                                 SHERI L. NOT HELP HIM, CRR, RPR
